


Exhibit 10.36

 

CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND NOTED WTH “**”.  AN UNREDACTED VERSION OF THIS
DOCUMENT HAS ALSO BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION.

 

 

AMENDED AND RESTATED

 

MASTER OUTSOURCING AGREEMENT

 

 

by and between

 

 

GE Life and Annuity Assurance Company

 

and

 

 

GE Capital International Services

 

 

May 28, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.0

Services.

 

 

 

 

 

 

1.1

Structure of the Agreement.

 

 

1.2

Business Continuity and Disaster Recovery Services

 

 

1.3

PROVIDER Responsibilities

 

 

1.4

Service Locations; Security

 

 

1.5

Support of CUSTOMER Divestitures

 

 

1.6

PROVIDER Divestitures

 

 

1.7

New Services

 

 

1.8

Services Not to be Withheld; PROVIDER Relief

 

 

 

 

 

2.0

Charges.

 

 

 

 

 

 

2.1

Generally

 

 

2.2

Discount Factor

 

 

2.3

Adjustment of Charges

 

 

2.4

Renewal Pricing

 

 

2.5

Reduction in Work

 

 

2.6

Currency

 

 

2.7

Taxes

 

 

2.8

Foreign Currency Hedging

 

 

2.9

Continuous Improvement; Planning

 

 

 

 

 

3.0

Billing and Payment.

 

 

 

 

 

3.1

Invoices

 

 

3.2

Payments

 

 

3.3

Reimbursements

 

 

3.4

Method of Payment

 

 

3.5

Notice of Default

 

 

3.6

PROVIDER Termination for Non-Payment.

 

 

3.7

Past Due Amounts

 

 

 

 

 

4.0

Performance Standards.

 

 

 

 

 

4.1

Generally

 

 

4.2

Measurement and Reporting

 

 

4.3

Compliance

 

 

4.4

Additional Remedies

 

 

 

 

 

5.0

Record Keeping and Audits.

 

 

 

 

 

5.1

Generally

 

 

--------------------------------------------------------------------------------


 

 

5.2

Reports and Certifications

 

 

 

 

 

6.0

CUSTOMER Commitments.

 

 

 

 

 

6.1

System Access

 

 

6.2

Data Integrity

 

 

6.3

Training

 

 

 

 

 

7.0

Term.

 

 

 

 

 

 

 

7.1

Initial Term

 

 

7.2

Limitation on Termination of MOAs; Renewal

 

 

 

 

 

8.0

Termination.

 

 

 

 

 

8.1

Termination for Cause by CUSTOMER

 

 

8.2

Termination by PROVIDER.

 

 

8.3

Termination for Convenience.

 

 

8.4

Termination Right Related to Damages Cap.

 

 

8.5

Termination Right Relating to Change of Control of CUSTOMER

 

 

8.6

Continued Performance

 

 

 

 

 

9.0

Obligations on Expiration and Termination.

 

 

 

 

 

9.1

Services Transfer Assistance.

 

 

9.2

Carve-Out Option

 

 

 

 

 

10.0

Assignment and Subcontracting.

 

 

 

 

 

10.1

PROVIDER Assignment

 

 

10.2

Subcontracting

 

 

10.3

CUSTOMER Assignment

 

 

 

 

 

11.0

Confidentiality.

 

 

 

 

 

11.1

Obligations of PROVIDER

 

 

11.2

Obligations of CUSTOMER

 

 

11.3

Required Disclosures

 

 

11.4

HIPAA Addendum

 

 

11.5

Data Ownership

 

 

 

 

 

12.0

Indemnities.

 

 

 

 

 

12.1

Indemnity by PROVIDER

 

 

12.2

Indemnity by CUSTOMER

 

 

12.3

Indemnification Obligations Net of Insurance Proceeds and Other Amounts, On an
After-Tax Basis.

 

 

ii

--------------------------------------------------------------------------------


 

 

12.4

Procedures for Indemnification of Third Party Claims.

 

 

12.5

Additional Matters.

 

 

12.6

Remedies Cumulative; Limitations.

 

 

 

 

 

13.0

Limitation of Liability.

 

 

 

 

 

13.1

No System Liability

 

 

13.2

Liability for Simple Breach

 

 

13.3

Liability for Excluded Matters

 

 

13.4

No Liability for Acts in Accordance with Instructions

 

 

 

 

 

14.0

PROVIDER Employees.

 

 

 

 

 

14.1

Responsibility for PROVIDER Employees

 

 

 

 

 

15.0

Representations, Warranties and Covenants.

 

 

 

 

 

15.1

PROVIDER Representations

 

 

15.2

CUSTOMER Representations

 

 

15.3

Approvals and Consents

 

 

15.4

Cooperation.

 

 

 

 

 

16.0

Notices.

 

 

 

 

 

 

17.0

Intellectual Property.

 

 

 

 

 

18.0

Non-Compete.

 

 

 

 

 

 

18.1

Limitations on Provision of Services

 

 

18.2

Volume Reduction Date

 

 

18.3

Equitable Relief

 

 

 

 

 

19.0

Change Control Procedure.

 

 

 

 

20.0

Governance.

 

 

 

 

 

20.1

PROVIDER Account Executive.

 

 

20.2

CUSTOMER Account Executive.

 

 

20.3

Key Employees of PROVIDER

 

 

20.4

Meetings.

 

 

20.5

Operational Dispute Resolution

 

 

 

 

 

21.0

Miscellaneous.

 

 

 

 

 

21.1

Force Majeure

 

 

21.2

Independent Contractors

 

 

21.3

Failure to Object Not a Waiver

 

 

iii

--------------------------------------------------------------------------------


 

 

21.4

Governing Law

 

 

21.5

No Third-Party Beneficiaries

 

 

21.6

Public Announcements

 

 

21.7

Entire Agreement

 

 

21.8

Amendment

 

 

21.9

Rules of Construction

 

 

21.10

Severability

 

 

21.11

Remedies Not Exclusive

 

 

21.12

Dispute Resolution

 

 

21.13

Language

 

 

21.14

Survival

 

 

 

 

 

22.0

Attachments.

 

 

Exhibit A

 

Definitions

Exhibit B

 

Local Modifications to Master Agreement

Exhibit C

 

Form of PSA

Exhibit D

 

BCP/DRP Plans

Exhibit E

 

Security Procedures

Exhibit F

 

Pricing Template

Exhibit G

 

Dispute Resolution

Exhibit H

 

Carve-Out Option

Exhibit I

 

Intellectual Property

Exhibit J

 

Business Associate Addendum

Exhibit K

 

Change Control Procedure

Exhibit L

 

PSAs and Base Costs

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
MASTER OUTSOURCING AGREEMENT

 

AMENDED AND RESTATED MASTER OUTSOURCING AGREEMENT (“Agreement”) entered into as
of the Execution Date, by and between GE Life and Annuity Assurance Company, a
Virginia insurance company, with offices at 6610 West Broad Street, Richmond,
Virginia 23230 (“CUSTOMER”) and GE Capital International Services, a corporation
duly formed and existing under the laws of India with a place of business at
AIFGECIS Building, 1 Rafi Marg, Delhi-110001 and Corporate office at 90A Sector
18, Gurgaon, Haryana (“PROVIDER”).

 

RECITALS

 

WHEREAS, PROVIDER and CUSTOMER are parties to a Master Outsourcing Services
Agreement and one or more related Project Specific Agreements which incorporate
the terms of such Master Outsourcing Services Agreement, as well as certain
other services agreements (“PSAs”);

 

WHEREAS, CUSTOMER is a Subsidiary of Genworth Financial, Inc., a Delaware
corporation (“Genworth”);

 

WHEREAS, General Electric Company and General Electric Capital Corporation have
determined to consolidate the Genworth business, including Genworth and certain
of its Affiliates, into a separate corporate structure with Genworth acting as
the parent entity for the Genworth business, and have further determined to
divest a controlling interest in the stock of Genworth (the “Separation”) and,
as part of such divestiture, to conduct an initial public offering of the common
stock of Genworth (the “IPO”);

 

WHEREAS, in anticipation of the proposed Separation, PROVIDER and CUSTOMER have
determined that it is appropriate to amend and restate such Master Outsourcing
Services Agreement in the form of this Amended and Restated Master Outsourcing
Services Agreement;

 

WHEREAS, PROVIDER supplies business and financial and related support services;

 

WHEREAS, CUSTOMER requires the performance of Services, as defined in the
related PSA(s);

 

WHEREAS, the parties contemplate that PROVIDER will handle a variety of
outsourcing projects and services for CUSTOMER and the parties seek to define
the basic terms applicable to outsourcing projects between the parties; the
parties intend to incorporate these provisions by reference into the outstanding
PSAs and PSAs that they enter into for specific outsourcing projects hereafter;

 

WHEREAS, this Agreement is being executed on, and shall take effect as of, the
closing date of the IPO or, if regulatory approval occurs on a later date, on
and as of such later date (the “Execution Date”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, capitalized terms used herein shall have the meanings given such terms
in Exhibit A hereto.

 

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

W I T N E S S E T H

 


1.0                                 SERVICES.


 


1.1                                 STRUCTURE OF THE AGREEMENT.


 


(A)                                  THE SERVICES ARE GOVERNED BY THE TERMS OF
THIS AGREEMENT AS AMENDED AND/OR SUPPLEMENTED AS SET FORTH IN EXHIBIT B, AND THE
PSAS.  EACH PSA EXECUTED AFTER THE EXECUTION DATE SHALL BE IN THE FORM ATTACHED
AS EXHIBIT C, UNLESS OTHERWISE AGREED TO BY THE PARTIES.


 


(B)                                 PROVIDER AGREES TO PROVIDE THE SERVICES
UNDER THE TERMS AND CONDITIONS OF THIS AGREEMENT AND AS MORE SPECIFICALLY
DESCRIBED IN THE PSAS.


 


1.2                                 BUSINESS CONTINUITY AND DISASTER RECOVERY
SERVICES.  PROVIDER SHALL PROVIDE THE SERVICES SET FORTH IN THE BUSINESS
CONTINUITY AND DISASTER RECOVERY PLANS REFERRED TO IN EXHIBIT D (COLLECTIVELY,
THE “BCP/DRP PLANS”).  THE BCP/DRP PLANS SHALL ADDRESS ALL OPERATIONS IDENTIFIED
BY CUSTOMER AS “MISSION CRITICAL;” SHALL MEET THE SUBSTANTIVE REQUIREMENTS
SPECIFIED BY CUSTOMER AND SHALL BE AGREED UPON BY CUSTOMER AND PROVIDER. 
FURTHER, AT NO ADDITIONAL CHARGE TO CUSTOMER OTHER THAN AS PROVIDED IN SECTION 2
AND THE PRICING TEMPLATE SET FORTH IN EXHIBIT F, PROVIDER WILL (A) ACTIVELY
REVIEW AND UPDATE THE BCP/DRP PLANS, (B) TEST THE BCP/DRP PLANS AT LEAST
ANNUALLY, (C) PERMIT CUSTOMER THE OPPORTUNITY TO PARTICIPATE IN SUCH TESTING,
(D) GIVE CUSTOMER ACCESS TO THE RESULTS AND ANALYSIS OF SUCH TESTING, AND (E)
CORRECT DEFICIENCIES IN THE BCP/DRP PLANS REVEALED BY SUCH TESTING.  FAILURE TO
PROVIDE THE SERVICES DESCRIBED IN SUCH BCP/DRP PLANS WILL CONSTITUTE A MATERIAL
BREACH OF THIS AGREEMENT, SUBJECT TO CURE AS SET FORTH IN SECTION 8.1(F).


 


1.3                                 PROVIDER RESPONSIBILITIES.  EXCEPT AS
OTHERWISE NOTED IN THIS AGREEMENT, PROVIDER SHALL PROVIDE, AT ITS EXPENSE, ALL
MATERIALS, LABOR, EQUIPMENT, FACILITIES AND OTHER ITEMS NECESSARY TO DELIVER THE
SERVICES.  SUBJECT TO SECTION 6.3 HEREIN, ALL EMPLOYEES PERFORMING THE SERVICES
SHALL BE SKILLED IN THEIR TRADES AND LICENSED, IF REQUIRED, BY ALL PROPER
AUTHORITIES.


 


1.4                                 SERVICE LOCATIONS; SECURITY.  EXCEPT AS
PROVIDED IN THE BCP/DRP PLANS, WITHOUT THE PRIOR WRITTEN CONSENT OF CUSTOMER,
PROVIDER SHALL NOT CHANGE OR MOVE THE ORIGINAL LOCATION FOR THE PERFORMANCE BY
PROVIDER OF THE SERVICES REQUIRED UNDER THIS AGREEMENT.  IN PERFORMING THE
SERVICES, OPERATING THE FACILITIES USED BY IT TO PROVIDE THE SERVICES AND
PROTECTING CUSTOMER’S DATA, INFORMATION AND OTHER PROPERTY, PROVIDER WILL COMPLY
WITH THE SECURITY PROCEDURES SET FORTH IN EXHIBIT E OF THIS AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


1.5                                 SUPPORT OF CUSTOMER DIVESTITURES.  IF
CUSTOMER DIVESTS ANY BUSINESS OPERATION (OTHER THAN PURSUANT TO A TRANSACTION
THAT WOULD CONSTITUTE A CHANGE OF CONTROL), PROVIDER WILL PROVIDE THE SERVICES
TO SUCH OPERATION IF SUCH OPERATION (I) USED THE SERVICES PRIOR TO BEING
DIVESTED, (II) AFTER BEING DIVESTED USES EITHER ESSENTIALLY THE SAME SERVICES AS
BEFORE BEING DIVESTED, OR CUSTOMER OR THE ACQUIRING ENTITY COMPENSATES PROVIDER
TO MODIFY ITS SYSTEMS OR PROCESSES USED TO PERFORM AND PROVIDE THE SERVICES AS
NECESSARY TO ACCOMMODATE THE USE OF THE SERVICES AS REASONABLY REQUESTED BY THE
ACQUIRING ENTITY, (III) THE ACQUIROR OF SUCH OPERATION AGREES TO BE SUBJECT TO
THE PROVISIONS OF THIS AGREEMENT AND THE PSAS, AND (IV) CUSTOMER IS NOT IN
PAYMENT DEFAULT AT THE TIME OF THE REQUEST, BUT, IN THAT CASE, PROVIDER MUST
PROVIDE THE SERVICES IF PAID IN ADVANCE.  AT CUSTOMER’S OPTION, PROVIDER AND
SUCH ACQUIROR SHALL ENTER INTO A SEPARATE AGREEMENT AND PSA(S) PROVIDING FOR THE
PROVISION OF THE SERVICES, WHICH AGREEMENTS SHALL BE ON SUBSTANTIALLY THE SAME
TERMS AND CONDITIONS AS ARE SET FORTH IN THIS AGREEMENT AND THE PSA(S), WITH
SUCH CHANGES THEREIN AS THE PARTIES MAY AGREE UPON.  PROVIDER SHALL CHARGE FOR
THE CONTINUING PERFORMANCE AND DELIVERY OF SUCH SERVICES BASED ON THE
THEN-EXISTING CHARGING METHODOLOGIES AND MAY CHARGE CUSTOMER OR THE ACQUIRING
ENTITY FOR THE REASONABLE IMPLEMENTATION AND SET-UP FEES RELATING TO THE
EXTENSION OF THE SERVICES TO SUCH ENTITY APPROVED IN WRITING IN ADVANCE. 
PROVIDER AND THE ACQUIRING ENTITY WILL NEGOTIATE IN GOOD FAITH FOR UP TO ONE
HUNDRED TWENTY (120) DAYS FOLLOWING THE DIVESTITURE TO AGREE UPON ALTERNATIVE
TERMS AND CONDITIONS THAT WILL APPLY TO THE PROVISION OF THE SERVICES TO SUCH
ENTITY BY PROVIDER.  IF THEY ARE UNABLE TO SO AGREE, AT THE REQUEST OF THE
ACQUIRING ENTITY, PROVIDER SHALL BE REQUIRED TO PROVIDE THE SERVICES TO SUCH
ACQUIRING ENTITY UNTIL THE EARLIER OF (I) THE LAST DAY OF THE TWELFTH (12TH)
MONTH FOLLOWING SUCH 120-DAY NEGOTIATION PERIOD AND (II) THE TERMINATION DATE OF
THIS AGREEMENT AND RELATED PSAS, PROVIDED, THAT IF SUCH TERMINATION DATE IS TO
OCCUR LATER THAN TWELVE (12) MONTHS FOLLOWING THE END OF SUCH 120-DAY PERIOD AND
PROVIDER IS REQUESTED TO PROVIDE SUCH SERVICES FOR LESS THAN TWELVE (12) MONTHS
FOLLOWING THE END OF SUCH PERIOD, SUCH ACQUIRING ENTITY OR CUSTOMER SHALL BEAR
ALL COSTS ACTUALLY INCURRED BY PROVIDER AS A RESULT OF SUCH REDUCTION IN VOLUME,
PROVIDED, FURTHER, THAT PROVIDER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
MITIGATE SUCH COSTS.  SUCH SERVICES SHALL BE PROVIDED BY PROVIDER REGARDLESS OF
WHETHER THE ACQUIRING ENTITY IS A COMPETITOR OF THE GE GROUP. PROVIDER SHALL
PROVIDE SERVICES TRANSFER ASSISTANCE AS REASONABLY REQUESTED BY THE ACQUIROR,
SOLELY AT THE ACQUIROR’S COST, FOR THE PERIOD DURING WHICH PROVIDER IS REQUIRED
TO PROVIDE SERVICES TO SUCH ACQUIROR.


 


1.6                                 PROVIDER DIVESTITURES.  IF PROVIDER EXECUTES
A DEFINITIVE AGREEMENT TO DIVEST ANY OR PART OF ANY BUSINESS OPERATION RELATING
TO THE SERVICES PROVIDED TO CUSTOMER OTHER THAN THE CUSTOMER INDIA OPERATIONS
OPERATING ON A STAND-ALONE BASIS (SPECIFICALLY, THE OPERATIONS RESPONSIBLE FOR
PROVIDING CORE SERVICES EXCLUSIVELY RELATING TO LONG TERM CARE, LIFE INSURANCE,
GROUP INSURANCE, ANNUITIES, RETIREMENT PLANS AND MORTGAGE INSURANCE TO CUSTOMER,
BUT EXCLUDING, INTER ALIA, ACCOUNTING, HELP DESK, SOFTWARE SOLUTIONS, E-LEARNING
AND OTHER KNOWLEDGE-BASED OPERATIONS, COLLECTIVELY, THE “GENWORTH STAND-ALONE
OPERATIONS”) (A “PROVIDER DIVESTITURE”), PROVIDER WILL PROVIDE NO LESS THAN
THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF THE EXPECTED CLOSING DATE OF THE
PROVIDER DIVESTITURE TO CUSTOMER, WHICH NOTICE WILL INCLUDE THE IDENTITY OF THE
ACQUIROR AND ANY AFFILIATE WHICH WOULD PROVIDE SERVICES TO CUSTOMER AND A
DESCRIPTION OF THE MATERIAL TERMS OF THE TRANSACTION APPLICABLE TO THE SERVICES
BEING TRANSFERRED TO THE ACQUIROR.  PROVIDER WILL PROVIDE CUSTOMER WITH SUCH
FURTHER

 

3

--------------------------------------------------------------------------------


 


INFORMATION REGARDING THE DIVESTITURE AND THE ACQUIROR AS CUSTOMER MAY
REASONABLY REQUEST.  CUSTOMER MAY TAKE NO ACTION WITH RESPECT TO THE PROPOSED
PROVIDER DIVESTITURE (IN WHICH CASE THE PROVIDER DIVESTITURE MAY PROCEED WITHOUT
CUSTOMER’S CONSENT) OR, WITHIN THIRTY (30) DAYS OF RECEIPT OF SUCH NOTICE FROM
PROVIDER, CUSTOMER MAY AT ITS OPTION (I) EXERCISE THE CARVE-OUT OPTION (AS MORE
FULLY DESCRIBED IN SECTION 9.2 HEREOF) ONLY WITH RESPECT TO THE CARVE-OUT
RESOURCES RELATING TO SUCH SERVICES WHICH ARE BEING OR HAVE BEEN DIVESTED TO THE
ACQUIRING ENTITY AT A PURCHASE PRICE EQUAL TO THE LESSER OF BOOK VALUE OR THE
VALUE OF THE DIVESTED OPERATIONS RELATING TO CUSTOMER IMPLIED BY THE
CONSIDERATION TO BE PAID BY THE ACQUIROR AND/OR (II) TERMINATE THE PSAS AFFECTED
BY THE PROVIDER DIVESTITURE AND REQUIRE PROVIDER AND/OR THE ACQUIROR TO PROVIDE
SERVICES TRANSFER ASSISTANCE FOR A PERIOD NOT EXCEEDING FOURTEEN (14) MONTHS
FROM THE DATE OF RECEIPT OF NOTICE BY PROVIDER FROM CUSTOMER.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT, PROVIDER SHALL BE RESPONSIBLE FOR ALL
TRANSITION COSTS INCURRED BY CUSTOMER RELATING TO ITS EXERCISE OF THE CARVE-OUT
OPTION OR ITS TERMINATION OF THE PSAS AND TRANSITION OF THE SERVICES IN-HOUSE OR
TO A NEW PROVIDER.  ANY TRANSFER OF THE PSAS PURSUANT TO THIS PARAGRAPH SHALL BE
SUBJECT TO THE RECEIPT BY CUSTOMER OF ALL NECESSARY REGULATORY APPROVALS.  FOR
THE AVOIDANCE OF DOUBT, ANY TRANSFER BY PROVIDER OF THE GENWORTH STAND-ALONE
OPERATIONS SHALL BE SUBJECT TO THE LIMITATIONS DESCRIBED UNDER SECTION 10.0
HEREOF.


 


1.7                                 NEW SERVICES.  FROM TIME TO TIME, CUSTOMER
MAY REQUEST THAT PROVIDER FURNISH ADDITIONAL SERVICES TO CUSTOMER THAT ARE NOT
WITHIN THE SCOPE OF THE SERVICES (“NEW SERVICES”).  PROVIDER WILL DISCUSS WITH
CUSTOMER SUCH REQUEST AND THE RAMIFICATIONS OF SUCH ADDITIONAL SERVICES ON THE
EXISTING SERVICES, BUT WILL NOT BE OBLIGATED TO PROVIDE SUCH ADDITIONAL
SERVICES.  SUCH REQUESTS SHALL BE ADDRESSED THROUGH THE CHANGE CONTROL PROCEDURE
DESCRIBED IN SECTION 19.0 HEREOF.  CUSTOMER SHALL BEAR ALL COSTS AGREED IN
ADVANCE BETWEEN THE PARTIES AND INCURRED BY PROVIDER ON ACCOUNT OF TRANSITION OR
MIGRATION OF NEW SERVICES FROM CUSTOMER TO PROVIDER.


 


1.8                                 SERVICES NOT TO BE WITHHELD; PROVIDER
RELIEF.  EXCEPT AS PROVIDED IN SECTION 8.2 AND 21.1 HEREOF (IT BEING UNDERSTOOD
THAT FORCE MAJEURE WILL NOT RELIEVE PROVIDER OF ITS RESPONSIBILITY TO PROVIDE
THE SERVICES SET FORTH IN THE BCP/DRP PLANS), PROVIDER SHALL NOT VOLUNTARILY
REFUSE TO PROVIDE ALL OR ANY PORTION OF THE SERVICES IN VIOLATION OR BREACH OF
THE TERMS OF THE AGREEMENT OR ANY RELATED PSA.  PROVIDER SHALL BE RELIEVED FROM
ITS OBLIGATION TO PERFORM ANY SERVICES AND ITS OBLIGATIONS TO PAY ANY SERVICE
CREDIT UNDER A PSA TO THE EXTENT IT IS UNABLE TO PERFORM ANY SERVICES OR TO
PERFORM IN ACCORDANCE WITH ANY APPLICABLE PERFORMANCE STANDARD AS A RESULT OF
CUSTOMER’S FAILURE TO PERFORM ITS OBLIGATIONS UNDER SUCH PSA.  NOTWITHSTANDING
THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 21.12, IF PROVIDER
BREACHES THIS COVENANT, CUSTOMER SHALL BE ENTITLED TO APPLY TO A COURT OF
COMPETENT JURISDICTION FOR SPECIFIC PERFORMANCE BY PROVIDER OF ITS OBLIGATIONS
UNDER THIS AGREEMENT AND THE RELATED PSAS WITHOUT THE NECESSITY OF POSTING ANY
BOND.


 


2.0                                 CHARGES.


 


2.1                                 GENERALLY.  NOTWITHSTANDING ANY PROVISION
RELATED TO FEES AND CHARGES IN A PSA TO THE CONTRARY, AS CONSIDERATION FOR THE
PROVISION OF THE SERVICES, CUSTOMER WILL PAY TO PROVIDER THE CHARGES CALCULATED
AS SET FORTH IN THIS SECTION 2.0 (THE “CHARGES”).  THE CHARGES

 

4

--------------------------------------------------------------------------------


 

in effect immediately prior to the Execution Date shall be referred to as the
“Baseline Charges”.  For existing PSAs, the Baseline Charges and the Charges for
the initial Contract Year (or part thereof) shall be as set forth on Exhibit L. 
For PSAs executed after the Execution Date, the Baseline Charges shall be set
forth in each such PSA.  The Charges shall be adjusted annually to reflect
changes in PROVIDER’s Base Costs and to reflect scheduled discounts from the
Baseline Charges pursuant to the following formula:


 

New Charges = Baseline Charges * Discount Factor * Cost Factor

 


2.2                                 DISCOUNT FACTOR.  FOR THE PERIODS INDICATED,
THE “DISCOUNT FACTOR” SHALL MEAN AND BE AS FOLLOWS:

 

Period

 

Discount Factor

from the Execution Date through the first anniversary of the Trigger Date (as
defined below)

 

**

from the first anniversary of the Trigger Date through the second anniversary of
the Trigger Date

 

**

from the second anniversary of the Trigger Date through the third anniversary of
the Trigger Date

 

**

 

“Cost Factor” means and shall be calculated as follows:

 

Y(n) Base Cost/Y(0) Base Cost

 

where Y(n) Base Cost is determined pursuant to Section 2.3 for each Contract
Year, Y(n-1) Base Cost is the Base Cost for the preceding Contract Year and Y(0)
Base Cost is the Base Cost for the initial Contract Year, as set forth in
Exhibit L.

 


2.3                                 ADJUSTMENT OF CHARGES.  PRIOR TO THE
COMMENCEMENT OF EACH CONTRACT YEAR, THE PARTIES WILL NEGOTIATE IN GOOD FAITH TO
AGREE UPON THE ELEMENTS OF BASE COST AND THE RATES TO BE CHARGED TO CUSTOMER FOR
SUCH ELEMENTS DURING SUCH YEAR (EXCLUDING THE COST OF HEDGING FOREIGN CURRENCY
EXCHANGE RISKS, WHICH SHALL BE CHARGED TO CUSTOMER ON A PASS-THROUGH BASIS AS
DESCRIBED IN SECTION 2.8).  THE PARTIES WILL REFLECT THEIR AGREEMENT ON SUCH
MATTERS IN A WRITTEN DOCUMENT TO BE EXECUTED BY EACH OF THEM AND THE CHARGES FOR
THE SERVICES IN SUCH YEAR SHALL NOT EXCEED THE AGREED AMOUNTS.  ANY AMENDMENT OR
ADDITION TO SUCH ELEMENTS OR RATES MUST BE APPROVED BY CUSTOMER IN ADVANCE IN
WRITING.  IF THE PARTIES ARE UNABLE TO AGREE UPON SUCH MATTERS, THE COST FACTOR
FOR THE APPLICABLE YEAR SHALL BE CALCULATED USING BASE COST AS DETERMINED BY
PROVIDER IN ACCORDANCE WITH THE DEFINITION OF BASE COST, PROVIDED, THAT BASE
COST FOR ANY CONTRACT YEAR SHALL NOT EXCEED ONE HUNDRED FIVE PERCENT (105%) OF
BASE COST FOR THE IMMEDIATELY PRECEDING CONTRACT YEAR.  IF BASE COST RELATING TO
ANY PSA FOR ANY CONTRACT YEAR DURING THE INITIAL TERM EXCEEDS ONE HUNDRED FIVE
PERCENT (105%) OF BASE COST FOR THE IMMEDIATELY PRECEDING CONTRACT YEAR,
CUSTOMER MAY TERMINATE THAT PSA UPON AT LEAST SIX (6) MONTHS’ WRITTEN NOTICE TO
PROVIDER AND SHALL NOT BE LIABLE FOR ANY COSTS INCURRED BY PROVIDER AS A RESULT
OF SUCH TERMINATION.

 

5

--------------------------------------------------------------------------------


 


2.4                                 RENEWAL PRICING.  AS DESCRIBED IN
SECTION 7.2, AT LEAST EIGHTEEN (18) MONTHS PRIOR TO THE EXPIRATION OF THE
INITIAL TERM, PROVIDER WILL PROPOSE IN WRITING TO CUSTOMER REVISED METHODS FOR
CALCULATING BASE COST AND CHARGES TO CUSTOMER UNDER THE BASE COST AND BASELINE
CHARGES METHODOLOGY DESCRIBED IN THIS SECTION 2.0.  THE APPLICABLE CHARGES
PROPOSED BY PROVIDER FOR THE FIRST AND SECOND YEARS OF THE RENEWAL TERM SHALL BE
DETERMINED AS PROVIDED IN THIS SECTION 2.4 AND EXHIBIT F, BUT SHALL REFLECT
DISCOUNT FACTORS OF ** AND **, RESPECTIVELY, PROVIDED, THAT SUCH CHARGES SHALL
BE AT LEAST AS FAVORABLE TO CUSTOMER AS PROVIDER’S CHARGES FOR SIMILAR SERVICES
PROVIDED TO ANY OTHER CUSTOMER OF PROVIDER.  IF THE PARTIES ARE UNABLE TO AGREE
ON REVISED COSTS, CUSTOMER MAY ELECT TO EXERCISE THE CARVE-OUT OPTION UPON
EXPIRATION OF THIS AGREEMENT AND THE RELATED PSAS, AS DESCRIBED IN SECTION 9.2.


 


2.5                                 REDUCTION IN WORK.  CUSTOMER SHALL PROVIDE
PROVIDER WITH NO LESS THAN NINE (9) MONTHS’ WRITTEN NOTICE IN ADVANCE IF THE
AMOUNT OF SERVICES CONSUMED BY THE GENWORTH GROUP UNDER ALL OF THE OUTSTANDING
MOAS WILL CHANGE IN A MANNER THAT WILL RESULT IN A REDUCTION IN THE DEDICATED
FTES NECESSARY TO PROVIDE THE SERVICES TO SEVENTY-FIVE PERCENT (75%) OR LESS OF
THE DEDICATED FTES AGREED UPON BY THE PARTIES FOR THE MOST RECENT CONTRACT YEAR
PURSUANT TO SECTION 2.3, AS ADJUSTED PURSUANT TO ANY NOTICES PREVIOUSLY GIVEN
PURSUANT TO THIS SECTION 2.5.  IN SUCH AN EVENT, PROVIDER SHALL BEAR ALL COSTS
RELATING TO SUCH REDUCTION IN VOLUME TO THE EXTENT STATED IN SUCH NINE-(9) MONTH
NOTICE.  IF CUSTOMER DOES NOT PROVIDE NINE (9) MONTHS’ ADVANCE WRITTEN NOTICE OF
SUCH A REDUCTION, CUSTOMER SHALL BEAR ANY FACILITIES OCCUPANCY, TECHNOLOGY AND
TELECOMMUNICATIONS COSTS INCURRED BY PROVIDER RESULTING FROM SUCH REDUCTION,
PROVIDED, THAT PROVIDER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO MITIGATE
SUCH COSTS.


 


2.6                                 CURRENCY.  ALL CURRENCY REFERENCES IN THIS
AGREEMENT ARE IN THE CURRENCY OF THE UNITED STATES OF AMERICA AND ALL PAYMENTS
SHALL BE MADE IN SUCH CURRENCY.


 


2.7                                 TAXES.  THE CHARGES FOR THE SERVICES SHALL
BE INCLUSIVE OF ANY SALES, USE, GROSS RECEIPTS OR VALUE ADDED, WITHHOLDING, AD
VALOREM AND OTHER TAXES BASED ON OR MEASURED BY PROVIDER’S COST IN ACQUIRING
EQUIPMENT, MATERIALS, SUPPLIES OR SERVICES USED BY PROVIDER IN PROVIDING THE
SERVICES.  FURTHER, EACH PARTY SHALL BEAR SOLE RESPONSIBILITY FOR ANY REAL OR
PERSONAL PROPERTY TAXES ON ANY PROPERTY IT OWNS OR LEASES, FOR FRANCHISES OR
SIMILAR TAXES ON ITS BUSINESS, FOR EMPLOYMENT TAXES ON ITS EMPLOYEES, FOR
INTANGIBLE TAXES ON PROPERTY IT OWNS OR LICENSES AND FOR TAXES ON ITS NET
INCOME.  IF A SALES, USE, PRIVILEGE, VALUE ADDED, EXCISE, SERVICES AND/OR
SIMILAR TAX (“TAX”) IS ASSESSED WITH RESPECT TO PROVIDER’S CHARGES TO CUSTOMER
FOR THE PROVISION OF THE SERVICES, CUSTOMER SHALL BE RESPONSIBLE FOR AND PAY THE
AMOUNT OF ANY SUCH TAX TO PROVIDER OR AS APPLICABLE LAW OTHERWISE REQUIRES, IN
ADDITION TO THE CHARGES.  CUSTOMER MAY REPORT AND (AS APPROPRIATE) PAY ANY TAXES
DIRECTLY IF CUSTOMER PROVIDES PROVIDER WITH A DIRECT PAY OR EXEMPTION
CERTIFICATE.  PROVIDER’S INVOICES SHALL SEPARATELY STATE THE AMOUNTS OF ANY
TAXES PROVIDER IS PROPOSING TO COLLECT FROM CUSTOMER.  PROVIDER SHALL PROMPTLY
NOTIFY CUSTOMER OF ANY CLAIM FOR TAXES ASSERTED BY ANY APPLICABLE TAXING
AUTHORITIES.  NOTWITHSTANDING THE ABOVE, CUSTOMER’S LIABILITY FOR SUCH TAXES IS
CONDITIONED UPON PROVIDER PROVIDING CUSTOMER NOTIFICATION WITHIN TWENTY (20)
BUSINESS DAYS OF RECEIVING ANY PROPOSED ASSESSMENT OF ANY ADDITIONAL TAXES,
INTEREST OR PENALTY DUE BY PROVIDER.  PROVIDER SHALL COORDINATE WITH CUSTOMER
THE RESPONSE TO AND SETTLEMENT OF, ANY SUCH ASSESSMENT.  CUSTOMER SHALL BE
ENTITLED TO RECEIVE AND TO RETAIN ANY REFUND OF TAXES PAID TO PROVIDER PURSUANT
TO THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


2.8                                 FOREIGN CURRENCY HEDGING.  PROVIDER SHALL
BEAR ALL COSTS ASSOCIATED WITH THE PURCHASE, EXCHANGE OR TRANSLATION OF
CURRENCIES AS NECESSARY IN CONNECTION WITH THE PERFORMANCE OF THE SERVICES.  IF
PROVIDER ELECTS TO ENTER INTO HEDGING TRANSACTIONS WITH THIRD PARTIES RELATING
TO SUCH RISKS, CUSTOMER WILL REIMBURSE PROVIDER FOR THE REASONABLE COSTS
(WITHOUT MARK-UP BY PROVIDER) OF SUCH HEDGING TRANSACTIONS, PROVIDED, HOWEVER,
THAT CUSTOMER APPROVES OF THE HEDGING STRATEGY AND THE HEDGING CONTRACTS RELATED
TO SUCH TRANSACTIONS IN WRITING AS PART OF THE ANNUAL BUDGET PROCESS, AS FURTHER
DESCRIBED IN SECTION 20.4.


 


2.9                                 CONTINUOUS IMPROVEMENT; PLANNING.  PROVIDER
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO INCREASE PRODUCTIVITY AND
EFFICIENCY IN PERFORMING THE SERVICES AND SHALL ENDEAVOR TO REDUCE BASE COST
ANNUALLY, DEPENDING ON THE OVERALL REDUCTION IN ITS COST OF OPERATIONS.  THE
PARTIES WILL PARTICIPATE IN AN ANNUAL BUDGETING PROCESS AS PART OF DETERMINING
BASE COST THAT WILL ADDRESS IMPROVEMENTS IN PROVIDER PRODUCTIVITY AND EFFICIENCY
IN PERFORMING THE SERVICES AND DEDICATE APPROPRIATE RESOURCES TO EXECUTE THE
BUDGETED IMPROVEMENTS.  TO SUPPORT PROVIDER’S DEMAND PLANNING, EACH QUARTER,
CUSTOMER SHALL PROVIDE PROVIDER A GOOD FAITH ESTIMATE OF ITS REQUIREMENTS FOR
THE SERVICES FOR THE FOLLOWING TWELVE (12) MONTHS.


 


3.0                                 BILLING AND PAYMENT.


 


3.1                                 INVOICES.  PROVIDER SHALL SUBMIT AN INVOICE
EACH MONTH FOR THE CHARGES RELATING TO THE SERVICES PROVIDED DURING THE PRIOR
MONTH PERIOD.  FOR THE PARTIAL MONTH PERIOD PRIOR TO THE EXECUTION DATE,
PROVIDER SHALL SUBMIT AN INVOICE FOR CHARGES CALCULATED AS PROVIDED IN THE
ORIGINAL MASTER OUTSOURCING AGREEMENT AND PSAS.  FOR PERIODS BEGINNING ON AND
AFTER THE EXECUTION DATE, CHARGES SHALL BE CALCULATED AS SET FORTH IN THIS
AGREEMENT.  EACH INVOICE SHALL DETAIL ALL INFORMATION RELEVANT TO CALCULATION OF
THE CHARGES AND THE TOTAL AMOUNT DUE.  PROVIDER AGREES TO INCLUDE THE
INFORMATION AND PREPARE THE INVOICE IN THE FORM AS REASONABLY REQUESTED BY
CUSTOMER.


 


3.2                                 PAYMENTS.  ALL PAYMENTS, DUE AND PAYABLE BY
CUSTOMER TO PROVIDER, WILL BE MADE WITHIN SIXTY (60) DAYS OF CUSTOMER’S RECEIPT
OF INVOICE (“PAYMENT DATE”).  CUSTOMER SHALL USE ITS GOOD FAITH EFFORTS TO
PROVIDE PROVIDER AS PROMPTLY AS PRACTICABLE WITH THE DETAILS OF ANY OBJECTION IT
MAY HAVE TO ANY INVOICE, BUT ANY FAILURE TO PROVIDE SUCH DETAILS SHALL NOT
FORECLOSE CUSTOMER’S RIGHT TO DISPUTE SUCH INVOICE.  CUSTOMER SHALL PAY THE PART
OF ANY INVOICED AMOUNT THAT IS NOT IN DISPUTE BY THE PAYMENT DATE.


 


3.3                                 REIMBURSEMENTS.  PAYMENT OF ALL REIMBURSABLE
EXPENSES APPROVED BY CUSTOMER IN WRITING IN ADVANCE WILL BE MADE WITHIN SIXTY
(60) DAYS AFTER CUSTOMER’S RECEIPT OF INVOICE TOGETHER WITH COPIES OF RECEIPTS
AND OTHER VERIFICATION.


 


3.4                                 METHOD OF PAYMENT.  THE METHOD OF PAYMENT
SHALL BE BY ELECTRONIC FUND TRANSFER TO PROVIDER’S DESIGNATED BANK ACCOUNT OR
SUCH OTHER MANNER AS AGREED UPON BY THE PARTIES.


 


3.5                                 NOTICE OF DEFAULT.  IF CUSTOMER DOES NOT PAY
ANY INVOICE BY THE PAYMENT DATE, PROVIDER SHALL SERVE CUSTOMER A NOTICE PURSUANT
TO SECTION 16.0 (A “PAYMENT

 

7

--------------------------------------------------------------------------------


 


DEFAULT NOTICE”) AND SIMULTANEOUSLY INITIATE THE PROCEDURES FOR CONSIDERATION OF
DISPUTES BY SENIOR EXECUTIVES OF THE PARTIES BY GIVING NOTICE AS DESCRIBED UNDER
SECTION 1.2 OF EXHIBIT G.


 


3.6                                 PROVIDER TERMINATION FOR NON-PAYMENT.


 


(A)                                  PROVIDER SHALL HAVE THE RIGHT TO TERMINATE
ANY PSA, WITHOUT PREJUDICE TO ANY OTHER LEGAL RIGHTS TO WHICH IT MAY BE
ENTITLED, IF CUSTOMER FAILS TO PAY TO PROVIDER ANY MATERIAL AMOUNT (I) THAT IS
UNDISPUTED OR DETERMINED BY THE SENIOR EXECUTIVES UNDER SECTION 1.2 OF EXHIBIT G
TO BE DUE TO PROVIDER, WITHIN FIVE (5) BUSINESS DAYS FOLLOWING CUSTOMER’S
AGREEMENT THAT SUCH AMOUNT IS NOT IN DISPUTE OR THE CONCLUSION OF THE SENIOR
EXECUTIVES’ NEGOTIATIONS, WHICHEVER IS EARLIER, OR (II) THAT REMAINS IN DISPUTE
AND IS NOT PAID FOLLOWING THE CONCLUSION OF THE SENIOR EXECUTIVES’ NEGOTIATIONS
CONTEMPLATED BY SECTION 3.6(B) HEREOF.


 


(B)                                 PROVIDER SHALL HAVE NO RIGHT TO TERMINATE IF
CUSTOMER PAYS ANY DISPUTED AMOUNT WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE
CONCLUSION OF THE SENIOR EXECUTIVES’ NEGOTIATIONS UNDER EXHIBIT G, WITHOUT
PREJUDICE, AND INVOKES THE REMAINDER OF THE DISPUTE RESOLUTION PROCESS SET FORTH
IN EXHIBIT G.


 


(C)                                  IF PURSUANT TO THE DISPUTE RESOLUTION
PROCESS, PROVIDER IS FOUND TO HAVE CHARGED IMPROPERLY, PROVIDER SHALL PROMPTLY
REFUND SUCH EXCESS AMOUNT ALONG WITH INTEREST AT AN ANNUAL RATE EQUAL TO THE
LESSER OF (I) THE THREE (3) MONTH LONDON INTERBANK OFFERED RATE (LIBOR) PLUS 100
BASIS POINTS OR (II) THE MAXIMUM RATE OF INTEREST ALLOWED BY APPLICABLE LAW,
FROM THE DATE THE PAYMENT WAS MADE THROUGH THE DATE OF THE REFUND.


 


3.7                                 PAST DUE AMOUNTS.  PAST DUE AMOUNTS
(INCLUDING CHARGES, REIMBURSABLE EXPENSES AND CREDITS) WILL BEAR INTEREST AT AN
ANNUAL RATE EQUAL TO THE LESSER OF (I) THE THREE (3) MONTH LONDON INTERBANK
OFFERED RATE (LIBOR) PLUS 100 BASIS POINTS OR (II) THE MAXIMUM RATE OF INTEREST
ALLOWED BY APPLICABLE LAW, FROM THE DATE THE PAYMENT WAS DUE THROUGH THE DATE OF
PAYMENT.


 


4.0                                 PERFORMANCE STANDARDS.


 


4.1                                 GENERALLY.  ALL WORK RELATING TO THE
SERVICES SHALL BE COMPLETED IN A PROFESSIONAL, TIMELY MANNER AND SHALL CONFORM
TO SUCH ADDITIONAL PERFORMANCE STANDARDS, IF ANY, AS MAY BE SET FORTH IN EACH
PSA.  SUCH PERFORMANCE STANDARDS MAY BE REVISED FROM TIME TO TIME UPON THE
MUTUAL AGREEMENT OF THE PARTIES.


 


4.2                                 MEASUREMENT AND REPORTING.  UNLESS OTHERWISE
SPECIFIED, EACH PERFORMANCE STANDARD SHALL BE MEASURED ON A MONTHLY BASIS. 
PROVIDER SHALL CREATE, IMPLEMENT, SUPPORT AND MAINTAIN REPORTS FOR MONITORING
THE METRICS ASSOCIATED WITH THE PERFORMANCE STANDARDS AND SUCH OTHER METRICS AS
ARE MUTUALLY AGREED UPON BY THE PARTIES ON A SCHEDULE AGREED UPON IN EACH PSA OR
WITHIN NINETY (90) DAYS AFTER THE EXECUTION OF EACH PSA.


 


4.3                                 COMPLIANCE.  PROVIDER SHALL PERFORM THE
SERVICES IN COMPLIANCE WITH ALL APPLICABLE LAWS, STOCK EXCHANGE RULES OR
GENERALLY ACCEPTED, STATUTORY OR REGULATORY ACCOUNTING

 

8

--------------------------------------------------------------------------------


 

or actuarial principle specified in any PSA or otherwise by CUSTOMER, in each
case as applicable to the business processes of CUSTOMER performed by PROVIDER
as part of the Services, just as if CUSTOMER performed the Services itself. 
PROVIDER shall notify CUSTOMER whenever changes in the Services or Performance
Standards are necessary to comply with applicable Indian Laws. It is understood
that any reference in the PSAs to standards, policies and procedures established
by General Electric Company or its Affiliates, is deemed to include any
replacement standards, policies and procedures established by CUSTOMER or any
member of the Genworth Group, and communicated to PROVIDER, provided, that GECIS
shall be entitled to recover its cost of complying with such standards, policies
and procedures as part of the Charges for the Services established pursuant to
Section 2 and Exhibit F.

 


4.4                                 ADDITIONAL REMEDIES.  IN ADDITION TO ALL
OTHER REMEDIES AVAILABLE UNDER THIS AGREEMENT, ANY PSA OR AT LAW, CUSTOMER MAY
TAKE ONE OR MORE OF THE FOLLOWING ACTIONS IN THE EVENT OF PROVIDER’S FAILURE TO
COMPLY WITH THE PERFORMANCE STANDARDS, PROVIDED, THAT CUSTOMER MAY NOT EXERCISE
ANY OF THESE REMEDIES IF THE FAILURE IN PERFORMANCE IS CAUSED BY INACCURATE OR
INCOMPLETE DATA OR INFORMATION PROVIDED BY CUSTOMER:


 


(A)                                  REQUIRE TRAINING OF ALL PROVIDER EMPLOYEES
INVOLVED IN PERFORMING THE AFFECTED SERVICES, THE LENGTH AND NATURE OF SUCH
TRAINING TO BE MUTUALLY AGREED UPON BY PROVIDER AND CUSTOMER;


 


(B)                                 CAUSE THE PROVIDER TO CORRECT ANY DEFICIENT
SERVICES AT NO CHARGE OR FEE TO CUSTOMER; OR


 


(C)                                  DIRECT PROVIDER TO ASSIGN ADDITIONAL
EMPLOYEES TO PERFORM THE SERVICES, WHICH INSTRUCTION PROVIDER AGREES TO FOLLOW.


 


5.0                                 RECORD KEEPING AND AUDITS.


 


5.1                                 GENERALLY.  PROVIDER WILL KEEP APPROPRIATE
RECORDS OF TIME AND COSTS RELATED TO THE SERVICES, AS REQUIRED BY LAW OR AS
REASONABLY REQUESTED BY CUSTOMER.  PROVIDER SHALL MAINTAIN A COMPLETE AUDIT
TRAIL FOR ALL FINANCIAL AND NON-FINANCIAL TRANSACTIONS RESULTING FROM OR ARISING
IN CONNECTION WITH THIS AGREEMENT AND THE PSAS IN SUCH MANNER AS IS REQUIRED
UNDER THE GENWORTH RECORDS MANAGEMENT POLICIES AND INDIAN AND UNITED STATES
GAAP.  PROVIDER WILL MAINTAIN SUCH AUDIT TRAIL FOR SUCH PERIODS OF TIME AS MAY
BE SPECIFIED IN THE GENWORTH RECORDS MANAGEMENT POLICIES OR, IF NO SUCH PERIOD
IS SPECIFIED, FOR SUCH PERIOD AS THE PARTIES MAY AGREE UPON.  PROVIDER SHALL
PROVIDE TO CUSTOMER, ITS AUDITORS (INCLUDING INTERNAL AUDIT STAFF AND EXTERNAL
AUDITORS), INSPECTORS, REGULATORS, CUSTOMERS AND OTHER REPRESENTATIVES AS
CUSTOMER MAY FROM TIME TO TIME DESIGNATE IN WRITING, ACCESS AT ALL REASONABLE
TIMES TO ANY FACILITY OR PART OF A FACILITY AT WHICH EITHER PROVIDER OR ANY OF
ITS PERMITTED SUBCONTRACTORS IS PROVIDING THE SERVICES, TO PROVIDER PERSONNEL,
TO PROVIDER’S SYSTEMS, POLICIES AND PROCEDURES RELATING TO THE SERVICES, AND TO
DATA AND RECORDS RELATING TO THE SERVICES FOR THE PURPOSE OF PERFORMING AUDITS
AND INSPECTIONS OF EITHER PROVIDER OR ANY OF ITS SUBCONTRACTORS WITH RESPECT TO
(I) ANY ASPECT OF PROVIDER’S OR SUCH SUBCONTRACTOR’S PERFORMANCE OF THE
SERVICES, (II) COMPLIANCE WITH THE SECURITY PROCEDURES OR (III) ANY OTHER MATTER
RELEVANT TO THIS AGREEMENT, INCLUDING, WITHOUT

 

9

--------------------------------------------------------------------------------


 


LIMITATION, THE DETERMINATION AND CALCULATION OF ALL ELEMENTS OF BASE COST AND
ALL OTHER ELEMENTS OF THE PRICING MECHANISM DESCRIBED IN SECTION 2.0 HEREOF AND
IN EXHIBIT F.  PROVIDER SHALL REASONABLY COOPERATE WITH CUSTOMER IN THE
PERFORMANCE OF THESE AUDITS, INCLUDING INSTALLING AND OPERATING AUDIT SOFTWARE. 
IF CUSTOMER REQUIRES PROVIDER TO CONDUCT ANY SPECIAL AUDIT OTHER THAN AS
PROVIDED IN THIS SECTION 5.1 AND IF THE SAME RESULTS IN ANY INCREASED COST TO
PROVIDER, PROVIDER SHALL BE ENTITLED TO PASS ON SUCH EXTRA COSTS TO CUSTOMER
THROUGH A SPECIAL INVOICE, BUT ONLY TO THE EXTENT APPROVED BY CUSTOMER IN
ADVANCE.


 


5.2                                 REPORTS AND CERTIFICATIONS.  PROVIDER SHALL
PROVIDE CUSTOMER SUCH OTHER REPORTS AND CERTIFICATIONS RELATING TO THE SERVICES
AS CUSTOMER MAY REASONABLY REQUEST, INCLUDING ALL REPORTS AND SUB-CERTIFICATIONS
NECESSARY FOR OFFICERS OF CUSTOMER TO MAKE THE CERTIFICATIONS REQUIRED UNDER THE
SARBANES-OXLEY ACT OF 2002 AND ALL RELATED RULES AND REGULATIONS AND ALL RELATED
APPLICABLE STOCK EXCHANGE LISTING REQUIREMENTS.


 


6.0                                 CUSTOMER COMMITMENTS.


 


6.1                                 SYSTEM ACCESS.  CUSTOMER AGREES TO PROVIDE
TO PROVIDER, AT CUSTOMER’S EXPENSE, NECESSARY ACCESS TO THE MAINFRAME COMPUTER
AND RELATED INFORMATION TECHNOLOGY SYSTEMS (THE “SYSTEM”) ON WHICH CUSTOMER DATA
IS PROCESSED DURING THE TIMES (THE “SERVICE HOURS”) SPECIFIED IN THE PSAS,
SUBJECT TO REASONABLE DOWNTIME FOR UTILITY OUTAGES, MAINTENANCE, PERFORMANCE
DIFFICULTIES AND THE LIKE.  IN THE EVENT OF A CHANGE IN THE SERVICE HOURS,
CUSTOMER WILL PROVIDE PROVIDER WITH AT LEAST FIFTEEN (15) CALENDAR DAYS WRITTEN
NOTICE OF SUCH CHANGE.


 


6.2                                 DATA INTEGRITY.  CUSTOMER WILL ENSURE THAT
ALL DATA AND INFORMATION SUBMITTED BY IT TO PROVIDER FOR PERFORMING THE SERVICES
SHALL BE ACCURATE AND COMPLETE AND FURNISHED IN A TIMELY MANNER.


 


6.3                                 TRAINING.  CUSTOMER SHALL PROVIDE ALL
PROVIDER EMPLOYEES WHO ARE DEDICATED TO CUSTOMER OPERATIONS WITH TRAINING OR
TRAINING MATERIALS RELATING TO BUSINESS PROCESSES AND REGULATORY MATTERS
UNIQUELY RELATED TO THE CUSTOMER BUSINESS AND REASONABLY REQUIRED BY SUCH
EMPLOYEES TO MEET THE PERFORMANCE STANDARDS.


 

To the extent any non-performance or failure to meet Performance Standards by
PROVIDER is due to CUSTOMER’s failure to comply with this Section 6.0, such
non-performance or failure shall not be considered a breach in Performance
Standards and/or a breach of this Agreement by PROVIDER.

 


7.0                                 TERM.


 


7.1                                 INITIAL TERM.  THE TERM OF THIS AGREEMENT
SHALL COMMENCE ON THE EXECUTION DATE AND TERMINATE ON THE THIRD (3RD)
ANNIVERSARY OF THE TRIGGER DATE (THE “COMMON TERMINATION DATE”).  THE PERIOD
FROM THE EXECUTION DATE TO THE COMMON TERMINATION DATE IS REFERRED TO AS THE
“INITIAL TERM”.

 

10

--------------------------------------------------------------------------------


 


7.2                                 LIMITATION ON TERMINATION OF MOAS; RENEWAL. 
CUSTOMER MAY TERMINATE INDIVIDUAL PSAS PRIOR TO THE COMMON TERMINATION DATE
EITHER FOR CAUSE OR FOR CONVENIENCE AS DESCRIBED THEREIN OR IN THIS AGREEMENT. 
CUSTOMER, HOWEVER, MAY NOT TERMINATE THIS AGREEMENT, OTHER THAN FOR CAUSE AS
DESCRIBED IN SECTION 8.0, PRIOR TO THE COMMON TERMINATION DATE, UNLESS ALL OF
THE MEMBERS OF THE GENWORTH GROUP THEN PARTY TO AN MOA TERMINATE ALL OF THE
EXISTING MOAS AT ONE TIME.  AT LEAST EIGHTEEN (18) MONTHS PRIOR TO THE COMMON
TERMINATION DATE, PROVIDER SHALL PROPOSE REVISED TERMS AND CONDITIONS ON WHICH
THE AGREEMENT MAY BE RENEWED FOR AN ADDITIONAL TWO (2) YEAR PERIOD (THE “RENEWAL
PERIOD”).  CUSTOMER AND ALL OF THE GENWORTH AFFILIATES THEN PARTY TO AN MOA MAY
AT THEIR SOLE OPTION RENEW ALL, BUT NOT LESS THAN ALL, OF THE MOAS FOR THE
RENEWAL PERIOD, PROVIDED, THAT CUSTOMER, SUCH GENWORTH AFFILIATES AND PROVIDER
AGREE UPON REVISED CHARGES AND OTHER TERMS AND CONDITIONS TO BE APPLICABLE TO
THE SERVICES DURING THE RENEWAL PERIOD PRIOR TO THE DATE THAT IS FOURTEEN (14)
MONTHS PRIOR TO THE COMMON TERMINATION DATE (THE “NOTIFICATION DATE”).  IF THE
PARTIES ARE UNABLE TO SO AGREE, CUSTOMER SHALL INFORM PROVIDER WITHIN FIFTEEN
(15) DAYS FOLLOWING THE NOTIFICATION DATE AS TO WHETHER IT WILL EXERCISE THE
CARVE-OUT OPTION (WHICH MAY ONLY BE EXERCISED WITH RESPECT TO ALL OF THE
THEN-OUTSTANDING MOAS), AS DESCRIBED IN SECTION 1.0 OF EXHIBIT H AND/OR REQUIRE
PROVIDER TO PROVIDE SERVICES TRANSFER ASSISTANCE.  IF CUSTOMER, SUCH GENWORTH
AFFILIATES AND PROVIDER FAIL TO AGREE UPON THE TERMS FOR RENEWAL OF THE MOAS, OR
IF CUSTOMER FAILS TO PROVIDE PROVIDER THE NOTICE DESCRIBED ABOVE, ALL OF THE
MOAS WILL AUTOMATICALLY TERMINATE ON THE COMMON TERMINATION DATE AND CUSTOMER
SHALL NOT BE ENTITLED TO EXERCISE ITS CARVE-OUT OPTION OR REQUIRE PROVIDER TO
PROVIDE SERVICES TRANSFER ASSISTANCE.


 


8.0                                 TERMINATION.


 


8.1                                 TERMINATION FOR CAUSE BY CUSTOMER.  CUSTOMER
SHALL HAVE THE RIGHT AT ANY TIME TO TERMINATE ANY PSA IN WHOLE OR IN PART WITH
RESPECT TO THE AFFECTED SERVICES, EFFECTIVE IMMEDIATELY AND WITHOUT PREJUDICE TO
ANY OTHER LEGAL RIGHTS TO WHICH CUSTOMER MAY BE ENTITLED, UPON THE OCCURRENCE OF
THE FOLLOWING EVENTS:


 


(A)                                  PROVIDER BECOMES SUBJECT TO ANY VOLUNTARY
OR INVOLUNTARY ORDER OF ANY GOVERNMENTAL AGENCY PROHIBITING OR MATERIALLY
IMPAIRING THE PERFORMANCE OF ANY OF THE SERVICES;


 


(B)                                 IF SUCH SERVICES ARE INADEQUATE,
UNSATISFACTORY OR SUBSTANTIALLY NOT IN CONFORMANCE WITH THE PERFORMANCE
STANDARDS OR IF PROVIDER’S REPRESENTATIONS AND WARRANTIES ARE MATERIALLY
INACCURATE AND, UPON RECEIPT OF NOTICE THEREOF FROM CUSTOMER, PROVIDER (I) DOES
NOT IMMEDIATELY UNDERTAKE ACTION IN GOOD FAITH TO CURE SUCH DEFAULT, AND (II)
DOES NOT PROVIDE TO CUSTOMER A PRELIMINARY ANALYSIS OF THE ROOT CAUSE OF SUCH
DEFAULT AND AN INITIAL PLAN TO CURE SUCH DEFAULT WITHIN TEN (10) DAYS OF SUCH
NOTICE, AND (III) HAS NOT AGREED WITH CUSTOMER ON A DEFINITIVE PLAN TO CURE SUCH
DEFAULT ACCEPTABLE TO CUSTOMER WITHIN THIRTY (30) DAYS OF SUCH NOTICE, AND (IV)
HAS NOT FULLY CURED SUCH DEFAULT WITHIN NINETY (90) DAYS OF SUCH NOTICE OR SUCH
LONGER PERIOD AS MAY HAVE BEEN APPROVED BY CUSTOMER AS PART OF PROVIDER’S PLAN
TO CURE SUCH DEFAULT;


 


(C)                                  IF PROVIDER OR CUSTOMER, DUE TO THE ACTIONS
OF PROVIDER, IS ADMINISTRATIVELY CITED BY ANY GOVERNMENTAL AGENCY FOR MATERIALLY
VIOLATING, OR IS JUDICIALLY FOUND TO HAVE MATERIALLY VIOLATED, ANY LAW GOVERNING
THE PERFORMANCE OF THE SERVICES;

 

11

--------------------------------------------------------------------------------


 


(D)                                 IF A TRUSTEE OR RECEIVER OR SIMILAR OFFICER
OF ANY COURT IS APPOINTED FOR PROVIDER OR FOR A SUBSTANTIAL PART OF THE PROPERTY
OF PROVIDER, WHETHER WITH OR WITHOUT CONSENT;


 


(E)                                  IF BANKRUPTCY, COMPOSITION, REORGANIZATION,
INSOLVENCY OR LIQUIDATION PROCEEDINGS ARE INSTITUTED BY OR AGAINST PROVIDER
WITHOUT SUCH PROCEEDINGS BEING DISMISSED WITHIN NINETY (90) DAYS FROM THE DATE
OF THE INSTITUTION THEREOF; OR


 


(F)                                    A MATERIAL BREACH OF THIS AGREEMENT OR A
PSA BY PROVIDER (WHICH SHALL INCLUDE A SERIES OF NON-MATERIAL OR PERSISTENT
BREACHES BY PROVIDER, THAT IN THE AGGREGATE CONSTITUTE A MATERIAL BREACH OR HAVE
A MATERIAL AND SIGNIFICANT ADVERSE IMPACT (I) ON THE ADMINISTRATIVE, MANAGEMENT,
PLANNING, FINANCIAL REPORTING OR OPERATIONS FUNCTIONS OF CUSTOMER OR (II) ON THE
MANAGEMENT OF THE SERVICES), AND, UPON RECEIPT OF NOTICE THEREOF FROM CUSTOMER,
PROVIDER (I) DOES NOT IMMEDIATELY UNDERTAKE ACTION IN GOOD FAITH TO CURE SUCH
BREACH, AND (II) DOES NOT PROVIDE TO CUSTOMER A PRELIMINARY ANALYSIS OF THE ROOT
CAUSE OF SUCH BREACH AND AN INITIAL PLAN TO CURE SUCH BREACH WITHIN TEN (10)
DAYS OF SUCH NOTICE, AND (III) HAS NOT AGREED WITH CUSTOMER ON A DEFINITIVE PLAN
TO CURE SUCH BREACH ACCEPTABLE TO CUSTOMER WITHIN THIRTY (30) DAYS OF SUCH
NOTICE, AND (IV) HAS NOT FULLY CURED SUCH DEFAULT WITHIN NINETY (90) DAYS OF
SUCH NOTICE OR SUCH LONGER PERIOD AS MAY HAVE BEEN APPROVED BY CUSTOMER AS PART
OF PROVIDER’S PLAN TO CURE SUCH BREACH, PROVIDED, THAT ANY BREACH REFERRED TO IN
SECTION 1.2 SHALL BE FULLY CURED WITHIN THIRTY (30) DAYS OF SUCH NOTICE.


 

Within fifteen (15) days of its notice to PROVIDER of its intent to terminate
any PSA, in whole or in part, under this Section 8.1, CUSTOMER shall inform
PROVIDER as to whether it will exercise its Carve-Out Option (which may only be
exercised with respect to all of the outstanding MOAs, as described in
Section 1.0 of Exhibit H) and/or whether it will require PROVIDER to provide
Services Transfer Assistance for a period not exceeding twenty-four (24) months
from the date of such notice.  If CUSTOMER fails to do so, CUSTOMER shall not be
entitled to exercise its Carve-Out Option and/or require PROVIDER to provide
Services Transfer Assistance.

 


8.2                                 TERMINATION BY PROVIDER.


 


(A)                                  PROVIDER MAY NOT TERMINATE THIS AGREEMENT
OR ANY PSA FOR ANY REASON OTHER THAN (I) NON-PAYMENT IN ACCORDANCE WITH
SECTION 3.6, (II) AS DESCRIBED BELOW UNDER SECTION 8.4 (TERMINATION RELATING TO
DAMAGES CAP) HEREOF AND (III) AS DESCRIBED BELOW UNDER SECTION 8.5 (CHANGE OF
CONTROL), IT BEING UNDERSTOOD THAT PROVIDER WILL BE RELIEVED FROM ITS
OBLIGATIONS TO PERFORM IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR A PSA
TO THE EXTENT THAT IT IS PREVENTED FROM DOING SO AS A RESULT OF THE FAILURE BY
CUSTOMER TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR SUCH PSA.


 


(B)                                 WITHIN FIFTEEN (15) DAYS OF PROVIDER’S
NOTICE TO CUSTOMER OF PROVIDER’S INTENT TO TERMINATE ANY PSA IN ACCORDANCE WITH
SECTIONS 8.2(A)(I) OR 8.2(A)(II), CUSTOMER SHALL INFORM PROVIDER AS TO WHETHER
IT WILL REQUIRE PROVIDER TO PROVIDE SERVICES TRANSFER ASSISTANCE FOR A PERIOD
NOT EXCEEDING FOURTEEN (14) MONTHS FROM THE DATE OF SUCH NOTICE, PROVIDED, IN
THE CASE OF A TERMINATION DESCRIBED IN CLAUSE (I), THAT CUSTOMER HAS

 

12

--------------------------------------------------------------------------------


 


MADE ALL OUTSTANDING PAYMENTS UNDER ANY INVOICE IN ACCORDANCE WITH SECTION 3.2
HEREOF.  IF CUSTOMER FAILS TO GIVE SUCH NOTICE, CUSTOMER SHALL NOT BE ENTITLED
TO REQUIRE PROVIDER TO PROVIDE SERVICES TRANSFER ASSISTANCE.  AT PROVIDER’S
OPTION, CUSTOMER SHALL BE REQUIRED TO PAY FOR SERVICES TRANSFER ASSISTANCE
PROVIDED UNDER THIS PARAGRAPH IN ADVANCE.


 


(C)                                  WITH RESPECT TO ANY OTHER BREACH OF THIS
AGREEMENT OR A PSA BY CUSTOMER, PROVIDER WILL BE ENTITLED TO INVOKE THE
APPLICABLE DISPUTE RESOLUTION PROCESS UNDER SECTION 21.12 HEREOF AND PURSUE ALL
REMEDIES PERMITTED BY THAT PROCESS, BUT SHALL NOT BE ENTITLED TO TERMINATE THIS
AGREEMENT OR ANY RELATED PSA OR VOLUNTARILY WITHHOLD ANY SERVICES EXCEPT AS
AUTHORIZED PURSUANT TO SUCH PROCESS.


 


8.3                                 TERMINATION FOR CONVENIENCE.


 


(A)                                  CUSTOMER MAY TERMINATE ANY PSA IN WHOLE OR
IN PART AT ANY TIME UPON AT LEAST ONE (1) YEAR’S PRIOR WRITTEN NOTICE TO
PROVIDER.  SUCH NOTICE SHALL INCLUDE A COMMERCIALLY REASONABLE PLAN FOR THE
REDUCTION OF SERVICES TO BE PURCHASED FROM PROVIDER THAT WILL ENABLE PROVIDER TO
MITIGATE ALL COSTS OF SUCH TERMINATION.  PROVIDER SHALL BE RESPONSIBLE FOR ALL
COSTS THAT PROVIDER INCURS AS A RESULT OF SUCH TERMINATION.


 


(B)                                 NOTWITHSTANDING THE PROVISIONS OF THE
PRECEDING PARAGRAPH, CUSTOMER MAY TERMINATE ANY PSA IN WHOLE OR IN PART AT ANY
TIME UPON AT LEAST NINETY (90) DAYS’ PRIOR WRITTEN NOTICE TO PROVIDER.  IN SUCH
EVENT, CUSTOMER SHALL BE RESPONSIBLE FOR ALL COSTS THAT PROVIDER INCURS AS A
RESULT OF SUCH TERMINATION; PROVIDED, THAT PROVIDER HAS TAKEN ALL COMMERCIALLY
REASONABLE STEPS TO MITIGATE SUCH COSTS.  SUCH COSTS SHALL NOT INCLUDE ANY
ELEMENT OF LOST PROFITS OR LOST OPPORTUNITY COSTS.


 


(C)                                  WITHIN FIFTEEN (15) DAYS OF ITS NOTICE TO
PROVIDER OF ITS INTENT TO TERMINATE ANY PSA, IN WHOLE OR IN PART, UNDER THIS
SECTION 8.3, CUSTOMER SHALL INFORM PROVIDER AS TO WHETHER IT WILL REQUIRE
PROVIDER TO PROVIDE SERVICES TRANSFER ASSISTANCE FOR A PERIOD NOT EXCEEDING
FOURTEEN (14) MONTHS FROM THE DATE OF SUCH NOTICE.  IF CUSTOMER FAILS TO DO SO,
CUSTOMER SHALL NOT BE ENTITLED TO REQUIRE PROVIDER TO PROVIDE SERVICES TRANSFER
ASSISTANCE.


 


8.4                                 TERMINATION RIGHT RELATED TO DAMAGES CAP.


 


(A)                                  IF EITHER THE GE GROUP MEMBERS OR THE
GENWORTH GROUP MEMBERS INCUR LIABILITY TO THE OTHERS UNDER ONE OR MORE MOAS IN
EXCESS OF THE APPLICABLE SIMPLE BREACH CAP OR EXCLUDED MATTERS CAP AND DO NOT
AGREE TO RESET TO ZERO THE AMOUNTS COUNTED TOWARD SUCH CAP, THE MEMBERS OF THE
GROUP THAT HAS NOT INCURRED SUCH EXCESS LIABILITY SHALL HAVE THE RIGHT TO
TERMINATE ALL, BUT NOT LESS THAN ALL, OF THE THEN-OUTSTANDING MOAS FOR MATERIAL
BREACH.  NOTWITHSTANDING THE PRECEDING SENTENCE, CUSTOMER MAY ONLY EXERCISE THE
CARVE-OUT OPTION IF ALL OF THE GENWORTH GROUP MEMBERS PARTY TO AN MOA ALSO
EXERCISE THE CARVE-OUT OPTION UNDER THEIR RESPECTIVE MOAS AT THE SAME TIME.


 


(B)                                 WITHIN FIFTEEN (15) DAYS OF THE NOTICE TO
PROVIDER OF TERMINATION OF THE MOAS UNDER THIS SECTION 8.4, CUSTOMER SHALL
INFORM PROVIDER AS TO WHETHER IT WILL

 

13

--------------------------------------------------------------------------------


 


EXERCISE ITS CARVE-OUT OPTION AND/OR WHETHER IT WILL REQUIRE PROVIDER TO PROVIDE
SERVICES TRANSFER ASSISTANCE FOR A PERIOD NOT EXCEEDING TWENTY-FOUR (24) MONTHS
FROM THE DATE OF SUCH NOTICE.  IF CUSTOMER FAILS TO DO SO, CUSTOMER SHALL NOT BE
ENTITLED TO EXERCISE ITS CARVE-OUT OPTION AND/OR REQUIRE PROVIDER TO PROVIDE
SERVICES TRANSFER ASSISTANCE.


 


8.5                                 TERMINATION RIGHT RELATING TO CHANGE OF
CONTROL OF CUSTOMER.  IF A CHANGE OF CONTROL OF GENWORTH OCCURS, PROVIDER SHALL,
UNLESS THE PARTIES OTHERWISE AGREE DURING A ONE HUNDRED TWENTY (120) DAY
NEGOTIATION PERIOD FOLLOWING THE CHANGE OF CONTROL, HAVE THE RIGHT TO TERMINATE
ALL, BUT NOT LESS THAN ALL, OF THE THEN-OUTSTANDING MOAS UPON THE LATER OF (A)
THE LAST DAY OF THE EIGHTEENTH (18TH) MONTH FOLLOWING THE EFFECTIVE DATE OF THE
CHANGE OF CONTROL OR (B) THE EXPIRATION OF THE INITIAL TERM, PROVIDED THAT SUCH
TERMINATION RIGHT IS EXERCISED WITHIN FIFTEEN (15) DAYS FOLLOWING THE END OF THE
ONE HUNDRED TWENTY (120) DAY NEGOTIATION PERIOD.


 


8.6                                 CONTINUED PERFORMANCE.  TERMINATION OF THIS
AGREEMENT FOR ANY REASON PROVIDED HEREIN SHALL NOT RELIEVE EITHER PARTY FROM ITS
OBLIGATION TO PERFORM ITS OBLIGATIONS HEREUNDER UP TO THE EFFECTIVE DATE OF SUCH
TERMINATION OR TO PERFORM SUCH OBLIGATIONS AS MAY SURVIVE TERMINATION.


 


9.0                                 OBLIGATIONS ON EXPIRATION AND TERMINATION.


 


9.1                                 SERVICES TRANSFER ASSISTANCE.


 


(A)                                  PROVIDER SHALL COOPERATE WITH CUSTOMER TO
ASSIST IN THE ORDERLY TRANSFER OF THE SERVICES TO CUSTOMER ITSELF OR ITS
DESIGNEE (INCLUDING ANOTHER SERVICES PROVIDER) IN CONNECTION WITH THE
EXPIRATION, NON-RENEWAL OR EARLIER TERMINATION OF THE AGREEMENT AND/OR EACH PSA
FOR ANY REASON, HOWEVER DESCRIBED, OR EXERCISE OF THE CARVE-OUT OPTION.  THE
SERVICES INCLUDE “SERVICES TRANSFER ASSISTANCE,” WHICH INCLUDES PROVIDING
CUSTOMER AND ITS DESIGNEES AND THEIR AGENTS, CONTRACTORS AND CONSULTANTS, AS
NECESSARY, WITH (I) SUCH COOPERATION AND OTHER SERVICES INCIDENTAL TO THE
TRANSFER OF THE SERVICES AS THEY MAY REASONABLY REQUEST, (II) ALL OR SUCH
PORTIONS OF THE SERVICES AS CUSTOMER MAY REQUEST, AND (III) SUCH OTHER
TRANSITION SERVICES AS MAY BE PROVIDED FOR IN ANY PSA.  NEITHER THE TERM OF THE
AGREEMENT NOR THE TERM OF ANY PSA SHALL BE DEEMED TO HAVE EXPIRED OR TERMINATED
UNTIL THE SERVICES TRANSFER ASSISTANCE THEREUNDER IS COMPLETED.


 


(B)                                 UPON CUSTOMER’S REQUEST, PROVIDER SHALL
PROVIDE SERVICES TRANSFER ASSISTANCE COMMENCING UP TO ONE (1) YEAR PRIOR TO
EXPIRATION OR TERMINATION OF THE AGREEMENT OR ANY PSA AND CONTINUING FOR THE
PERIODS DESCRIBED IN THIS AGREEMENT.  PROVIDER SHALL PROVIDE THE SERVICES
TRANSFER ASSISTANCE EVEN IN THE EVENT OF CUSTOMER’S MATERIAL BREACH (OTHER THAN
AN UNCURED PAYMENT DEFAULT) OF THIS AGREEMENT OR ANY PSA.


 


(C)                                  IF ANY SERVICES TRANSFER ASSISTANCE
PROVIDED BY PROVIDER REQUIRES THE UTILIZATION OF ADDITIONAL RESOURCES THAT
PROVIDER WOULD NOT OTHERWISE USE IN THE PERFORMANCE OF THE SERVICES, BUT FOR
WHICH THERE IS A CHARGING METHODOLOGY PROVIDED FOR IN THE AGREEMENT OR SUCH
PSAS, CUSTOMER WILL PAY PROVIDER FOR SUCH USAGE AT THE THEN-CURRENT APPLICABLE
CHARGES AND IN THE MANNER SET FORTH IN THE AGREEMENT AND/OR APPLICABLE PSAS.  IF
THE SERVICES TRANSFER ASSISTANCE REQUIRES PROVIDER TO INCUR COSTS THAT PROVIDER
WOULD NOT OTHERWISE INCUR IN THE PERFORMANCE OF THE SERVICES UNDER THE AGREEMENT
AND APPLICABLE PSAS, THEN

 

14

--------------------------------------------------------------------------------


 


PROVIDER SHALL NOTIFY CUSTOMER OF THE IDENTITY AND SCOPE OF THE ACTIVITIES
REQUIRING THAT PROVIDER INCUR SUCH COSTS AND THE PROJECTED AMOUNT OF THE CHARGES
THAT WILL BE PAYABLE BY CUSTOMER FOR THE PERFORMANCE OF SUCH ASSISTANCE.  UPON
CUSTOMER’S PRIOR AUTHORIZATION, PROVIDER SHALL PERFORM THE ASSISTANCE AND
INVOICE CUSTOMER FOR SUCH CHARGES.  CUSTOMER SHALL BEAR ALL COSTS AGREED IN
ADVANCE BETWEEN THE PARTIES AND INCURRED BY PROVIDER ON ACCOUNT OF
TRANSITION/MIGRATION OF SERVICES/PROCESSES FROM PROVIDER TO CUSTOMER OR ITS
DESIGNEE.


 


9.2                                 CARVE-OUT OPTION.  AT ANY TIME DURING THE
TERM OF THIS AGREEMENT AND PRIOR TO THE VOLUME REDUCTION DATE, PROVIDER AGREES
THAT CUSTOMER OR ITS DESIGNEE SHALL HAVE THE RIGHT, UPON THE OCCURRENCE OF ANY
ONE OF THE CARVE-OUT CONDITIONS AND TO THE EXTENT PERMISSIBLE UNDER (I)
APPLICABLE LAW OR (II) ANY EXISTING CONTRACTUAL OBLIGATION OF PROVIDER, TO
REQUIRE PROVIDER TO TRANSFER TO CUSTOMER THE CARVE-OUT RESOURCES USED BY
PROVIDER TO PROVIDE OR SUPPORT THE PROVISION OF THE SERVICES AS DESCRIBED IN
EXHIBIT H HEREOF (THE “CARVE-OUT OPTION”).


 


10.0                           ASSIGNMENT AND SUBCONTRACTING.


 


10.1                           PROVIDER ASSIGNMENT.  WITHOUT THE PRIOR WRITTEN
CONSENT OF CUSTOMER, PROVIDER SHALL NOT VOLUNTARILY, INVOLUNTARILY OR BY
OPERATION OF LAW, ASSIGN OR OTHERWISE TRANSFER THIS AGREEMENT, ANY RELATED PSA
OR ANY OF PROVIDER’S RIGHTS HEREUNDER OR THEREUNDER, EXCEPT AS PERMITTED UNDER
SECTION 1.6 HEREOF.  ANY ASSIGNMENT OR TRANSFER WITHOUT CUSTOMER’S WRITTEN
CONSENT, EXCEPT AS PERMITTED UNDER SECTION 1.6 HEREOF, SHALL BE NULL AND VOID
AND AT THE OPTION OF CUSTOMER SHALL CONSTITUTE A MATERIAL BREACH OF THIS
AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY ABOVE, PROVIDER SHALL HAVE
THE RIGHT TO ASSIGN THIS AGREEMENT OR ANY PSA, IN WHOLE OR IN PART, TO ANY
AFFILIATE OF PROVIDER UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO CUSTOMER AND
SUBJECT TO RECEIPT BY CUSTOMER OF ALL REGULATORY APPROVALS.  FOLLOWING ANY SUCH
ASSIGNMENT TO AN AFFILIATE OF PROVIDER, PROVIDER SHALL REMAIN LIABLE FOR THE
PERFORMANCE OF ALL OF PROVIDER’S OBLIGATIONS UNDER THIS AGREEMENT AND EACH PSA. 
THIS AGREEMENT AND ALL OF THE TERMS AND PROVISIONS HEREOF WILL BE BINDING UPON,
AND WILL INURE TO THE BENEFIT OF PROVIDER’S SUCCESSORS AND PERMITTED ASSIGNS.


 


10.2                           SUBCONTRACTING.  PROVIDER SHALL NOT ENTER INTO
SUBCONTRACTS FOR THE PERFORMANCE OF THE SERVICES WITHOUT THE PRIOR WRITTEN
CONSENT OF CUSTOMER.  IN THE EVENT A SUBCONTRACT IS PROPOSED BY PROVIDER,
PROVIDER SHALL FURNISH SUCH INFORMATION AS REASONABLY REQUESTED BY CUSTOMER TO
ENABLE CUSTOMER TO ASCERTAIN TO ITS SATISFACTION THAT SUCH PROPOSED
SUBCONTRACTOR OF PROVIDER IS ABLE TO MEET CUSTOMER’S QUALITY STANDARDS AND
COMPLY WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.  NOTWITHSTANDING
CUSTOMER’S CONSENT TO ANY SUBCONTRACT, PROVIDER SHALL REMAIN LIABLE FOR THE
PERFORMANCE OF ALL OF PROVIDER’S OBLIGATIONS UNDER THIS AGREEMENT AND EACH PSA. 
CUSTOMER SHALL NOT BE OBLIGATED TO PAY ANY PERSON OTHER THAN PROVIDER FOR
SERVICES RENDERED BY ANY SUBCONTRACTOR.


 


10.3                           CUSTOMER ASSIGNMENT.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS SECTION 10.0, CUSTOMER SHALL HAVE THE RIGHT TO ASSIGN THIS
AGREEMENT OR ANY PSA, IN WHOLE OR IN PART, TO ANY AFFILIATE OF CUSTOMER UPON
THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO PROVIDER AND SUBJECT TO RECEIPT BY
CUSTOMER OF ALL REGULATORY APPROVALS.  FOLLOWING ANY SUCH

 

15

--------------------------------------------------------------------------------


 


ASSIGNMENT TO AN AFFILIATE OF CUSTOMER, CUSTOMER SHALL REMAIN LIABLE FOR THE
PERFORMANCE OF ALL OF CUSTOMER’S OBLIGATIONS UNDER THIS AGREEMENT AND EACH PSA. 
THIS AGREEMENT AND ALL OF THE TERMS AND PROVISIONS HEREOF WILL BE BINDING UPON,
AND WILL INURE TO THE BENEFIT OF CUSTOMER’S SUCCESSORS AND PERMITTED ASSIGNS.


 


11.0                           CONFIDENTIALITY.


 


11.1                           OBLIGATIONS OF PROVIDER.  FROM AND AFTER THE
EXECUTION DATE, SUBJECT TO SECTION 11.3  AND THE RIGHTS OF PROVIDER WITH RESPECT
TO THE CUSTOMER LICENSED TECHNOLOGY PURSUANT TO EXHIBIT I, AND EXCEPT AS
OTHERWISE CONTEMPLATED BY THIS AGREEMENT OR ANY PSA, THE PROVIDER SHALL NOT, AND
SHALL CAUSE ITS AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AND OTHER AGENTS AND REPRESENTATIVES, INCLUDING ATTORNEYS, AGENTS, CUSTOMERS,
SUPPLIERS, CONTRACTORS, CONSULTANTS AND OTHER REPRESENTATIVES OF ANY PERSON
PROVIDING FINANCING (COLLECTIVELY, “REPRESENTATIVES”), NOT TO, DIRECTLY OR
INDIRECTLY, DISCLOSE, REVEAL, DIVULGE OR COMMUNICATE TO ANY PERSON OTHER THAN
REPRESENTATIVES OF SUCH PARTY OR OF ITS AFFILIATES WHO REASONABLY NEED TO KNOW
SUCH INFORMATION IN PROVIDING SERVICES TO CUSTOMER OR USE OR OTHERWISE EXPLOIT
FOR ITS OWN BENEFIT OR FOR THE BENEFIT OF ANY THIRD PARTY, ANY CUSTOMER
CONFIDENTIAL INFORMATION.  IF ANY DISCLOSURES ARE MADE IN CONNECTION WITH
PROVIDING SERVICES TO CUSTOMER, ITS AFFILIATES OR REPRESENTATIVES UNDER THIS
AGREEMENT, THEN THE CUSTOMER CONFIDENTIAL INFORMATION SO DISCLOSED SHALL BE USED
ONLY AS REQUIRED TO PERFORM THE SERVICES.  PROVIDER SHALL USE THE SAME DEGREE OF
CARE TO PREVENT AND RESTRAIN THE UNAUTHORIZED USE OR DISCLOSURE OF THE CUSTOMER
CONFIDENTIAL INFORMATION BY ANY OF ITS REPRESENTATIVES AS IT CURRENTLY USES FOR
ITS OWN CONFIDENTIAL INFORMATION OF A LIKE NATURE, BUT IN NO EVENT LESS THAN A
REASONABLE STANDARD OF CARE.  FOR PURPOSES OF THIS SECTION 11.1, ANY
INFORMATION, MATERIAL OR DOCUMENTS RELATING TO THE GENWORTH BUSINESS CURRENTLY
OR FORMERLY CONDUCTED, OR PROPOSED TO BE CONDUCTED, BY ANY MEMBER OF THE
GENWORTH GROUP FURNISHED TO OR IN POSSESSION OF THE PROVIDER AND ITS AFFILIATES
AND REPRESENTATIVES, IRRESPECTIVE OF THE FORM OF COMMUNICATION, AND ALL NOTES,
ANALYSES, COMPILATIONS, FORECASTS, DATA, TRANSLATIONS, STUDIES, MEMORANDA OR
OTHER DOCUMENTS PREPARED BY PROVIDER, ITS AFFILIATES AND THEIR RESPECTIVE
REPRESENTATIVES, THAT CONTAIN OR OTHERWISE REFLECT SUCH INFORMATION, MATERIAL OR
DOCUMENTS IS HEREINAFTER REFERRED TO AS “CUSTOMER CONFIDENTIAL INFORMATION.” 
“CUSTOMER CONFIDENTIAL INFORMATION” DOES NOT INCLUDE, AND THERE SHALL BE NO
OBLIGATION HEREUNDER WITH RESPECT TO, INFORMATION THAT (I) IS OR BECOMES
GENERALLY AVAILABLE TO THE PUBLIC, OTHER THAN AS A RESULT OF A DISCLOSURE BY
PROVIDER, ITS AFFILIATES OR REPRESENTATIVES NOT OTHERWISE PERMISSIBLE HEREUNDER,
(II) PROVIDER OR SUCH AFFILIATE OR REPRESENTATIVE CAN DEMONSTRATE WAS OR BECAME
AVAILABLE TO SUCH PERSON FROM A SOURCE OTHER THAN CUSTOMER OR ITS AFFILIATES, OR
(III) IS DEVELOPED INDEPENDENTLY BY PROVIDER OR SUCH AFFILIATE OR REPRESENTATIVE
WITHOUT REFERENCE TO THE CUSTOMER CONFIDENTIAL INFORMATION; PROVIDED, HOWEVER,
THAT, IN THE CASE OF CLAUSE (II), THE SOURCE OF SUCH INFORMATION WAS NOT KNOWN
BY SUCH PERSONS TO BE BOUND BY A CONFIDENTIALITY AGREEMENT WITH, OR OTHER
CONTRACTUAL, LEGAL OR FIDUCIARY OBLIGATION OF CONFIDENTIALITY TO, CUSTOMER OR
ANY OF ITS AFFILIATES WITH RESPECT TO SUCH INFORMATION.


 


11.2                           OBLIGATIONS OF CUSTOMER.  FROM AND AFTER THE
EXECUTION DATE, SUBJECT TO SECTION 11.3 AND THE RIGHTS OF CUSTOMER WITH RESPECT
TO THE PROVIDER LICENSED TECHNOLOGY PURSUANT TO EXHIBIT I, AND EXCEPT AS
OTHERWISE CONTEMPLATED BY THIS AGREEMENT, CUSTOMER SHALL NOT, AND SHALL CAUSE
ITS AFFILIATES AND THEIR RESPECTIVE REPRESENTATIVES, NOT TO,

 

16

--------------------------------------------------------------------------------


 


DIRECTLY OR INDIRECTLY, DISCLOSE, REVEAL, DIVULGE OR COMMUNICATE TO ANY PERSON
OTHER THAN REPRESENTATIVES OF SUCH PARTY OR OF ITS AFFILIATES WHO REASONABLY
NEED TO KNOW SUCH INFORMATION IN PROVIDING SERVICES TO CUSTOMER OR ANY AFFILIATE
OF CUSTOMER OR USE OR OTHERWISE EXPLOIT FOR ITS OWN BENEFIT OR FOR THE BENEFIT
OF ANY THIRD PARTY, ANY PROVIDER CONFIDENTIAL INFORMATION.  IF ANY DISCLOSURES
ARE MADE IN CONNECTION WITH PROVIDING SERVICES TO CUSTOMER OR ANY OF ITS
AFFILIATES UNDER THIS AGREEMENT, THEN THE PROVIDER CONFIDENTIAL INFORMATION SO
DISCLOSED SHALL BE USED ONLY AS REQUIRED TO PERFORM THE SERVICES.  CUSTOMER AND
ITS AFFILIATES SHALL USE THE SAME DEGREE OF CARE TO PREVENT AND RESTRAIN THE
UNAUTHORIZED USE OR DISCLOSURE OF THE PROVIDER CONFIDENTIAL INFORMATION BY ANY
OF THEIR REPRESENTATIVES AS THEY CURRENTLY USE FOR THEIR OWN CONFIDENTIAL
INFORMATION OF A LIKE NATURE, BUT IN NO EVENT LESS THAN A REASONABLE STANDARD OF
CARE.  FOR PURPOSES OF THIS SECTION 11.2, ANY INFORMATION, MATERIAL OR DOCUMENTS
RELATING TO THE BUSINESSES CURRENTLY OR FORMERLY CONDUCTED, OR PROPOSED TO BE
CONDUCTED, BY GE OR ANY OF ITS AFFILIATES (OTHER THAN ANY MEMBER OF THE GENWORTH
GROUP) FURNISHED TO OR IN POSSESSION OF CUSTOMER OR ANY OF ITS AFFILIATES,
IRRESPECTIVE OF THE FORM OF COMMUNICATION, AND ALL NOTES, ANALYSES,
COMPILATIONS, FORECASTS, DATA, TRANSLATIONS, STUDIES, MEMORANDA OR OTHER
DOCUMENTS PREPARED BY CUSTOMER OR ITS OFFICERS, DIRECTORS AND AFFILIATES, THAT
CONTAIN OR OTHERWISE REFLECT SUCH INFORMATION, MATERIAL OR DOCUMENTS IS
HEREINAFTER REFERRED TO AS “PROVIDER CONFIDENTIAL INFORMATION.”  “PROVIDER
CONFIDENTIAL INFORMATION” DOES NOT INCLUDE, AND THERE SHALL BE NO OBLIGATION
HEREUNDER WITH RESPECT TO, INFORMATION THAT (I) IS OR BECOMES GENERALLY
AVAILABLE TO THE PUBLIC, OTHER THAN AS A RESULT OF A DISCLOSURE BY CUSTOMER OR
ITS REPRESENTATIVES NOT OTHERWISE PERMISSIBLE HEREUNDER, (II) CUSTOMER OR SUCH
REPRESENTATIVE CAN DEMONSTRATE WAS OR BECAME AVAILABLE TO IT FROM A SOURCE OTHER
THAN PROVIDER AND ITS AFFILIATES, OR (III) IS DEVELOPED INDEPENDENTLY BY
CUSTOMER OR ITS REPRESENTATIVES WITHOUT REFERENCE TO THE PROVIDER CONFIDENTIAL
INFORMATION; PROVIDED, HOWEVER, THAT, IN THE CASE OF CLAUSE (II), THE SOURCE OF
SUCH INFORMATION WAS NOT KNOWN BY CUSTOMER TO BE BOUND BY A CONFIDENTIALITY
AGREEMENT WITH, OR OTHER CONTRACTUAL, LEGAL OR FIDUCIARY OBLIGATION OF
CONFIDENTIALITY TO, PROVIDER OR ITS AFFILIATES WITH RESPECT TO SUCH INFORMATION.


 


11.3                           REQUIRED DISCLOSURES.  IF PROVIDER OR ITS
AFFILIATES, ON THE ONE HAND, OR CUSTOMER OR ITS AFFILIATES, ON THE OTHER HAND,
ARE REQUESTED OR REQUIRED (BY ORAL QUESTION, INTERROGATORIES, REQUESTS FOR
INFORMATION OR DOCUMENTS, SUBPOENA, CIVIL INVESTIGATIVE DEMAND OR SIMILAR
PROCESS) BY ANY GOVERNMENTAL AUTHORITY OR PURSUANT TO APPLICABLE LAW TO DISCLOSE
OR PROVIDE ANY CUSTOMER CONFIDENTIAL INFORMATION OR PROVIDER CONFIDENTIAL
INFORMATION AS APPLICABLE, THE ENTITY OR PERSON RECEIVING SUCH REQUEST OR DEMAND
SHALL USE ALL REASONABLE EFFORTS TO PROVIDE THE OTHER PARTY WITH WRITTEN NOTICE
OF SUCH REQUEST OR DEMAND AS PROMPTLY AS PRACTICABLE UNDER THE CIRCUMSTANCES SO
THAT SUCH OTHER PARTY SHALL HAVE AN OPPORTUNITY TO SEEK AN APPROPRIATE
PROTECTIVE ORDER.  THE PARTY RECEIVING SUCH REQUEST OR DEMAND AGREES TO TAKE,
AND CAUSE ITS REPRESENTATIVES TO TAKE, AT THE REQUESTING PARTY’S EXPENSE, ALL
OTHER REASONABLE STEPS NECESSARY TO OBTAIN CONFIDENTIAL TREATMENT BY THE
RECIPIENT.  SUBJECT TO THE FOREGOING, THE PARTY THAT RECEIVED SUCH REQUEST OR
DEMAND MAY THEREAFTER DISCLOSE OR PROVIDE ANY CUSTOMER CONFIDENTIAL INFORMATION
OR PROVIDER CONFIDENTIAL INFORMATION, AS THE CASE MAY BE, TO THE EXTENT REQUIRED
BY SUCH LAW (AS SO ADVISED BY COUNSEL) OR BY LAWFUL PROCESS OR SUCH GOVERNMENTAL
AUTHORITY.

 

17

--------------------------------------------------------------------------------


 


11.4                           HIPAA ADDENDUM.  IF PROVIDER IN CONNECTION WITH
THE PROVISION OF A SERVICE, CONSTITUTES A BUSINESS ASSOCIATE (AS DEFINED IN
HIPAA AND/OR THE HIPAA PRIVACY RULE) AND USES PROTECTED HEALTH INFORMATION (AS
DEFINED IN HIPAA AND/OR THE HIPAA PRIVACY RULE) GENERATED BY OR ENTRUSTED TO
CUSTOMER, THEN THE TERMS OF EXHIBIT J SHALL APPLY WITH RESPECT TO SUCH SERVICE. 
CUSTOMER SHALL PROVIDE NOTICE TO PROVIDER OF CHANGES IN HIPAA AND/OR THE HIPAA
PRIVACY RULE RELEVANT TO THE PERFORMANCE OF THE SERVICES AND APPROPRIATE
TRAINING TO PROVIDER REGARDING COMPLIANCE WITH HIPAA AND THE HIPAA PRIVACY RULE
IN ACCORDANCE WITH SECTION 6.3


 


11.5                           DATA OWNERSHIP.  ALL DATA, RECORDS, AND REPORTS
RELATING TO THE GENWORTH BUSINESS AND THE CUSTOMERS OF THE GENWORTH GROUP
(COLLECTIVELY, “RECORDS”), WHETHER IN EXISTENCE AT THE EXECUTION DATE HEREOF OR
COMPILED THEREAFTER IN THE COURSE OF PERFORMING THE SERVICES, SHALL BE TREATED
BY PROVIDER AND ITS SUBCONTRACTORS AS THE EXCLUSIVE PROPERTY OF CUSTOMER OR
OTHER MEMBER OF THE GENWORTH GROUP AND THE FURNISHING OF SUCH RECORDS, OR ACCESS
TO SUCH ITEMS BY, PROVIDER AND/OR ITS SUBCONTRACTORS, SHALL NOT GRANT ANY
EXPRESS OR IMPLIED INTEREST IN OR LICENSE TO PROVIDER AND/OR ITS SUBCONTRACTORS
RELATING TO SUCH RECORDS OTHER THAN AS IS NECESSARY TO PERFORM AND PROVIDE THE
SERVICES TO THE GENWORTH GROUP.  UPON REQUEST BY CUSTOMER AT ANY TIME AND FROM
TIME TO TIME AND WITHOUT REGARD TO THE DEFAULT STATUS OF THE PARTIES UNDER THE
AGREEMENT, PROVIDER AND/OR ITS SUBCONTRACTORS SHALL PROMPTLY DELIVER TO CUSTOMER
THE RECORDS IN ELECTRONIC FORMAT AND IN SUCH HARD COPY AS EXISTS ON THE DATE OF
THE REQUEST BY CUSTOMER.


 


12.0                           INDEMNITIES.


 


12.1                           INDEMNITY BY PROVIDER.  PROVIDER AGREES TO
INDEMNIFY, HOLD HARMLESS AND DEFEND THE MEMBERS OF THE GENWORTH GROUP AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, FROM AND AGAINST ANY AND
ALL ACTIONS, LIABILITIES, LOSSES, DAMAGES, INJURIES, JUDGMENTS AND EXTERNAL
EXPENSES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES, COURT COSTS, SANCTIONS
IMPOSED BY A COURT, EXPERTS’ FEES, INTEREST OR PENALTIES RELATING TO ANY
JUDGMENT OR SETTLEMENT, AND OTHER LEGAL EXPENSES (INCLUDING ALL INCIDENTAL
EXPENSES IN CONNECTION WITH SUCH LIABILITIES, OBLIGATIONS, CLAIMS OR ACTIONS
BASED UPON OR ARISING OUT OF DAMAGE, ILLNESS OR INJURY (INCLUDING DEATH) TO
PERSON OR PROPERTY CAUSED BY OR SUSTAINED IN CONNECTION WITH THE PERFORMANCE OF
THIS AGREEMENT) (“LIABILITIES”), BROUGHT, ALLEGED OR INCURRED BY OR AWARDED TO
ANY PERSON WHO IS NOT A MEMBER OF THE GE GROUP OR THE GENWORTH GROUP (A “THIRD
PARTY CLAIM”) ARISING OUT OF OR BASED UPON:


 


(A)                                  ANY ALLEGED OR ACTUAL VIOLATION OF ANY LAW
BY PROVIDER OR ANY OF ITS AFFILIATES OR REPRESENTATIVES (EXCLUDING THE GENWORTH
GROUP AND EXCLUDING ANY SUCH VIOLATION TO THE EXTENT CAUSED BY A BREACH OF THIS
AGREEMENT OR ANY PSA BY ANY MEMBER OF THE GENWORTH GROUP);


 


(B)                                 THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF PROVIDER OR ANY OF ITS AFFILIATES (EXCLUDING THE GENWORTH GROUP);


 


(C)                                  PROVIDER’S PROVISION OF ANY SERVICES TO ANY
THIRD PARTY FROM THE SAME FACILITIES FROM WHICH THE SERVICES ARE PROVIDED TO THE
CUSTOMER;

 

18

--------------------------------------------------------------------------------


 


(D)                                 THE IMPROPER OR ILLEGAL USE OR DISCLOSURE OF
CONSUMER INFORMATION (INCLUDING PERSONAL, CREDIT OR MEDICAL INFORMATION)
REGARDING ANY CUSTOMER OR POTENTIAL CUSTOMER OF CUSTOMER IN CONTRAVENTION OF
PROVIDER’S OBLIGATIONS UNDER THIS AGREEMENT OR ANY PSA; AND


 


(E)                                  PROVIDER’S TAX LIABILITIES ARISING FROM
PROVIDER’S PROVISION OF SERVICES, AS SET FORTH IN SECTION 2.7 HEREOF.


 


12.2                           INDEMNITY BY CUSTOMER.  CUSTOMER AGREES TO
INDEMNIFY, HOLD HARMLESS AND DEFEND PROVIDER, EACH OTHER MEMBER OF THE GE GROUP,
AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, FROM AND AGAINST
ANY AND ALL LIABILITIES RELATING TO ANY THIRD PARTY CLAIM ARISING OUT OF OR
BASED UPON THE PROVISION OF SERVICES BY PROVIDER TO CUSTOMER, EXCEPT FOR
LIABILITIES ARISING OUT OF OR BASED UPON:


 


(A)                                  NEGLIGENCE OF PROVIDER, ITS AFFILIATES OR
REPRESENTATIVES;


 


(B)                                 ANY OF THE EXCLUDED MATTERS RELATED TO AN
ACT OR OMISSION OF PROVIDER, ITS AFFILIATES OR REPRESENTATIVES;


 


(C)                                  ANY MATTER WITH RESPECT TO WHICH PROVIDER
IS REQUIRED TO INDEMNIFY CUSTOMER UNDER SECTION 12.1 HEREOF; OR


 


(D)                                 ANY THIRD PARTY CLAIM THAT ANY RESOURCES
PROVIDED BY THE CUSTOMER OR USED BY PROVIDER IN CONNECTION WITH THE SERVICES
INFRINGE, VIOLATE OR MISAPPROPRIATE ANY INTELLECTUAL PROPERTY OR TRADEMARKS OF
ANY THIRD PARTY, EXCLUDING ANY SUCH INFRINGEMENT, VIOLATION OR MISAPPROPRIATION
CAUSED BY:


 

(I)                                     ANY SUCH RESOURCES FIRST PROVIDED TO
PROVIDER AFTER THE EXECUTION DATE, BUT EXCLUDING ANY INFRINGEMENT, VIOLATION OR
MISAPPROPRIATION RESULTING FROM MODIFICATIONS BY OR ON BEHALF OF THE PROVIDER TO
ANY SUCH RESOURCES, COMBINATIONS OF SUCH RESOURCES WITH OTHER ITEMS, OR USE OF
SUCH RESOURCES, EXCEPT AS SPECIFIED BY CUSTOMER IN EACH CASE (IT BEING
UNDERSTOOD THAT THE USE OF ALL SOFTWARE INCLUDED IN ANY SUCH RESOURCES IN
COMBINATION WITH COMPUTERS OR OTHER HARDWARE WITH WHICH SUCH SOFTWARE IS
INTENDED TO BE USED SHALL BE DEEMED TO BE SO SPECIFIED);

 

(II)                                  ANY SUCH RESOURCES FIRST SPECIFIED BY
CUSTOMER AFTER THE EXECUTION DATE FOR USE BY PROVIDER IN CONNECTION WITH THE
SERVICES, BUT EXCLUDING ANY INFRINGEMENT, VIOLATION OR MISAPPROPRIATION
RESULTING FROM (A) MODIFICATIONS BY OR ON BEHALF OF THE PROVIDER TO ANY SUCH
RESOURCES, COMBINATIONS OF SUCH RESOURCES WITH OTHER ITEMS, OR USE OF SUCH
RESOURCES, EXCEPT AS SPECIFIED BY CUSTOMER IN EACH CASE (IT BEING UNDERSTOOD
THAT THE USE OF ALL SOFTWARE INCLUDED IN ANY SUCH RESOURCES IN COMBINATION WITH
COMPUTERS OR OTHER HARDWARE WITH WHICH SUCH SOFTWARE IS INTENDED TO BE USED
SHALL BE DEEMED TO BE SO SPECIFIED) AND (B) ANY FAILURE BY PROVIDER TO FULFILL
ITS EXPRESS OBLIGATION UNDER ANY PSA OR OTHER APPLICABLE WRITTEN AGREEMENT
BETWEEN THE PARTIES TO

 

19

--------------------------------------------------------------------------------


 

OBTAIN ANY RIGHTS OR CONSENTS NECESSARY FOR THE USE BY PROVIDER OF ANY
INTELLECTUAL PROPERTY OF A THIRD PARTY; AND

 

(III)                               MODIFICATIONS BY OR ON BEHALF OF THE
CUSTOMER AFTER THE EXECUTION DATE TO ANY SUCH RESOURCES PROVIDED BY PROVIDER
AND/OR ITS AFFILIATES AND REPRESENTATIVES TO THE CUSTOMER IN THE COURSE OF
PERFORMING THE SERVICES, COMBINATIONS OF SUCH RESOURCES WITH OTHER ITEMS, OR USE
OF SUCH RESOURCES, EXCEPT AS SPECIFIED BY PROVIDER IN EACH CASE (IT BEING
UNDERSTOOD THAT THE USE OF ANY AND ALL SOFTWARE IN ANY SUCH RESOURCES IN
COMBINATION WITH COMPUTERS OR OTHER HARDWARE WITH WHICH SUCH SOFTWARE IS
INTENDED TO BE USED SHALL BE DEEMED TO BE SO SPECIFIED).

 


12.3                           INDEMNIFICATION OBLIGATIONS NET OF INSURANCE
PROCEEDS AND OTHER AMOUNTS, ON AN AFTER-TAX BASIS.


 


(A)                                  ANY LIABILITY SUBJECT TO INDEMNIFICATION
PURSUANT TO THIS SECTION 12.0 WILL BE NET OF INSURANCE PROCEEDS THAT ACTUALLY
REDUCE THE AMOUNT OF THE LIABILITY AND WILL BE DETERMINED ON AN AFTER-TAX
BASIS.  ACCORDINGLY, THE AMOUNT WHICH ANY PARTY (AN “INDEMNIFYING PARTY”) IS
REQUIRED TO PAY TO ANY PERSON ENTITLED TO INDEMNIFICATION HEREUNDER (AN
“INDEMNIFIED PARTY”) WILL BE REDUCED BY ANY INSURANCE PROCEEDS THERETOFORE
ACTUALLY RECOVERED BY OR ON BEHALF OF THE INDEMNIFIED PARTY IN RESPECT OF THE
RELATED LIABILITY.  IF AN INDEMNIFIED PARTY RECEIVES A PAYMENT (AN “INDEMNITY
PAYMENT”) REQUIRED BY THIS AGREEMENT FROM AN INDEMNIFYING PARTY IN RESPECT OF
ANY LIABILITY AND SUBSEQUENTLY RECEIVES INSURANCE PROCEEDS, THEN THE INDEMNIFIED
PARTY WILL PAY TO THE INDEMNIFYING PARTY AN AMOUNT EQUAL TO THE EXCESS OF THE
INDEMNITY PAYMENT RECEIVED OVER THE AMOUNT OF THE INDEMNITY PAYMENT THAT WOULD
HAVE BEEN DUE IF THE INSURANCE PROCEEDS HAD BEEN RECEIVED, REALIZED OR RECOVERED
BEFORE THE INDEMNITY PAYMENT WAS MADE.


 


(B)                                 AN INSURER WHO WOULD OTHERWISE BE OBLIGATED
TO PAY ANY CLAIM SHALL NOT BE RELIEVED OF THE RESPONSIBILITY WITH RESPECT
THERETO OR, SOLELY BY VIRTUE OF THE INDEMNIFICATION PROVISIONS HEREOF, HAVE ANY
SUBROGATION RIGHTS WITH RESPECT THERETO.  THE INDEMNIFIED PARTY SHALL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO SEEK TO COLLECT OR RECOVER ANY THIRD-PARTY
(WHICH SHALL NOT INCLUDE ANY CAPTIVE INSURANCE SUBSIDIARY) INSURANCE PROCEEDS
(OTHER THAN INSURANCE PROCEEDS UNDER AN ARRANGEMENT WHERE FUTURE PREMIUMS ARE
ADJUSTED TO REFLECT PRIOR CLAIMS IN EXCESS OF PRIOR PREMIUMS) TO WHICH THE
INDEMNIFIED PARTY IS ENTITLED IN CONNECTION WITH ANY LIABILITY FOR WHICH THE
INDEMNIFIED PARTY SEEKS INDEMNIFICATION PURSUANT TO THIS SECTION 12.0; PROVIDED
THAT THE INDEMNIFIED PARTY’S INABILITY TO COLLECT OR RECOVER ANY SUCH INSURANCE
PROCEEDS SHALL NOT LIMIT THE INDEMNIFYING PARTY’S OBLIGATIONS HEREUNDER.


 


(C)                                  THE TERM “AFTER-TAX BASIS” AS USED IN THIS
SECTION 12.0 MEANS THAT, IN DETERMINING THE AMOUNT OF THE PAYMENT NECESSARY TO
INDEMNIFY ANY PARTY AGAINST, OR REIMBURSE ANY PARTY FOR, LIABILITIES, THE AMOUNT
OF SUCH LIABILITIES WILL BE DETERMINED NET OF ANY REDUCTION

 

20

--------------------------------------------------------------------------------


 


IN TAX DERIVED BY THE INDEMNIFIED PARTY AS THE RESULT OF SUSTAINING OR PAYING
SUCH LIABILITIES, AND THE AMOUNT OF SUCH INDEMNIFICATION PAYMENT WILL BE
INCREASED (I.E., “GROSSED UP”) BY THE AMOUNT NECESSARY TO SATISFY ANY INCOME OR
FRANCHISE TAX LIABILITIES INCURRED BY THE INDEMNIFIED PARTY AS A RESULT OF ITS
RECEIPT OF, OR RIGHT TO RECEIVE, SUCH INDEMNITY PAYMENT (AS SO INCREASED), SO
THAT THE INDEMNIFIED PARTY IS PUT IN THE SAME NET AFTER-TAX ECONOMIC POSITION AS
IF IT HAD NOT INCURRED SUCH LIABILITIES, IN EACH CASE WITHOUT TAKING INTO
ACCOUNT ANY IMPACT ON THE TAX BASIS THAT AN INDEMNIFIED PARTY HAS IN ITS ASSETS.


 


12.4                           PROCEDURES FOR INDEMNIFICATION OF THIRD PARTY
CLAIMS.


 


(A)                                  IF AN INDEMNIFIED PARTY SHALL RECEIVE
NOTICE OR OTHERWISE LEARN OF THE ASSERTION OF ANY THIRD PARTY CLAIM OR OF THE
COMMENCEMENT BY ANY SUCH PERSON OF ANY ACTION WITH RESPECT TO WHICH AN
INDEMNIFYING PARTY MAY BE OBLIGATED TO PROVIDE INDEMNIFICATION TO SUCH
INDEMNIFIED PARTY PURSUANT TO THIS SECTION 12.4, SUCH INDEMNIFIED PARTY SHALL
GIVE SUCH INDEMNIFYING PARTY WRITTEN NOTICE THEREOF WITHIN 20 DAYS AFTER
BECOMING AWARE OF SUCH THIRD PARTY CLAIM.  ANY SUCH NOTICE SHALL DESCRIBE THE
THIRD PARTY CLAIM IN REASONABLE DETAIL.  NOTWITHSTANDING THE FOREGOING, THE
FAILURE OF ANY INDEMNIFIED PARTY OR OTHER PERSON TO GIVE NOTICE AS PROVIDED IN
THIS SECTION 12.4 SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS
UNDER THIS SECTION 12.4, EXCEPT TO THE EXTENT THAT SUCH INDEMNIFYING PARTY IS
ACTUALLY PREJUDICED BY SUCH FAILURE TO GIVE NOTICE.


 


(B)                                 AN INDEMNIFYING PARTY MAY ELECT TO DEFEND
(AND TO SEEK TO SETTLE OR COMPROMISE), AT SUCH INDEMNIFYING PARTY’S OWN EXPENSE
AND BY SUCH INDEMNIFYING PARTY’S OWN COUNSEL, ANY THIRD PARTY CLAIM.  WITHIN 30
DAYS AFTER THE RECEIPT OF NOTICE FROM AN INDEMNIFIED PARTY IN ACCORDANCE WITH
SECTION 12.4(A) (OR SOONER, IF THE NATURE OF SUCH THIRD PARTY CLAIM SO
REQUIRES), THE INDEMNIFYING PARTY SHALL NOTIFY THE INDEMNIFIED PARTY OF ITS
ELECTION WHETHER THE INDEMNIFYING PARTY WILL ASSUME RESPONSIBILITY FOR DEFENDING
SUCH THIRD PARTY CLAIM, WHICH ELECTION SHALL SPECIFY ANY RESERVATIONS OR
EXCEPTIONS.  AFTER NOTICE FROM AN INDEMNIFYING PARTY TO AN INDEMNIFIED PARTY OF
ITS ELECTION TO ASSUME THE DEFENSE OF A THIRD PARTY CLAIM, SUCH INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL AND TO PARTICIPATE IN (BUT
NOT CONTROL) THE DEFENSE, COMPROMISE, OR SETTLEMENT THEREOF, BUT THE FEES AND
EXPENSES OF SUCH COUNSEL SHALL BE THE EXPENSE OF SUCH INDEMNIFIED PARTY EXCEPT
AS SET FORTH IN THE NEXT SENTENCE.  IF THE INDEMNIFYING PARTY HAS ELECTED TO
ASSUME THE DEFENSE OF THE THIRD PARTY CLAIM BUT HAS SPECIFIED, AND CONTINUES TO
ASSERT, ANY RESERVATIONS OR EXCEPTIONS IN SUCH NOTICE, THEN, IN ANY SUCH CASE,
THE REASONABLE FEES AND EXPENSES OF ONE SEPARATE COUNSEL FOR ALL INDEMNIFIED
PARTIES SHALL BE BORNE BY THE INDEMNIFYING PARTY, BUT THE INDEMNIFYING PARTY
SHALL BE ENTITLED TO REIMBURSEMENT BY THE INDEMNIFIED PARTY FOR PAYMENT OF ANY
SUCH FEES AND EXPENSES TO THE EXTENT THAT IT ESTABLISHES THAT SUCH RESERVATIONS
AND EXCEPTIONS WERE PROPER.


 


(C)                                  IF AN INDEMNIFYING PARTY ELECTS NOT TO
ASSUME RESPONSIBILITY FOR DEFENDING A THIRD PARTY CLAIM, OR FAILS TO NOTIFY AN
INDEMNIFIED PARTY OF ITS ELECTION AS PROVIDED IN SECTION 12.4(B) SUCH
INDEMNIFIED PARTY MAY DEFEND SUCH THIRD PARTY CLAIM AT THE COST AND EXPENSE OF
THE INDEMNIFYING PARTY.


 


(D)                                 UNLESS THE INDEMNIFYING PARTY HAS FAILED TO
ASSUME THE DEFENSE OF THE THIRD PARTY CLAIM IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, NO INDEMNIFIED PARTY MAY

 

21

--------------------------------------------------------------------------------


 


SETTLE OR COMPROMISE ANY THIRD PARTY CLAIM WITHOUT THE CONSENT OF THE
INDEMNIFYING PARTY.  NO INDEMNIFYING PARTY SHALL CONSENT TO ENTRY OF ANY
JUDGMENT OR ENTER INTO ANY SETTLEMENT OF ANY PENDING OR THREATENED THIRD PARTY
CLAIM IN RESPECT OF WHICH ANY INDEMNIFIED PARTY IS OR COULD HAVE BEEN A PARTY
AND INDEMNITY COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH INDEMNIFIED PARTY WITHOUT
THE CONSENT OF THE INDEMNIFIED PARTY IF (I) THE EFFECT THEREOF IS TO PERMIT ANY
INJUNCTION, DECLARATORY JUDGMENT, OTHER ORDER OR OTHER NONMONETARY RELIEF TO BE
ENTERED, DIRECTLY OR INDIRECTLY AGAINST SUCH INDEMNIFIED PARTY AND (II) SUCH
SETTLEMENT DOES NOT INCLUDE AN UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY
FROM ALL LIABILITY ON CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH THIRD PARTY
CLAIM.


 


12.5                           ADDITIONAL MATTERS.


 

Indemnification payments in respect of any Liabilities for which an Indemnified
Party is entitled to indemnification under this Section 12.5 shall be paid by
the Indemnifying Party to the Indemnified Party as such Liabilities are incurred
upon demand by the Indemnified Party, including reasonably satisfactory
documentation setting forth the basis for the amount of such indemnification
payment, including documentation with respect to calculations made on an
After-Tax Basis and consideration of any Insurance Proceeds that actually reduce
the amount of such Liabilities.  The indemnities contained in this Section 12.5
shall remain operative and in full force and effect, regardless of (i) any
investigation made by or on behalf of any Indemnified Party; (ii) the knowledge
by the Indemnified Party of Liabilities for which it might be entitled to
indemnification hereunder; (iii) any termination of this Agreement or any PSA;
and (iv) the sale or other transfer by any party of any assets or businesses or
the assignment by it of any liabilities.

 

If payment is made by or on behalf of any Indemnifying Party to any Indemnified
Party in connection with any Third Party Claim, such Indemnifying Party shall be
subrogated to and shall stand in the place of such Indemnified Party as to any
events or circumstances in respect of which such Indemnified Party may have any
right, defense or claim relating to such Third Party Claim against any claimant
or plaintiff asserting such Third Party Claim or against any other Person.  Such
Indemnified Party shall cooperate with such Indemnifying Party in a reasonable
manner, and at the cost and expense of such Indemnifying Party, in prosecuting
any subrogated right, defense or claim.

 

In an Action in which the Indemnifying Party is not a named defendant, if either
the Indemnified Party or Indemnifying Party shall so request, the parties shall
endeavor to substitute the Indemnifying Party for the named defendant if they
conclude that substitution is desirable and practical.  If such substitution or
addition cannot be achieved for any reason or is not requested, the named
defendant shall allow the Indemnifying Party to manage the Action as set forth
in this section, and the Indemnifying Party shall fully indemnify the named
defendant against all costs of defending the Action (including court costs,
sanctions imposed by a court, attorneys’ fees, experts fees and all other
external expenses), the costs of any judgment or settlement, and the cost of any
interest or penalties relating to any judgment or settlement.

 

22

--------------------------------------------------------------------------------


 


12.6                           REMEDIES CUMULATIVE; LIMITATIONS.


 


(A)                                  THE RIGHTS PROVIDED IN THIS SECTION 12.6
SHALL BE CUMULATIVE AND, SUBJECT TO THE PROVISIONS OF SECTION 12.0 AND
SECTION 21.12, SHALL NOT PRECLUDE ASSERTION BY ANY INDEMNIFIED PARTY OF ANY
OTHER RIGHTS OR THE SEEKING OF ANY AND ALL OTHER REMEDIES AGAINST ANY
INDEMNIFYING PARTY.


 


(B)                                 PROVIDER’S INDEMNITY HEREUNDER SHALL NOT
EXTEND TO ANY LIABILITIES INCURRED OR SUFFERED BY CUSTOMER AS A RESULT OF
INACCURATE OR INCOMPLETE DATA OR INFORMATION SUBMITTED TO PROVIDER BY CUSTOMER.


 


(C)                                  THE LIABILITY OF EACH PARTY (AND THEIR
RESPECTIVE AFFILIATES) TO EACH OTHER WITH RESPECT TO THE INDEMNIFIED MATTERS
SHALL BE INCLUDED IN THE CALCULATION OF, AND LIMITED BY, THE EXCLUDED MATTERS
CAP.


 


13.0                           LIMITATION OF LIABILITY.


 


13.1                           NO SYSTEM LIABILITY.  PROVIDER SHALL HAVE NO
LIABILITY TO CUSTOMER FOR ANY DELAY OF PERFORMANCE OR BREACH OF THIS AGREEMENT
TO THE EXTENT CAUSED BY OR RELATED TO ANY ERRORS IN THE SYSTEM OR THE LACK OF
AVAILABILITY TO PROVIDER OF THE SYSTEM PROVIDED BY CUSTOMER UNDER SECTION 6.1.


 


13.2                           LIABILITY FOR SIMPLE BREACH.  THE PARTIES SHALL
BE LIABLE TO ONE ANOTHER FOR FIFTY PERCENT (50%) OF ALL DIRECT DAMAGES RESULTING
FROM THEIR RESPECTIVE BREACHES OF THIS AGREEMENT OR PSA OR NEGLIGENCE IN THE
PERFORMANCE OF THE SERVICES DURING THE INITIAL TERM, PROVIDED, THAT (I) NEITHER
PARTY SHALL HAVE ANY LIABILITY TO THE OTHER WITH RESPECT TO AN INDIVIDUAL BREACH
OR NEGLIGENT ACT OR OMISSION UNTIL THE LOSSES RESULTING FROM SUCH MATTER EXCEED
$25,000, AND THEN ONLY TO THE EXTENT THAT SUCH LOSSES EXCEED $25,000, AND (II)
THE PARTIES AND THEIR AFFILIATES’ LIABILITY TO EACH OTHER FOR DIRECT DAMAGES FOR
SUCH MATTERS ARISING OUT OF ALL OF THE MOAS DURING THE INITIAL TERM SHALL NOT
EXCEED $5,000,000 IN THE AGGREGATE (THE “SIMPLE BREACH CAP”).


 


13.3                           LIABILITY FOR EXCLUDED MATTERS.  SUBJECT TO THE
EXCLUDED MATTERS CAP DESCRIBED IN THE FOLLOWING SENTENCE, THE PARTIES SHALL BE
LIABLE TO ONE ANOTHER FOR ONE HUNDRED PERCENT (100%) OF ALL DIRECT DAMAGES
RESULTING FROM (I) A PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
(II) PROVIDER’S IMPROPER OR ILLEGAL USE OR DISCLOSURE OF CONSUMER INFORMATION
(INCLUDING, BUT NOT LIMITED TO, PERSONAL, CREDIT OR MEDICAL INFORMATION)
REGARDING ANY CUSTOMER OR POTENTIAL CUSTOMER OF THE CUSTOMER GROUP, (III)
PROVIDER’S BREACH OF ITS AGREEMENT NOT TO VOLUNTARILY WITHHOLD SERVICES, (IV) A
BREACH OF SECTION 15.1(F), OR (V) A PARTY’S VIOLATION OF LAW (COLLECTIVELY, THE
“EXCLUDED MATTERS”).  THE PARTIES AND THEIR AFFILIATES’ LIABILITY TO EACH OTHER
FOR DIRECT DAMAGES ARISING OUT OF OR RELATING TO THE EXCLUDED MATTERS AND THEIR
RESPECTIVE INDEMNIFICATION OBLIGATIONS UNDER ARTICLE XII ARISING UNDER ALL OF
THE MOAS DURING THE INITIAL TERM SHALL NOT EXCEED $25,000,000 IN THE AGGREGATE
(THE “EXCLUDED MATTERS CAP”).


 


13.4                           NO LIABILITY FOR ACTS IN ACCORDANCE WITH
INSTRUCTIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THE
AGREEMENT OR ANY RELATED PSA, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
OR ANY OF ITS AFFILIATES WITH RESPECT TO ANY ACT OR OMISSION TAKEN OR NOT TAKEN
PURSUANT TO THE SPECIFIC INSTRUCTION, DIRECTION OR REQUEST, IN WRITING OF SUCH
OTHER PARTY MADE THROUGH ITS AUTHORIZED REPRESENTATIVE.

 

23

--------------------------------------------------------------------------------


 


14.0                           PROVIDER EMPLOYEES.


 


14.1                           RESPONSIBILITY FOR PROVIDER EMPLOYEES.  PROVIDER
SHALL BE RESPONSIBLE FOR ALL PAYMENTS TO ITS EMPLOYEES INCLUDING ANY INSURANCE
COVERAGE AND BENEFIT PROGRAMS REQUIRED BY APPLICABLE LAW AND REGULATION. 
NOTHING IN THIS AGREEMENT SHALL CONSTITUTE AN EMPLOYER-EMPLOYEE RELATIONSHIP
BETWEEN THE EMPLOYEES OF PROVIDER AND THE CUSTOMER.


 


15.0                           REPRESENTATIONS, WARRANTIES AND COVENANTS.


 


15.1                           PROVIDER REPRESENTATIONS.  PROVIDER REPRESENTS,
WARRANTS AND COVENANTS THAT:


 


(A)                                  PROVIDER HAS THE FACILITIES, EQUIPMENT,
STAFF, EXPERIENCE AND EXPERTISE TO PERFORM AND PROVIDE THE SERVICES REQUIRED
HEREUNDER;


 


(B)                                 PROVIDER IS SOLVENT AND ABLE TO MEET ALL
FINANCIAL OBLIGATIONS AS THEY MATURE, AND AGREES TO NOTIFY CUSTOMER PROMPTLY OF
ANY CHANGE IN THIS STATUS;


 


(C)                                  PROVIDER HAS THE NECESSARY POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT
AND THIS AGREEMENT HAS BEEN OR WILL BE DULY EXECUTED AND DELIVERED BY PROVIDER
AND CONSTITUTES OR WILL CONSTITUTE THE VALID AND BINDING AGREEMENT OF PROVIDER,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS;


 


(D)                                 SUBJECT TO SECTION 6.3, THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY PROVIDER AND THE CONSUMMATION BY PROVIDER OF THE
TRANSACTIONS HEREIN CONTEMPLATED WILL NOT CONTRAVENE ANY PROVISION OF APPLICABLE
LAW, AND WILL NOT CONSTITUTE A BREACH OF OR DEFAULT UNDER ANY AGREEMENT OR OTHER
INSTRUMENT OR ANY DECREE, JUDGMENT OR ORDER TO WHICH PROVIDER IS CURRENTLY A
PARTY OR BY WHICH PROVIDER IS BOUND;


 


(E)                                  PROVIDER HAS PROVIDED TO CUSTOMER A LIST
REFERRING TO THIS PARAGRAPH WHICH, TO THE KNOWLEDGE OF PROVIDER, SETS FORTH ALL
SOFTWARE USED BY PROVIDER (OTHER THAN SUCH SOFTWARE PROVIDED TO PROVIDER BY
CUSTOMER) IN THE PERFORMANCE OF THE SERVICES AS OF THE EXECUTION DATE;


 


(F)                                    AFTER THE EXECUTION DATE, PROVIDER WILL
NOT USE ANY NEW PROVIDER MATERIALS IN PERFORMING THE SERVICES WITHOUT THE PRIOR
WRITTEN CONSENT OF CUSTOMER; AND


 


(G)                                 AFTER THE EXECUTION DATE, PROVIDER WILL NOT
ENTER INTO ANY MATERIAL AGREEMENT FOR THE PURCHASE OF HARDWARE OR THIRD PARTY
SOFTWARE OR ENTER INTO ANY MATERIAL THIRD PARTY AGREEMENTS WITHOUT THE PRIOR
WRITTEN CONSENT OF CUSTOMER.


 


15.2                           CUSTOMER REPRESENTATIONS.  CUSTOMER REPRESENTS,
WARRANTS AND COVENANTS THAT:


 


(A)                                  CUSTOMER HAS THE NECESSARY POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT
AND THIS AGREEMENT HAS BEEN OR WILL BE DULY

 

24

--------------------------------------------------------------------------------


 


EXECUTED AND DELIVERED BY CUSTOMER AND CONSTITUTES THE VALID AND BINDING
AGREEMENT OF CUSTOMER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS; AND


 


(B)                                 THE EXECUTION AND DELIVERY OF THIS AGREEMENT
BY CUSTOMER AND THE CONSUMMATION BY CUSTOMER OF THE TRANSACTIONS HEREIN
CONTEMPLATED WILL NOT CONTRAVENE ANY PROVISION OF APPLICABLE LAW, AND WILL NOT
CONSTITUTE A BREACH OF OR DEFAULT UNDER ANY AGREEMENT OR OTHER INSTRUMENT OR ANY
DECREE, JUDGMENT OR ORDER TO WHICH CUSTOMER IS CURRENTLY A PARTY OR BY WHICH
CUSTOMER IS BOUND.


 


15.3                           APPROVALS AND CONSENTS.  EACH PARTY SHALL BE
RESPONSIBLE FOR OBTAINING ALL APPROVALS, PERMISSIONS, CONSENTS OR GRANTS
REQUIRED OR WHICH MAY BE REQUIRED FOR SUCH PARTY TO UNDERTAKE ITS DUTIES AND
RESPONSIBILITIES REGARDING ANY SERVICES UNDER THIS AGREEMENT AND ANY RELATED
PSA.  ADDITIONALLY, EACH PARTY SHALL PROVIDE SUCH COOPERATION AND SUPPORT AS MAY
BE NECESSARY FOR THE OTHER PARTY TO SECURE SUCH APPROVALS, PERMISSIONS, CONSENTS
OR GRANTS.


 


15.4                           COOPERATION.


 


(A)                                  THE PARTIES SHALL TIMELY, DILIGENTLY AND ON
A COMMERCIALLY REASONABLE BASIS COOPERATE, FACILITATE THE PERFORMANCE OF THEIR
RESPECTIVE DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT AND EACH RELATED PSA AND
REACH AGREEMENT WITH RESPECT TO MATTERS LEFT FOR FUTURE REVIEW, CONSIDERATION
AND/OR NEGOTIATION AND AGREEMENT BY THE PARTIES, AS SPECIFICALLY SET FORTH IN
THIS AGREEMENT AND PSA.  FURTHER, THE PARTIES SHALL DEAL AND NEGOTIATE WITH EACH
OTHER AND THEIR RESPECTIVE AFFILIATES IN GOOD FAITH IN THE EXECUTION AND
IMPLEMENTATION OF THEIR DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)                                 NOT IN LIMITATION OF SECTIONS 12.2(D)(I) AND
(II), THE PARTIES SHALL MAKE GOOD FAITH EFFORTS TO SHARE (I) VERSIONS, PATCHES,
FIXES AND OTHER MODIFICATIONS RECOMMENDED OR REQUIRED BY THIRD PARTY PROVIDERS
OF SOFTWARE PROVIDED HEREUNDER BY EITHER PARTY TO THE OTHER PRIOR TO OR AFTER
THE EXECUTION DATE AND (II) INFORMATION REGARDING THE FOREGOING (I).


 


(C)                                  PROVIDER AGREES, AT CUSTOMER’S REQUEST AND
EXPENSE, TO PROVIDE DOCUMENTARY INFORMATION AND ANY FURTHER ASSISTANCE REQUIRED
IN ORDER TO RESPOND FOR CUSTOMER TO STATE DEPARTMENT OF INSURANCE OR THIRD PARTY
OR ADMINISTRATIVE DEMANDS IN REGULATORY OR LEGAL PROCEEDINGS OR IN CONJUNCTION
WITH FORMAL DEPARTMENT OF INSURANCE INQUIRIES RELATED TO THE SERVICES PERFORMED
BY PROVIDER.  THE ASSISTANCE RENDERED BY PROVIDER UNDER THIS SECTION 15.4(C)
SHALL INCLUDE CAUSING PROVIDER’S EMPLOYEES TO TRAVEL TO THE UNITED STATES TO
PARTICIPATE IN OR TESTIFY AT REGULATORY OR LEGAL PROCEEDINGS RELATING TO THE
SERVICES AS REQUIRED BY LAW OR REQUEST OF ANY GOVERNMENTAL AUTHORITY OR AS
OTHERWISE REASONABLY REQUESTED BY CUSTOMER, PROVIDED, THAT CUSTOMER SHALL
REIMBURSE PROVIDER FOR THE REASONABLE TRAVEL AND LIVING EXPENSES INCURRED BY
SUCH EMPLOYEES IN ACCORDANCE WITH CUSTOMER’S REIMBURSEMENT POLICIES GENERALLY
APPLICABLE TO CUSTOMER’S EMPLOYEES.


 


16.0                           NOTICES.


 

All notices, requests, claims, demands and other communications under this
Agreement shall be given or made (and shall be deemed to have been duly given or
made if the sender has

 

25

--------------------------------------------------------------------------------


 

reasonable means of showing receipt thereof) by delivery in person, by reputable
international courier service, by facsimile with receipt confirmed (followed by
delivery of an original via reputable international courier service) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 16.0):

 

TO PROVIDER:

 

Attention:

 

Pramod Bhasin

Designation:

 

President & CEO

Address:

 

GE Towers, Sector Road, DLF City Phase V Sector Road, Sector
53, Gurgaon, Haryana

Fax:

 

91 124 235 6976

E-mail:

 

Pramod.Bhasin@geind.GE.com

 

 

 

Copy To:

 

Attention:

 

Raghuram Raju

Designation:

 

General Counsel

Address:

 

GE Towers, Sector Road, DLF City Phase V Sector Road, Sector
53, Gurgaon, Haryana

Fax:

 

91 124 235 6978

E-mail:

 

raghuram.raju@geind.ge.com

 

 

 

TO CUSTOMER:

Attention:

 

Scott McKay

Designation:

 

Senior Vice President, Operations & Quality

Address:

 

6620 West Broad Street, Richmond, VA 23230

Fax:

 

804/662-7766

E-mail:

 

scott.mckay@ge.com

 

 

 

Copy To:

Attention:

 

Leon Roday

Designation:

 

Senior Vice President and General Counsel

Address:

 

6620 West Broad Street, Richmond, VA 23230

Fax:

 

(804) 662-2414

E-mail:

 

Leon.Roday@ge.com

 

 

 

Attention:

 

Richard Kannan

Designation:

 

Senior Operating Leader

Address:

 

6610 West Broad Street, Richmond, Virginia 23230

Fax:

 

(804) 281-6950

E-mail:

 

richard.kannan@ge.com

 

26

--------------------------------------------------------------------------------


 

Attention:

 

Thomas E. Duffy

Designation:

 

General Counsel

Address:

 

6610 West Broad Street, Richmond, VA 23230

Fax:

 

(804)484-6005

E-mail:

 

thomas.duffy@ge.com

 

The parties may agree to additional notice requirements related to specific
outsourcing projects from time to time.

 


17.0                           INTELLECTUAL PROPERTY.


 

Exhibit I of this Agreement sets forth certain additional rights and obligations
of the parties with respect to intellectual property.

 


18.0                           NON-COMPETE.


 


18.1                           LIMITATIONS ON PROVISION OF SERVICES.  FROM THE
EXECUTION DATE UNTIL THE VOLUME REDUCTION DATE, TO THE EXTENT THAT PROVIDER
PROVIDES SUCH SERVICES TO CUSTOMER, PROVIDER SHALL NOT MARKET, SELL OR PROVIDE
THE SERVICES (INCLUDING GRANTING LICENSES TO USE OR ASSIGNING ANY INTEREST IN
ANY PROVIDER LICENSED TECHNOLOGY, BUT EXCLUDING ANY SUCH ASSIGNMENT IN
CONNECTION WITH A PROVIDER DIVESTITURE PERMITTED PURSUANT TO SECTION 1.6 OF THIS
AGREEMENT) TO ANY THIRD PARTY IN THE BUSINESS OF UNDERWRITING, MARKETING,
ISSUING OR ADMINISTERING ANY (I) LIFE INSURANCE, LONG-TERM CARE INSURANCE, OR
ANNUITIES, (II) MORTGAGE INSURANCE, OR (III) CREDIT LIFE, CREDIT HEALTH, CREDIT
UNEMPLOYMENT OR CREDIT CASUALTY INSURANCE PRODUCTS EITHER DIRECTLY OR THROUGH A
RE-INSURER; PROVIDED, HOWEVER, THAT PROVIDER SHALL HAVE A RIGHT TO PROVIDE THE
SERVICES TO GE AND ITS AFFILIATES OR ANY PARTY THAT WAS AN AFFILIATE OF GE ON
THE EXECUTION DATE.


 


18.2                           VOLUME REDUCTION DATE.  PROVIDER SHALL NOTIFY
CUSTOMER OF THE POTENTIAL OCCURRENCE OF THE VOLUME REDUCTION DATE.  IF, WITHIN
TEN (10) DAYS OF ITS RECEIPT OF SUCH NOTICE, CUSTOMER NOTIFIES PROVIDER OF ITS
INTENT TO INCREASE THE VOLUME OF SERVICES CONSUMED BY CUSTOMER SUCH THAT THE
LEVEL OF DEDICATED FTES OR CUSTOMER-CONTROLLABLE REVENUES, AS APPLICABLE,
INCREASES ABOVE THE FIFTY PERCENT (50%) THRESHOLD, AND DOES SO INCREASE SUCH
VOLUME WITHIN SIXTY (60) DAYS OF RECEIPT OF SUCH NOTICE, THEN THE VOLUME
REDUCTION DATE SHALL NOT BE DEEMED TO HAVE OCCURRED.


 


18.3                           EQUITABLE RELIEF.  PROVIDER ACKNOWLEDGES THAT ANY
VIOLATION OF THE RESTRICTIONS CONTAINED IN THE FOREGOING PARAGRAPH WOULD RESULT
IN IRREPARABLE INJURY TO CUSTOMER, AND PROVIDER FURTHER ACKNOWLEDGES THAT, IN
THE EVENT OF ITS VIOLATION OF ANY OF THESE RESTRICTIONS, CUSTOMER SHALL BE
ENTITLED TO OBTAIN FROM ANY COURT OF COMPETENT JURISDICTION (IN ANY
JURISDICTION) PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF, REGARDLESS OF THE
DISPUTE RESOLUTION PROVISIONS SET FORTH IN EXHIBIT G, AS WELL AS DAMAGES TO
WHICH IT MAY BE ENTITLED UNDER SUCH PROVISIONS.

 

27

--------------------------------------------------------------------------------


 


19.0                           CHANGE CONTROL PROCEDURE.


 

If either party requests a modification of the Agreement or any PSA, including
(i) a change to the scope of the Services, Dedicated FTEs, Performance
Standards, or Charges under any PSA, (ii) a change to the Exhibits or Schedules
to the Agreement, (iii) the addition of New Services, (iv) a change to the
features, functionality, scalability or performance of the Services, or (v) any
other change to the terms of the Agreement or any PSA, the requesting party’s
Account Executive or his or her designee shall submit a written proposal in the
form attached as Exhibit K (a “Change Order Request”) to the other party’s
Account Executive describing such desired change.  Such party’s Account
Executive shall review the proposal and reject or accept the proposal in writing
within a reasonable period of time, but in no event more than thirty (30) days
after receipt of the proposal.  If the proposal is rejected, the writing shall
include the reasons for rejection.  If the proposal is accepted, the parties
shall mutually agree on the changes to be made, if necessary, to the Agreement,
the applicable PSA, or any applicable Exhibits.  All such changes shall be made
only in a written Change Order signed by the Account Executive of each of the
parties or his designee (authorized in writing by the applicable party), and
thereafter embodied in the applicable documents by appropriate written addenda
thereto executed by PROVIDER and CUSTOMER.

 


20.0                           GOVERNANCE.


 


20.1                           PROVIDER ACCOUNT EXECUTIVE.


 


(A)                                  DESIGNATION AND AUTHORITY.  IMMEDIATELY
AFTER EXECUTION OF THIS AGREEMENT, PROVIDER SHALL DESIGNATE A PROVIDER ACCOUNT
EXECUTIVE FOR THE PROVIDER ENGAGEMENT UNDER THIS AGREEMENT.  THE PROVIDER
ACCOUNT EXECUTIVE, AND HIS/HER DESIGNEE(S), SHALL HAVE THE AUTHORITY TO ACT FOR
AND BIND PROVIDER AND ITS SUBCONTRACTORS IN CONNECTION WITH ALL ASPECTS OF THIS
AGREEMENT.  ALL OF CUSTOMER’S COMMUNICATIONS SHALL BE SENT TO THE PROVIDER
ACCOUNT EXECUTIVE OR HIS/HER DESIGNEE(S).


 


(B)                                 SELECTION. BEFORE ASSIGNING AN INDIVIDUAL TO
THE POSITION OF ACCOUNT EXECUTIVE, WHETHER THE PERSON IS INITIALLY ASSIGNED OR
SUBSEQUENTLY ASSIGNED, PROVIDER SHALL:


 

(I)                                     NOTIFY CUSTOMER OF THE PROPOSED
ASSIGNMENT FOR CUSTOMER’S APPROVAL;

 

(II)                                  INTRODUCE THE INDIVIDUAL TO APPROPRIATE
CUSTOMER REPRESENTATIVES; AND

 

(III)                               CONSISTENT WITH LAW AND PROVIDER’S
REASONABLE PERSONNEL PRACTICES, PROVIDE CUSTOMER WITH ANY OTHER INFORMATION
ABOUT THE INDIVIDUAL THAT IS REASONABLY REQUESTED.

 


(C)                                  PROVIDER SHALL CAUSE THE PERSON ASSIGNED TO
THE POSITION OF ACCOUNT EXECUTIVE TO MAINTAIN HIS OR HER PRINCIPAL OFFICE AT A
LOCATION DESIGNATED BY CUSTOMER AND TO DEVOTE ALL TIME AND EFFORT THAT IS
REASONABLY NECESSARY TO THE PROVISION OF THE SERVICES UNDER THIS

 

28

--------------------------------------------------------------------------------


 


AGREEMENT.  PROVIDER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN THE
INITIAL PROVIDER ACCOUNT EXECUTIVE AT CUSTOMER FOR THE MINIMUM TERM OF EIGHTEEN
(18) MONTHS FOLLOWING THE EXECUTION DATE, PROVIDED THAT ANY TERM THAT SUCH
ACCOUNT EXECUTIVE HAS ALREADY SPENT IN HIS OR HER CURRENT POSITION PRIOR TO THE
EXECUTION DATE SHALL BE CONSIDERED AS A PART OF THE 18-MONTH PERIOD REFERRED TO
HEREIN, AND EACH OF THE SUBSEQUENT PROVIDER ACCOUNT EXECUTIVES FOR A MINIMUM
TERM OF EIGHTEEN (18) MONTHS, UNLESS SUCH ACCOUNT EXECUTIVE (I) VOLUNTARILY
RESIGNS FROM PROVIDER, (II) IS DISMISSED BY PROVIDER FOR (A) MISCONDUCT OR
(B) UNSATISFACTORY PERFORMANCE IN RESPECT OF HIS OR HER DUTIES AND
RESPONSIBILITIES TO CUSTOMER OR PROVIDER, (III) IS UNABLE TO WORK DUE TO HIS OR
HER DEATH, INJURY OR DISABILITY, OR (IV) IS REMOVED FROM THE CUSTOMER ASSIGNMENT
AT THE REQUEST OF CUSTOMER.  WHENEVER POSSIBLE, PROVIDER SHALL GIVE CUSTOMER AT
LEAST NINETY (90) DAYS ADVANCE NOTICE OF A CHANGE OF THE ACCOUNT EXECUTIVE OR IF
SUCH NINETY (90) DAYS NOTICE IS NOT POSSIBLE, THE LONGEST NOTICE OTHERWISE
POSSIBLE.


 


(D)                                 REMOVAL.  IF CUSTOMER DETERMINES THAT IT IS
NOT IN THE BEST INTERESTS OF CUSTOMER FOR THE PROVIDER ACCOUNT EXECUTIVE TO
CONTINUE IN HIS OR HER CAPACITY, THEN CUSTOMER SHALL GIVE PROVIDER WRITTEN
NOTICE REQUESTING THAT THE ACCOUNT EXECUTIVE BE REPLACED.  PROVIDER SHALL
REPLACE THE ACCOUNT EXECUTIVE AS PROMPTLY AS PRACTICABLE, BUT, IN ANY CASE,
WITHIN THIRTY (30) DAYS, IN ACCORDANCE WITH THIS SECTION 20.1.


 


20.2                           CUSTOMER ACCOUNT EXECUTIVE.


 


(A)                                  DESIGNATION AND AUTHORITY.  IMMEDIATELY
AFTER EXECUTION OF THIS AGREEMENT, CUSTOMER SHALL DESIGNATE A CUSTOMER ACCOUNT
EXECUTIVE FOR THE PROVIDER ENGAGEMENT UNDER THIS AGREEMENT.  THE CUSTOMER
ACCOUNT EXECUTIVE AND HIS/HER DESIGNEE(S) SHALL HAVE THE AUTHORITY TO ACT FOR
AND BIND CUSTOMER AND ITS CONTRACTORS IN CONNECTION WITH ALL ASPECTS OF THIS
AGREEMENT.  ALL OF PROVIDER’S COMMUNICATIONS SHALL BE SENT TO THE CUSTOMER
ACCOUNT EXECUTIVE OR HIS/HER DESIGNEE(S).


 


(B)                                 TERM.  CUSTOMER SHALL CAUSE THE PERSON
ASSIGNED TO THE POSITION OF ACCOUNT EXECUTIVE TO DEVOTE SUBSTANTIAL TIME AND
EFFORT TO THE MANAGEMENT OF CUSTOMER’S RESPONSIBILITIES UNDER THIS AGREEMENT.
WHENEVER POSSIBLE, CUSTOMER SHALL GIVE PROVIDER AT LEAST NINETY (90) DAYS
ADVANCE NOTICE OF A CHANGE OF THE ACCOUNT EXECUTIVE OR IF SUCH NINETY (90) DAYS
NOTICE IS NOT POSSIBLE, THE LONGEST NOTICE OTHERWISE POSSIBLE.


 


20.3                           KEY EMPLOYEES OF PROVIDER.  FOR THIS AGREEMENT
AND EACH PSA EXECUTED PURSUANT HERETO, PROVIDER SHALL NOTIFY CUSTOMER IN WRITING
OF THE NAMES OF ALL OF THE PROVIDER EMPLOYEES PROVIDING SERVICES UNDER EACH SUCH
AGREEMENT WHO ARE AT THE SENIOR PROFESSIONAL BAND AND ABOVE (EACH A “KEY
EMPLOYEE”).  SUCH NOTICE SHALL BE PROVIDED WITHIN THIRTY (30) DAYS OF THE
EXECUTION OF THIS AGREEMENT AND EACH PSA.  PROVIDER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO MAINTAIN THE INITIAL KEY EMPLOYEES AT CUSTOMER FOR THE
MINIMUM TERM OF EIGHTEEN (18) MONTHS FOLLOWING THE EXECUTION DATE, PROVIDED THAT
ANY TERM THAT SUCH KEY EMPLOYEE HAS ALREADY SPENT IN HIS OR HER CURRENT POSITION
PRIOR TO THE EXECUTION DATE SHALL BE CONSIDERED AS A PART OF THE 18-MONTH PERIOD
REFERRED TO HEREIN, AND EACH OF THE SUBSEQUENT KEY EMPLOYEES FOR A MINIMUM TERM
OF EIGHTEEN (18) MONTHS, UNLESS ANY SUCH KEY EMPLOYEE (I) VOLUNTARILY RESIGNS
FROM PROVIDER, (II) IS DISMISSED BY PROVIDER FOR

 

29

--------------------------------------------------------------------------------


 


(A) MISCONDUCT OR (B) UNSATISFACTORY PERFORMANCE IN RESPECT OF HIS OR HER DUTIES
AND RESPONSIBILITIES TO CUSTOMER OR PROVIDER, (III) IS UNABLE TO WORK DUE TO HIS
OR HER DEATH, INJURY OR DISABILITY, OR (IV) IS REMOVED FROM THE CUSTOMER
ASSIGNMENT AT THE REQUEST OF CUSTOMER.  WHENEVER POSSIBLE, PROVIDER SHALL GIVE
CUSTOMER AT LEAST NINETY (90) DAYS ADVANCE NOTICE OF A CHANGE OF A KEY EMPLOYEE
OR IF SUCH NINETY (90) DAYS NOTICE IS NOT POSSIBLE, THE LONGEST NOTICE OTHERWISE
POSSIBLE.  IF CUSTOMER DETERMINES THAT IT IS NOT IN THE BEST INTERESTS OF
CUSTOMER FOR ANY KEY EMPLOYEE TO CONTINUE IN HIS OR HER CAPACITY, THEN CUSTOMER
SHALL GIVE PROVIDER WRITTEN NOTICE REQUESTING THAT SUCH KEY EMPLOYEE BE
REPLACED.  PROVIDER SHALL REPLACE THE KEY EMPLOYEE AS PROMPTLY AS PRACTICABLE,
BUT, IN ANY CASE, WITHIN THIRTY (30) DAYS, IN ACCORDANCE WITH THIS SECTION 20.3.


 


20.4                           MEETINGS.


 


(A)                                  THE PARTIES WILL PARTICIPATE IN AN (I)
ANNUAL BUDGETING AND PRICING PROCESS AND A QUARTERLY DEMAND PLANNING PROCESS AS
DESCRIBED IN SECTION 2.9 AND (II) AN ANNUAL BUSINESS STRATEGY AND PRODUCTIVITY
ENHANCEMENT PROCESS AS DIRECTED BY CUSTOMER.


 


(B)                                 CUSTOMER MAY CALL MEETINGS FROM TIME TO TIME
WITH REASONABLE NOTICE TO BE HELD BY TELEPHONE OR VIDEO CONFERENCE TO GENERALLY
REVIEW MATTERS RELATING TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND ANY
PSA, THE COMPLIANCE OF EACH OF THE PARTIES HEREWITH, AND TO CONSIDER POLICIES,
PLANNING AND PERFORMANCE RELATING TO QUALITY CONTROLS, PRODUCTION, EFFICIENCY
AND PRODUCTIVITY, COSTS AND ANY OTHER SPECIAL MATTER OR MATTERS OF CONCERN.  IN
ADDITION, EITHER PARTY SHALL HAVE THE RIGHT TO CALL MEETINGS BY TELEPHONE OR
VIDEO CONFERENCE, AS NECESSARY, WITH REASONABLE NOTICE TO THE OTHER PARTY, TO
DISCUSS AND RESOLVE SPECIFIC MATTERS OF CONCERN AS THEY OCCUR.  ALL MEETINGS
SHALL BE ATTENDED BY THE REPRESENTATIVES OF THE PARTIES WHO ARE RESPONSIBLE FOR
PERFORMANCES AS TO THOSE MATTERS TO BE DISCUSSED.  EITHER PARTY MAY ALSO REQUEST
AN IN-PERSON MEETING WITH REASONABLE NOTICE TO THE OTHER PARTY.  THE EXPENSES
FOR SUCH MEETING, INCLUDING TRAVEL AND LODGING SHALL BE BORNE BY THE PARTY
CALLING THE MEETING; HOWEVER, SUCH EXPENSES WILL BE AGREED UPON BY THE PARTIES
PRIOR TO SUCH MEETING.


 


20.5                           OPERATIONAL DISPUTE RESOLUTION.  AS CONTEMPLATED
BY SECTION 1.2 OF EXHIBIT G, THE PARTIES MAY ATTEMPT TO RESOLVE DISPUTES IN THE
NORMAL COURSE OF BUSINESS AT THE OPERATIONAL LEVEL AS DESCRIBED IN THIS
SECTION 20.5.  THE LINE MANAGERS OF THE PARTIES SHALL ATTEMPT IN GOOD FAITH TO
RESOLVE SUCH DISPUTE THROUGH NEGOTIATION.  IF THE LINE MANAGERS CANNOT RESOLVE
THE DISPUTE WITHIN A REASONABLE PERIOD OF TIME, THE DISPUTE SHALL BE ESCALATED
BY CUSTOMER TO THE APPLICABLE OPERATIONS LEADER AND BY PROVIDER TO THE
APPLICABLE SERVICE LEADER.  IF SUCH PERSONS CAN NOT RESOLVE THE DISPUTE WITHIN A
REASONABLE PERIOD OF TIME, THE DISPUTE SHALL BE ESCALATED TO THE ACCOUNT
EXECUTIVES OF BOTH PARTIES.  IF THE DISPUTE IS NOT RESOLVED BY THE ACCOUNT
EXECUTIVES WITHIN A REASONABLE PERIOD OF TIME OR, IN ANY CASE, IF SUCH DISPUTE
IS NOT RESOLVED WITHIN TEN (10) DAYS AFTER COMMENCEMENT OF NEGOTIATIONS PURSUANT
TO THIS SECTION 20.5, THE DISPUTE SHALL BE HANDLED IN ACCORDANCE WITH EXHIBIT G.


 


21.0                           MISCELLANEOUS.


 


21.1                           FORCE MAJEURE.  NO PARTY HERETO (OR ANY PERSON
ACTING ON ITS BEHALF) SHALL HAVE ANY LIABILITY OR RESPONSIBILITY FOR FAILURE TO
FULFILL ANY OBLIGATION (OTHER THAN A PAYMENT

 

30

--------------------------------------------------------------------------------


 


OBLIGATION) UNDER THIS AGREEMENT OR ANY RELATED PSA, SO LONG AS AND TO THE
EXTENT TO WHICH THE FULFILLMENT OF SUCH OBLIGATION IS PREVENTED, FRUSTRATED,
HINDERED OR DELAYED AS A CONSEQUENCE OF CIRCUMSTANCES OF FORCE MAJEURE.  A PARTY
CLAIMING THE BENEFIT OF THIS PROVISION SHALL, AS SOON AS REASONABLY PRACTICABLE
AFTER THE OCCURRENCE OF ANY SUCH EVENT:  (I) NOTIFY THE OTHER PARTIES OF THE
NATURE AND EXTENT OF ANY SUCH FORCE MAJEURE CONDITION AND (II) USE DUE DILIGENCE
TO REMOVE ANY SUCH CAUSES AND RESUME PERFORMANCE UNDER THIS AGREEMENT AS SOON AS
FEASIBLE. THE PRECEDING SENTENCE SHALL NOT RELIEVE PROVIDER OF ITS OBLIGATION TO
PROVIDE THE SERVICES DESCRIBED IN THE BCP/DRP PLANS DESCRIBED IN SECTION 1.2
HEREOF.  IF PROVIDER’S PERFORMANCE IS AFFECTED BY FORCE MAJEURE FOR A PERIOD OF
MORE THAN TEN (10) CALENDAR DAYS, THEN CUSTOMER MAY TERMINATE THIS AGREEMENT BY
GIVING WRITTEN NOTICE TO PROVIDER BEFORE PERFORMANCE HAS RESUMED WITHOUT PAYMENT
OF ANY AMOUNT OTHER THAN ACCRUED CHARGES.


 


21.2                           INDEPENDENT CONTRACTORS.  THE PARTIES SHALL BE
AND ACT AS INDEPENDENT CONTRACTORS, AND UNDER NO CIRCUMSTANCES SHALL THIS
AGREEMENT BE CONSTRUED AS ONE OF AGENCY, PARTNERSHIP, JOINT VENTURE OR
EMPLOYMENT BETWEEN THE PARTIES.  EACH PARTY AGREES AND ACKNOWLEDGES THAT IT
NEITHER HAS NOR WILL GIVE THE APPEARANCE OR IMPRESSION OF HAVING ANY LEGAL
AUTHORITY TO BIND OR COMMIT THE OTHER PARTY IN ANY WAY.


 


21.3                           FAILURE TO OBJECT NOT A WAIVER.  THE FAILURE OF
EITHER PARTY TO OBJECT TO OR TO TAKE AFFIRMATIVE ACTION WITH RESPECT TO ANY
CONDUCT OF THE OTHER PARTY WHICH IS IN VIOLATION OF THE TERMS HEREOF SHALL NOT
BE CONSTRUED AS A WAIVER THEREOF, NOR OF ANY FUTURE BREACH OR SUBSEQUENT
WRONGFUL CONDUCT.


 


21.4                           GOVERNING LAW.  THIS AGREEMENT IS TO BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF VIRGINIA OF THE
UNITED STATES OF AMERICA, WHICH IS APPLICABLE TO CONTRACTS WHOLLY MADE AND
PERFORMED THEREIN.  PROVIDER HEREBY SUBMITS TO THE JURISDICTION OF ALL COURTS
WHERE CUSTOMER IS AUTHORIZED TO DO BUSINESS AND ALL COURTS OF THE UNITED
STATES.  ANY ACTION IN REGARD TO THE CONTRACT OR ARISING OUT OF ITS TERMS AND
CONDITIONS SHALL BE INSTITUTED AND LITIGATED IN THE UNITED STATES.


 


21.5                           NO THIRD-PARTY BENEFICIARIES.  EXCEPT AS PROVIDED
IN SECTION 12.0 WITH RESPECT TO INDEMNIFIED PARTIES, THIS AGREEMENT IS FOR THE
SOLE BENEFIT OF THE PARTIES TO THIS AGREEMENT AND MEMBERS OF THEIR RESPECTIVE
GROUP AND THEIR PERMITTED SUCCESSORS AND ASSIGNS AND NOTHING IN THIS AGREEMENT,
EXPRESS OR IMPLIED, IS INTENDED TO OR SHALL CONFER UPON ANY OTHER PERSON OR
ENTITY ANY LEGAL OR EQUITABLE RIGHT, BENEFIT OR REMEDY OF ANY NATURE WHATSOEVER
UNDER OR BY REASON OF THIS AGREEMENT.


 


21.6                           PUBLIC ANNOUNCEMENTS.  THE PARTIES SHALL CONSULT
WITH EACH OTHER BEFORE ISSUING, AND GIVE EACH OTHER THE OPPORTUNITY TO REVIEW
AND COMMENT UPON, ANY PRESS RELEASE OR OTHER PUBLIC STATEMENTS WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE PSAS, AND SHALL NOT
ISSUE ANY SUCH PRESS RELEASE OR MAKE ANY SUCH PUBLIC STATEMENT PRIOR TO SUCH
CONSULTATION, EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW, COURT PROCESS OR BY
OBLIGATIONS PURSUANT TO ANY LISTING AGREEMENT WITH ANY NATIONAL SECURITIES
EXCHANGE OR NATIONAL SECURITIES QUOTATION SYSTEM.

 

31

--------------------------------------------------------------------------------


 


21.7                           ENTIRE AGREEMENT.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, THIS AGREEMENT (INCLUDING THE PSAS AND THE
ATTACHMENTS HERETO AND THERETO) CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERTAKINGS, BOTH WRITTEN AND ORAL, BETWEEN OR ON BEHALF
OF THE PARTIES HERETO WITH RESPECT TO SUCH SUBJECT MATTER, PROVIDED, THAT,
UNLESS OTHERWISE EXPRESSLY AGREED BY THE PARTIES, MATTERS ARISING PRIOR TO THE
EXECUTION DATE SHALL BE GOVERNED BY THE PROVISIONS OF THE MASTER OUTSOURCING
AGREEMENT (INCLUDING THE PSAS AND ATTACHMENTS THERETO) AS IN EFFECT PRIOR TO
SUCH DATE.


 


21.8                           AMENDMENT.  NO PROVISION OF THIS AGREEMENT OR ANY
PSA MAY BE AMENDED OR MODIFIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY ALL THE
PARTIES TO SUCH AGREEMENT.  NO WAIVER BY ANY PARTY OF ANY PROVISION HEREOF SHALL
BE EFFECTIVE UNLESS EXPLICITLY SET FORTH IN WRITING AND EXECUTED BY THE PARTY SO
WAIVING.  THE WAIVER BY ANY PARTY HERETO OF A BREACH OF ANY PROVISION OF THIS
AGREEMENT OR ANY PSA SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY OTHER
SUBSEQUENT BREACH.


 


21.9                           RULES OF CONSTRUCTION.  INTERPRETATION OF THIS
AGREEMENT AND THE PSAS SHALL BE GOVERNED BY THE FOLLOWING RULES OF
CONSTRUCTION:  (A) WORDS IN THE SINGULAR SHALL BE HELD TO INCLUDE THE PLURAL AND
VICE VERSA AND WORDS OF ONE GENDER SHALL BE HELD TO INCLUDE THE OTHER GENDER AS
THE CONTEXT REQUIRES, (B) REFERENCES TO THE TERMS ARTICLE, SECTION, PARAGRAPH,
SCHEDULE AND EXHIBIT ARE REFERENCES TO THE ARTICLES, SECTIONS, PARAGRAPHS,
SCHEDULES AND EXHIBITS TO THIS AGREEMENT AND THE PSAS UNLESS OTHERWISE
SPECIFIED, (C) THE WORD “INCLUDING” AND WORDS OF SIMILAR IMPORT SHALL MEAN
“INCLUDING, WITHOUT LIMITATION,” (D) PROVISIONS SHALL APPLY, WHEN APPROPRIATE,
TO SUCCESSIVE EVENTS AND TRANSACTIONS, (E) THE TABLE OF CONTENTS AND HEADINGS
CONTAINED HEREIN ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY
THE MEANING OR INTERPRETATION OF THIS AGREEMENT AND THE PSAS, AND (F) THIS
AGREEMENT AND THE PSAS SHALL BE CONSTRUED WITHOUT REGARD TO ANY PRESUMPTION OR
RULE REQUIRING CONSTRUCTION OR INTERPRETATION AGAINST THE PARTY DRAFTING OR
CAUSING ANY INSTRUMENT TO BE DRAFTED.  IN THE EVENT OF ANY APPARENT CONFLICT
BETWEEN THE PROVISIONS OF THIS AGREEMENT, ANY EXHIBIT TO THIS AGREEMENT OR ANY
PSA, SUCH PROVISIONS SHALL BE CONSTRUED SO AS TO MAKE THEM CONSISTENT TO THE
EXTENT POSSIBLE, AND IF SUCH IS NOT POSSIBLE, THEN THE PARTIES WILL NEGOTIATE IN
GOOD FAITH TO RESOLVE SUCH CONFLICTS IN A COMMERCIALLY REASONABLE MANNER.  IF
THE PARTIES ARE UNABLE TO RESOLVE SUCH CONFLICTS, THEN THE PROVISIONS OF THIS
AGREEMENT SHALL CONTROL, PROVIDED, THAT THE PROVISIONS OF EXHIBIT B SHALL
CONTROL OVER THE PROVISIONS OF THE AGREEMENT AND ANY OTHER EXHIBITS.  IN THE
EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND ANY PSA, THE
PROVISIONS OF THIS AGREEMENT SHALL CONTROL.


 


21.10                     SEVERABILITY.  IF ANY TERM OR OTHER PROVISION OF THIS
AGREEMENT IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED UNDER ANY LAW OR AS
A MATTER OF PUBLIC POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF THIS AGREEMENT
SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT.  UPON SUCH DETERMINATION
THAT ANY TERM OR OTHER PROVISION IS INVALID, ILLEGAL OR INCAPABLE OF BEING
ENFORCED, THE PARTIES TO THIS AGREEMENT SHALL NEGOTIATE IN GOOD FAITH TO MODIFY
THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS
POSSIBLE IN A MUTUALLY ACCEPTABLE MANNER IN ORDER THAT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT BE CONSUMMATED AS ORIGINALLY CONTEMPLATED TO THE
GREATEST EXTENT POSSIBLE.

 

32

--------------------------------------------------------------------------------


 


21.11                     REMEDIES NOT EXCLUSIVE.  NO REMEDY HEREIN CONFERRED
UPON OR RESERVED TO A PARTY IS INTENDED TO BE EXCLUSIVE OF ANY OTHER REMEDY
AVAILABLE AT LAW OR IN EQUITY, BUT EACH AND EVERY SUCH REMEDY SHALL BE
CUMULATIVE AND SHALL BE IN ADDITION TO EVERY OTHER REMEDY GIVEN UNDER THIS
AGREEMENT OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY, BY STATUTE OR
OTHERWISE.


 


21.12                     DISPUTE RESOLUTION.  ANY DISPUTE, CONTROVERSY OR CLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY RELATED PSA, OR THE
VALIDITY, INTERPRETATION, BREACH OR TERMINATION OF ANY PROVISION OF THIS OR PSA
SHALL BE RESOLVED IN ACCORDANCE WITH THE DISPUTE RESOLUTION PROCESS SET FORTH IN
EXHIBIT G HEREOF.


 


21.13                     LANGUAGE.  ALL PSAS, DOCUMENTS, EXHIBITS, SCHEDULES,
DELIVERABLE ITEMS, NOTICES AND COMMUNICATIONS OF ANY KIND RELATING TO THIS
AGREEMENT AND THE PSAS SHALL BE MADE IN THE ENGLISH LANGUAGE.


 


21.14                     SURVIVAL.  THE FOLLOWING SECTIONS OF THIS AGREEMENT
SHALL SURVIVE TERMINATION OF THIS AGREEMENT AND ANY PSA:

 

9.0

 

Obligations on Expiration and Termination

 

 

 

11.0

 

Confidentiality

 

 

 

12.0

 

Indemnities

 

 

 

13.0

 

Limitation of Liability

 

 

 

16.0

 

Notices

 

 

 

17.0

 

Intellectual Property

 

 

 

18.0

 

Miscellaneous

 


22.0                           ATTACHMENTS.


 

The following Exhibits are attached hereto and are incorporated into this
Agreement:

 

Exhibit A

 

Definitions

Exhibit B

 

Local Modifications to Master Agreement

Exhibit C

 

Form of PSA

Exhibit D

 

BCP/DRP Plans

Exhibit E

 

Security Procedures

Exhibit F

 

Pricing Template

Exhibit G

 

Dispute Resolution

Exhibit H

 

Carve-Out Option

Exhibit I

 

Intellectual Property

Exhibit J

 

Business Associate Addendum

Exhibit K

 

Change Control Procedure

Exhibit L

 

MOAs and PSAs

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the date first written above.

 

 

GE Life and Annuity Assurance Company

 

 

 

 

 

By:

/s/ Ward E. Bobitz

 

 

Ward E. Bobitz

 

 

 

 

Its:

Senior Vice President

 

 

 

GE Capital International Services

 

 

 

 

 

By:

/s/ Ashok Kumar Tyagi

 

 

Ashok Kumar Tyagi

 

 

 

Its:

Business Leader

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Definitions

 

“Action” means any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, proceeding or investigation by or before any federal,
state, local, foreign or international Government Authority or any arbitration
or mediation tribunal.

 

“Addendum” means the terms which are supplemental to and/or deviate from this
Agreement as set forth in Exhibit B.

 

“Agreement” means this Agreement, as amended and/or supplemented as set forth in
Exhibit A, together with the other Exhibits and Schedules hereto.

 

“Affiliate” means (and, with a correlative meaning, “affiliated”) means, with
respect to any Person, any direct or indirect subsidiary of such Person, and any
other Person that directly, or through one or more intermediaries, controls or
is controlled by or is under common control with such first Person; provided,
however, that from and after the Execution Date, no member of the Genworth Group
shall be deemed an Affiliate of any member of the GE Group for purposes of this
Agreement and no member of the GE Group shall be deemed an Affiliate of any
member of the Genworth Group for purposes of this Agreement.  As used in this
definition, “control” (including with correlative meanings, “controlled by” and
“under common control with”) means possession, directly or indirectly, of power
to direct or cause the direction of management or policies or the power to
appoint and remove a majority of directors (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).

 

“After Tax Basis” shall have the meaning given in Section (c) hereof.

 

“Appraiser” shall have the meaning given in Exhibit A

 

Bankruptcy Code” has the meaning set forth in Section 2.04 of Exhibit I.

 

“Base Cost” shall be PROVIDER’s actual direct cost of providing the Services
reasonably and equitably determined to be attributable to CUSTOMER by PROVIDER
for each year.  The elements of PROVIDER’s direct cost are described in the
attached Exhibit L, and shall take into account productivity gains or losses.

 

“Baseline Charges” has the meaning set forth in Section 2.1.

 

“Baseline FTEs” means the number of Dedicated FTEs employed by PROVIDER and its
Affiliates to perform the Services under all of the MOAs as of the Execution
Date, as agreed upon by the parties.  Upon the occurrence of any event that
reduces the number of Dedicated FTEs employed by PROVIDER to perform Services
under the MOAs (including any transfer by PROVIDER of operations, but excluding
the effects of productivity improvements), other than at the direction of any
member of the Genworth Group, the Baseline FTEs shall be reduced to

 

--------------------------------------------------------------------------------


 

reflect the reduction in the numbers and classes of Dedicated Employees affected
by such change.

 

“Baseline Customer-Controllable Revenues” means the budgeted aggregate
Compensation and Benefits expense (as defined in Exhibit F) of the Baseline FTEs
for the first twelve months of the Initial Term, as agreed upon by the parties. 
Upon the occurrence of any event that reduces the number of Dedicated FTEs
employed by PROVIDER to perform Services under the MOAs (including any transfer
by PROVIDER of operations, but excluding the effects of productivity
improvements), other than at the direction of any member of the Genworth Group,
the Baseline Customer-Controllable Revenues shall be reduced to reflect the
reduction in the numbers and classes of Dedicated Employees affected by such
change.

 

“BCP/DRP Plans” shall have the meaning given such term in Section 1.2 hereof.

 

“Carve-Out” means the process set forth in Exhibit H commencing upon the
election by CUSTOMER of the Carve-Out Option.

 

“Carve-Out Conditions” shall have the meaning given such term in Exhibit H
hereof.

 

“Carve-Out Option” shall have the meaning given in Section 9.2 hereof.

 

“Carve-Out Resources” shall have the meaning given such term in Exhibit H
hereof.

 

“Change Control Procedure” means the procedure set forth in Section 19.0 and
Exhibit K for amending the Agreement including (i) a change to the scope of the
Services, Dedicated FTEs, Performance Standards, or Charges under any
Transaction Document, (ii) a change to the Exhibits or Schedules to this
Agreement, (iii) the addition of New Services, (iv) a change to the features,
functionality, scalability or performance of the Services, and (v) any other
change to the terms of this Agreement or PSA.

 

“Change of Control” (of CUSTOMER) means any (i) consolidation or merger of
GENWORTH with or into another entity or entities (whether or not GENWORTH is the
surviving entity), excluding any such consolidation or merger with or into an
Affiliate of GENWORTH or GE or an Affiliate of GE, (ii) any sale or transfer by
GENWORTH of fifty percent (50%) or more of its assets, excluding any such sale
to an Affiliate of GENWORTH or to GE or an Affiliate of GE, (iii) any sale,
transfer or issuance or series of sales, transfers or issuances of shares or
other voting securities of GENWORTH by GENWORTH or the holders thereof, as a
result of which one holder, or a group of holders acting in concert (other than
GE or an Affiliate of GE), acquires the voting power (under ordinary
circumstances) to elect a majority of the directors of GENWORTH. 
Notwithstanding the foregoing, no transaction of the type described in clauses
(i), (ii) or (iii) of this Section shall constitute a Change of Control if, as
of immediately following such transaction, persons that possess the voting power
(under ordinary circumstances) to elect a majority of the directors of GENWORTH
as of immediately prior to such transaction continue to hold (directly or
indirectly) such voting power.

 

A-2

--------------------------------------------------------------------------------


 

“Change of Control” (of PROVIDER) shall have the meaning given such term in
Exhibit H hereof.

 

“Change Order” means a document that amends the Agreement, including the changes
described in (i) through (v) of the definition of “Change Control Procedure,”
executed pursuant to the Change Control Procedure, in substantially the form set
forth in Exhibit K.

 

“Change Order Request” has the meaning given in Section 19.0 hereof.

 

“Charges” shall have the meaning given such term in Section 2.1

 

“Common Termination Date” shall have the meaning given such term in Section 7.1
hereof.

 

“Contract Year” means the calendar year or any portion thereof (e.g. the initial
Contract Year shall be the period from the Execution Date through December 31,
2004).

 

“Cost Factor” shall have the meaning given such term in Section 2.2 hereof.

 

“CPR” shall have the meaning given such term in Exhibit G hereof.

 

“CPR Arbitration Rules” shall have the meaning given such term in Exhibit G
hereof.

 

“CUSTOMER Confidential Information” shall have the meaning given such term in
Section 11.1 hereof.

 

“Customer-Controllable Revenue” means the aggregate salaries of the Dedicated
FTEs.

 

“CUSTOMER Licensed Technology” means all Technology and Intellectual Property
owned by CUSTOMER or its Affiliates and provided to PROVIDER (or its authorized
subcontractors in accordance with Section 10) by CUSTOMER or its Affiliates for
use or necessary for use in the provision of the Services (which, for the
avoidance of doubt, does not include any Technology or Intellectual Property
owned by a third party). CUSTOMER Licensed Technology shall include Technology
or Intellectual Property developed by PROVIDER (or its authorized subcontractors
in accordance with Section 10) and owned by CUSTOMER, except as otherwise
provided in the Agreement or any PSA relating to such developed Technology or
Intellectual Property.

 

“Dedicated FTEs” shall mean the full-time equivalent employees, including
supervisors, direct support personnel (e.g. trainers) and other members of the
PROVIDER management identified and agreed to by CUSTOMER, dedicated to the
performance of the Services from time to time.

 

“Delayed Transfer Legal Entities” means Financial Assurance Company Limited,
Financial Insurance Company Limited, Consolidated Insurance Group Limited, GE
Financial Assurance Compania de Seguros y Reaseguros de Vida SA and GE Financial
Insurance Compania de Seguros y Reaseguros SA.

 

“Direct Damages” means actual, direct damages incurred by the claiming party
which include, by way of example (a) erroneous payments made by PROVIDER or
CUSTOMER as a result of a

 

A-3

--------------------------------------------------------------------------------


 

failure by PROVIDER to perform its obligations under an MOA or PSA, (b) the
costs to correct any deficiencies in the Services, (c) the costs incurred by
CUSTOMER to transition to another provider of Services and/or to take some or
all of such functions and responsibilities in-house, (d) the difference in the
amounts to be paid to PROVIDER hereunder and the charges to be paid to such
other provider and/or the costs of providing such functions, responsibilities
and tasks in-house, and (e) similar damages.  “Direct Damages” shall not
include, and neither party or its Affiliates shall be liable for, any indirect,
special, incidental, exemplary, punitive or consequential damages (including,
without limitation, any loss of data or records, lost profits or other economic
loss) arising out of its breach, negligence or any of the Excluded Matters, even
if the other party or its Affiliates have been advised of the possibility of or
could have foreseen such damages, provided that any such damages relating to a
Third Party Claim shall be considered Direct Damages.  For the avoidance of
doubt, PROVIDER shall remain liable for all Direct Damages regardless of whether
such damages are the subject of any reinsurance arrangement entered into by
CUSTOMER.  Direct Damages shall be calculated and paid on an After-Tax Basis,
net of Insurance Proceeds, in the manner described in Section 12.3.

 

“Discount Factor” shall have the meaning given such term in Sections 2.2 and 2.4
hereof.

 

“Dispute” shall have the meaning given such term in Exhibit G hereof.

 

“Excluded Matters” shall have the meaning given such term in Section 13.3
hereof.

 

“Excluded Matters Cap” shall have the meaning given such term in Section 13.3
hereof.

 

“Execution Date” means the date of this Agreement as set forth on the first page
hereof.

 

“Facility” shall have the meaning given such term in Exhibit H hereof.

 

“Fair Market Value” shall have the meaning given such term in Exhibit H hereof.

 

“Force Majeure” means, with respect to a party, an event beyond the control of
such party (or any Person acting on its behalf), which by its nature could not
have been foreseen by such party (or such Person), or, if it could have been
foreseen, was unavoidable, and includes, without limitation, acts of God,
storms, floods, riots, fires, sabotage, civil commotion or civil unrest,
interference by civil or military authorities, acts of war (declared or
undeclared) or armed hostilities or other national or international calamity or
one or more acts of terrorism or failure of energy sources.

 

“GAAP” means generally accepted accounting principles prevailing from time to
time in the applicable jurisdiction.

 

“GE” means General Electric Company.

 

“GE Group” means GE and each Person (other than any member of the Genworth
Group) that is an Affiliate of GE immediately after the Execution Date.

 

“Genworth” shall have the meaning given such term in the recitals of this
Agreement.

 

A-4

--------------------------------------------------------------------------------


 

“Genworth Business” means the businesses of (a) the members of the Genworth
Group; (b) GEFAHI; (c) the Delayed Transfer Legal Entities and (d) those
terminated, divested or discontinued businesses of the members of Genworth
Group, other than those listed on Schedule A-1.

 

“Genworth Common Stock” means the Class A Common Stock, $0.0001 par value per
share and the Class B Common Stock, $0.0001 par value per share, of Genworth.

 

“Genworth Group” means Genworth, each Subsidiary of Genworth immediately after
the Execution Date and each other Person that is either controlled directly or
indirectly by Genworth immediately after the Execution Date; provided, that
certain assets referred to by the parties as “Delayed Transfer Asset,” that are
transferred to Genworth at any time following the Closing shall, to the extent
applicable, be considered part of the Genworth Group for all purposes of this
Agreement.

 

“Genworth Records Management Policies” means the Genworth Records Management
Policy adopted by Genworth and provided to GECIS, as amended from time to time.

 

“Governmental Authority” means any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any governmental authority, agency, department, board, commission or
instrumentality whether federal, state, local or foreign (or any political
subdivision thereof), and any tribunal, court or arbitrator(s) of competent
jurisdiction.

 

“Hardware” shall have the meaning given such term in Exhibit H hereof.

 

“HIPAA” shall have the meaning given such term in Exhibit J hereof.

 

“Improvement” means any modification, derivative work or improvement of any
Technology.

 

“Indemnity Payment” shall have the meaning given such term in Section 12.3
hereof.

 

“Indemnified Party” shall have the meaning given such term in Section 12.3
hereof.

 

“Indemnifying Party” shall have the meaning given such term in Section 12.3
hereof.

 

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, communications by or to
attorneys (including attorney-client privileged communications), memoranda and
other materials prepared by attorneys or under their direction (including
attorney work product), and other technical, financial, employee or business
information or data, including customer and/or consumer non-public personal
financial information, non-public health information and protected health
information as defined by applicable Law.

 

A-5

--------------------------------------------------------------------------------


 

“Initial Notice” shall have the meaning given such term in Exhibit G hereof.

 

“Initial Term” shall have the meaning given such term in Section 5.1 hereof.

 

“Insurance Proceeds” means those monies: (a) received by an insured from an
insurance carrier; (b) paid by an insurance carrier on behalf of the insured; or
(c) received (including by way of set off) from any third party in the nature of
insurance, contribution or indemnification in respect of any Liability; in any
such case net of any applicable premium adjustments (including reserves and
retrospectively rated premium adjustments) and net of any costs or expenses
incurred in the collection thereof.

 

“Intellectual Property” means all of the following, whether protected, created
or arising under the laws of the United States or any other foreign
jurisdiction: (i) patents, patent applications (along with all patents issuing
thereon), statutory invention registrations, divisions, continuations,
continuations-in-part, substitute applications of the foregoing and any
extensions, reissues, restorations and reexaminations thereof, and all rights
therein provided by international treaties or conventions, (ii) copyrights, mask
work rights, database rights and design rights, whether or not registered,
published or unpublished, and registrations and applications for registration
thereof, and all rights therein whether provided by international treaties or
conventions or otherwise, (iii) trade secrets, (iv) intellectual property rights
arising from or in respect of Technology and (v) all other applications and
registrations related to any of the intellectual property rights set forth in
the foregoing clauses (i) — (v) above.  As used in this Agreement, the term
“Intellectual Property” expressly excludes (x) trademarks, service marks, trade
dress, logos and other identifiers of source, including all goodwill associated
therewith and all common law rights, registrations and applications for
registration thereof, and all rights therein provided by international treaties
or conventions, and all reissues, extensions and renewals of any of the
foregoing and (y) intellectual property rights arising from or in respect of
domain names, domain name registrations and reservations (all of the foregoing
collectively, the “Trademarks”).

 

“Key Employee” shall have the meaning given in Section 20.3 hereof.

 

“Law” means any federal, state, local or foreign law (including common law),
statute, code, ordinance, rule, regulation, order or other requirement enacted,
promulgated, issued or entered by a Governmental Authority, including without
limitation, the Gramm-Leach-Bliley Act, its implementing regulations, applicable
state privacy laws, and HIPAA.

 

“Liabilities” shall have the meaning given such term in Section 12.1.

 

“Licensed Products and Services” means those products and services that use,
practice or incorporate the Licensor’s Intellectual Property or Technology.

 

“Licensee” means a Person receiving a license or sublicense under Exhibit I.

 

“Licensor” means a Person granting a license or sublicense under Exhibit I.

 

A-6

--------------------------------------------------------------------------------


 

“Mission Critical” operations shall mean those operations identified by CUSTOMER
from time to time as mission critical in one (1) or more written notices to
PROVIDER.

 

“MOAs” means (i) all of the Amended and Restated Master Outsourcing Agreements
entered into between Affiliates of Genworth and PROVIDER in connection with that
certain Outsourcing Services Separation Agreement dated         , 2004 between
Genworth, PROVIDER, General Electric Company and General Electric Capital
Corporation, and (ii) all PSAs executed pursuant to such Amended and Restated
Master Outsourcing Agreements, all as identified by the parties as of the
Execution Date.

 

“New Provider Materials” means all Software first used by PROVIDER or its
Affiliates or their Representatives in performing the Services after [the
Execution Date].

 

“New Services” shall have the meaning given such term in Section 1.7 hereof.

 

“Non-exclusive Employees” shall have the meaning given such term in Exhibit H
hereof.

 

“Notification Date” shall have the meaning given such term in Section 7.2
hereof.

 

“Payment Date” shall have the meaning given such term in Section 3.5 hereof.

 

“Payment Default Notice” shall have the meaning given such term in Section 3.5
hereof.

 

“Performance Standards” means the performance requirements for PROVIDER set
forth in any PSA.

 

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental authority or other entity.

 

“PROVIDER Licensed Technology” means all Technology and Intellectual Property
owned by PROVIDER or its Affiliates and used in the provision of the Services
under the Agreement and PSAs (which, for the avoidance of doubt, does not
include any Technology or Intellectual Property owned by a third party).

 

“PROVIDER Confidential Information” has the meaning given such term in
Section 11.2 hereof.

 

“PROVIDER Divestiture” shall have the meaning given such term in Section 1.6
hereof.

 

“PROVIDER Employees” shall have the meaning given such term in Exhibit H hereof.

 

“PSA(s)” means the Project Specific Agreements entered into between the parties
under the original Master Outsourcing Agreement and hereafter and certain other
services agreements entered into between the parties, all of which are and shall
be listed on Exhibit L hereof.

 

“Renewal Period” shall have the meaning given such term in Section 5.2 hereof.

 

A-7

--------------------------------------------------------------------------------


 

“Response” shall have the meaning given such term in Exhibit G hereof.

 

“SAP” means statutory accounting practices mandated by state law or regulation.

 

 “Service Hours” shall have the meaning given such term in Section 6.1 hereof.

 

“Services” means (a) any services described in a PSA, (b) the services described
in the BCP/DRP Plans, and (c) any other functions, responsibilities, tasks not
specifically described in the Agreement or PSA which are required for the proper
performance of and provision of the above services, or are an inherent part of,
or necessary subpart included within, such services.

 

“Services Transfer Assistance” shall have the meaning given such term in
Section 9.1 hereof.

 

“Simple Breach Cap” shall have the meaning given such term in Section 13.2
hereof.

 

“Software” means the object and source code versions of computer programs and
associated documentation, training materials and configurations to use and
modify such programs, including programmer, administrator, end user and other
documentation.

 

“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, joint venture or partnership of which such Person (a)
beneficially owns, either directly or indirectly, more than fifty percent (50%)
of (i) the total combined voting power of all classes of voting securities of
such entity, (ii) the total combined equity interests, or (iii) the capital or
profit interests, in the case of a partnership; or (b) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

 

“System” shall have the meaning given such term in Section 6.1 hereof.

 

“Taxes” shall have the meaning given such term in Section 2.7 hereof.

 

“Technology” means, collectively, all designs, formulas, algorithms, procedures,
techniques, ideas, know-how, Software, programs, models, routines, databases,
tools, inventions, creations, improvements, works of authorship, and all
recordings, graphs, drawings, reports, analyses, other writings, and any other
embodiment of the above, in any form, whether or not specifically listed herein.

 

“Third Party Agreements” shall have the meaning given such term in Exhibit H
hereof.

 

“Third Party Claim” shall have the meaning given such term in Section 12.1
hereof.

 

“Third Party Software” shall have the meaning given such term in Exhibit H
hereof.

 

“Trigger Date” means the first date on which members of the GE Group cease to
beneficially own (excluding for such purposes shares of Genworth Common Stock
beneficially owned by GE but not for its own account, including (in such
exclusion) beneficial ownership which arises by virtue of some entity that is an
Affiliate of GE being a sponsor of or advisor to a mutual or

 

A-8

--------------------------------------------------------------------------------


 

similar fund that beneficially owns shares of Genworth Common Stock) more than
fifty percent (50%) of the outstanding Genworth Common Stock.

 

“Volume Reduction Date” means the date on which either (i) the number of
Dedicated FTEs used by PROVIDER to perform the Services for CUSTOMER and its
Affiliates under all of the MOAs, or (ii) the annualized Customer-Controllable
Revenues relating to Dedicated FTEs performing Services for CUSTOMER and its
Affiliates under all of the MOAs are less than fifty percent (50%) of the
Baseline FTEs or Baseline Customer-Controllable Revenues, respectively.

 

A-9

--------------------------------------------------------------------------------


 

Schedule A-1

 

Discontinued Businesses

 

GE Property & Casualty Insurance Company

GE Casualty Insurance Company

GE Indemnity Insurance Company

GE Auto & Home Assurance Company

Bayside Casualty Insurance Company

 

--------------------------------------------------------------------------------


 

 

EXHIBIT B

 

Local Modifications to Master Agreement

 

None

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of PSA

 

PROJECT SPECIFIC AGREEMENT

 

This Project Specific Agreement (“PSA”) is entered into on         , 200  by
[NAME] (hereafter “CUSTOMER”) and [GE Capital International Services] (hereafter
“PROVIDER”).

 

WHEREAS, CUSTOMER and PROVIDER are parties to that certain Amended and Restated
Master Outsourcing Agreement between CUSTOMER and PROVIDER dated       , 200 
(“ARMOA”);

 

WHEREAS, CUSTOMER now desires that PROVIDER provide certain services to CUSTOMER
and PROVIDER desires to provide such services pursuant to the terms of the
ARMOA;

 

WHEREAS, this PSA defines certain rights and liabilities of the parties with
respect to [Insert general Project Name or Type of Service]; and

 

WHEREAS, capitalized terms used herein and not defined shall have the meaning
given such terms in the ARMOA.

 

NOW THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

(1)                       INCORPORATION OF ARMOA BY REFERENCE.  THE PROVISIONS
OF THE ARMOA ARE HEREBY INCORPORATED IN THEIR ENTIRETY INTO THIS PSA BY
REFERENCE.

 

The ARMOA provides substantive terms that the parties agree will govern and
define their rights and liabilities in this PSA.  The ARMOA defines many
fundamental provisions including, but not limited to, a description of the
conditions under which the parties may terminate this PSA, confidentiality
requirements, contractual remedies, limitations on assignment and
subcontracting, indemnification rights, intellectual property rules, limitation
of liability, particular representations and warranties made by the parties, and
jurisdictional issues.  The PSA shall be governed by the terms and conditions
stated in the ARMOA.

 

The provisions of this PSA set forth below describe the term of this PSA, the
Services to be performed, performance standards, if any, fees that may be
charged, regulatory rules applicable to the Services, and other particulars not
otherwise described in the ARMOA.

 

In the event of any conflict between the provisions of the ARMOA and this PSA,
the ARMOA shall control.  The parties to this PSA may deviate from any terms

 

--------------------------------------------------------------------------------


 

and conditions of the ARMOA, only to the extent that the ARMOA permits such
deviation. Otherwise, such deviations are not permissible.

 

(2)                       TERM.  THIS PSA SHALL COMMENCE ON THE EXECUTION DATE
OF THIS PSA AND SHALL CONTINUE FOR SO LONG AS THE ARMOA IS EFFECTIVE.  [THE PSA
SHOULD RUN CONCURRENTLY WITH THE ARMOA UNLESS THE PARTIES AGREE OTHERWISE.]

 

(3)                       DESCRIPTION OF SERVICES.

 

(A)                                  THE SERVICES TO BE PERFORMED BY PROVIDER
ARE DESCRIBED BELOW AND IN EXHIBIT A TO THIS PSA (THE “SERVICES”).  THE SERVICES
WILL BE PERFORMED WITH THE OVERSIGHT OF AND IN CONJUNCTION WITH THE OFFICES OF
CUSTOMER LOCATED IN THE UNITED STATES OF AMERICA.

 

(B)                                 SERVICES GENERALLY SHALL BE PERFORMED BY
PROVIDER AT CERTAIN TIMES OF THE DAY TO PROVIDE FOR REASONABLE OVERLAP OF COMMON
WORKING HOURS BETWEEN PROVIDER AND CUSTOMER.

 

(C)                                  [TO THE EXTENT CUSTOMER REQUIRES SPECIFIC
BACK-UP REQUIREMENTS FOR RECORDS CONSTITUTING CUSTOMER’S BOOKS OF ACCOUNT, SUCH
REQUIREMENTS SHOULD BE INSERTED IN THIS SECTION 3, OR IF SUCH REQUIREMENTS ARE
REGULATORY IN NATURE, IN SECTION 6 BELOW.  THE INCLUSION OF SPECIFIC BACK-UP
REQUIREMENTS MAY INCREASE THE BASELINE CHARGES FOR THE SERVICES.]

 

(d)                                 [If the parties contemplate executing a
Description of Services document under the PSA, then the following addition
should be made:

 

PROVIDER shall prepare, subject to CUSTOMER’S approval, a description of the
specific tasks to be performed (“Description of Services”), including details
regarding the name or title of the CUSTOMER’s US-based project or process owner,
the number and qualification of PROVIDER personnel who will perform the task,
the fees payable in connection with the Description of Services and the
metrics-tracking method for each task, including key performance indicators. A
template of the Description of Services is attached hereto as Exhibit B (“DOS
Template”).  CUSTOMER may also permit an affiliate to receive Services under the
PSA and DOS by causing an affiliate to execute one or more Description of
Services in the form or substantially in the form of the DOS Template.  Thus,
for purposes of this PSA, any CUSTOMER affiliate which executes a PSA shall be
considered a CUSTOMER.]

 

(4)                       PERFORMANCE STANDARDS.

 

(A)                                  PROVIDER SHALL PERFORM THE SERVICES IN
CONFORMANCE WITH CUSTOMER’S GUIDELINES AND PROCEDURES FOR THE SERVICES AS AGREED
TO BY THE PARTIES AND ATTACHED AS SCHEDULE   .

 

(B)                                  [SECTION 4.1 OF THE ARMOA CONTEMPLATES THE
INSERTION OF PERFORMANCE STANDARDS, IF ANY, FOR THE SERVICES.  INSERT ANY
ADDITIONAL PERFORMANCE STANDARDS APPLICABLE TO THIS PSA AS NEW SUBSECTIONS OF
THIS SECTION 4 OR AS A NEW SCHEDULE TO THIS PSA.]

 

(C)                                  [SECTION 4.2 OF THE ARMOA CONTEMPLATES
MEASURING THE PERFORMANCE STANDARDS MONTHLY, BUT ALLOWS FOR DEVIATIONS.  IF
DIFFERENT MEASUREMENT PERIODS ARE DESIRED, SUCH SHOULD BE INSERTED IN THIS
SECTION 4.]

 

C-2

--------------------------------------------------------------------------------


 

(5)                       FEES.

 

(A)                                  CUSTOMER AGREES TO PAY THE FOLLOWING
BASELINE CHARGES TO PROVIDER FOR PERFORMANCE OF THE SERVICES:  [INSERT FTE
RATE].  [PLEASE NOTE THAT EXHIBIT A TO THE ARMOA REQUIRES BASELINE CHARGES FOR
NEW PSAS TO BE DEFINED IN EACH PSA.  THE BASELINE CHARGES MUST BE AN FTE RATE TO
AVOID PROBLEMS WITH THE PRICING ADJUSTMENT, VOLUME REDUCTION AND NON-COMPETE
PROVISIONS OF THE ARMOA.]

 

At the time of execution of the PSA, the parties expect that    no. of FTEs will
be required to complete the Services.  The volume of services required under
this PSA may increase during the term of the PSA.  In case the volume increases
during the term, the parties may agree to increase the number of FTEs providing
the Services under the PSA, provided that such number will not exceed        . 
[Insert the maximum cap of FTE here. The number of FTEs may be changed outside
this range in accordance with the Change Control Procedure in Section 19.0 of
the ARMOA.]

 

(B)                                 [TO THE EXTENT THE FEE STRUCTURE IS SUBJECT
TO REGULATION AND THE APPLICABLE REQUIREMENTS ARE NOT ADDRESSED IN THE ARMOA,
INCLUDE SUCH REQUIREMENTS HERE.  FOR INSTANCE, CERTAIN EXISTING PSAS REQUIRE
PROVIDER TO SATISFY CERTAIN EXPENSE AND COST ALLOCATION REQUIREMENTS, SUCH AS
NEW YORK INSURANCE DEPARTMENT REGULATION NO. 33].

 

(6)                       REGULATORY MATTERS.

 

(A)                                  PROVIDER SHALL (I) ASSIST AND COOPERATE
WITH CUSTOMER WITH RESPECT TO ANY REGULATORY EXAMINATION OR INVESTIGATION OF
CUSTOMER OR LEGAL PROCEEDING INVOLVING CUSTOMER, (II) MAKE AVAILABLE PERSONNEL
WITH DETAILED KNOWLEDGE OF THE SERVICES TO MEET WITH CUSTOMER OR ANY REGULATORY
AGENCY WITH JURISDICTION OVER CUSTOMER AT SUCH PLACE AS MAY BE REQUESTED BY
CUSTOMER OR SUCH REGULATORY AGENCY, AND (III) EMPLOY A COMPLIANCE OFFICER TO
MONITOR THE PERFORMANCE OF THE SERVICES.

 

(B)                                  [SECTION 4.3 OF THE ARMOA REQUIRES PROVIDER
TO PERFORM THE SERVICES IN COMPLIANCE WITH ALL APPLICABLE LAWS, STOCK EXCHANGE
RULES OR GENERALLY ACCEPTED, STATUTORY OR REGULATORY ACCOUNTING OR ACTUARIAL
PRINCIPLES SPECIFIED IN A PSA.  THEREFORE, ANY SPECIFIC RULES THAT CUSTOMER MUST
REQUIRE PROVIDER TO

 

C-3

--------------------------------------------------------------------------------


 

COMPLY WITH IN PERFORMING THE SERVICES SHOULD BE SET FORTH IN THIS SECTION 6. 
FOR INSTANCE, AN EXISTING PSA REQUIRES THAT: “CUSTOMER RECORDS MUST BE
MAINTAINED BY PROVIDER AND CUSTOMER IN ACCORDANCE WITH APPLICABLE LAWS AND
REGULATIONS INCLUDING, BUT NOT LIMITED TO, NEW YORK INSURANCE DEPARTMENT
REGULATION NO. 152 (11 NYCRR PART 243).” HOWEVER, PLEASE REVIEW EXHIBIT B TO THE
ARMOA TO ENSURE THE SPECIFIC RULES HAVE NOT ALREADY BEEN INCLUDED THERE.]
CUSTOMER SHALL HAVE THE RESPONSIBILITY TO INFORM THE PROVIDER ABOUT SPECIFIC
COMPLIANCE AND/ OR REGULATORY REQUIREMENTS THAT THE PROVIDER NEEDS TO COMPLY
WITH AND PROVIDE REGULAR UPDATES AND TRAINING REGARDING THE SAME.

 

(7)                       REMEDIES.  [INSERT ADDITIONAL REMEDIES, IF ANY, AGREED
TO BY THE PARTIES.  SEE SECTION 4.4 OF THE ARMOA.]

 

(8)                       INTELLECTUAL PROPERTY

 

(A)                                  [UNDER SECTION 1.02 OF EXHIBIT I TO THE
ARMOA, ALL TECHNOLOGY AND INTELLECTUAL PROPERTY DEVELOPED JOINTLY BY THE PARTIES
WILL BE OWNED BY PROVIDER.  HOWEVER, THE PARTIES MAY AGREE OTHERWISE IN A PSA. 
THEREFORE, ANY DEVIATIONS FROM THIS RULE SHOULD BE SPECIFIED IN THIS SECTION 8.]

 

(B)                                  [SCHEDULE I-1 OF EXHIBIT I TO THE ARMOA
CONTAINS A LIST OF TECHNOLOGY AND INTELLECTUAL PROPERTY WHICH MAY NOT BE
SUBLICENSED, ASSIGNED OR OTHERWISE PROVIDED TO A THIRD PARTY BY CUSTOMER WITHOUT
THE WRITTEN CONSENT OF GENERAL ELECTRIC COMPANY.  SECTION 2.01(E) OF EXHIBIT I
TO THE ARMOA ALLOWS THE PARTIES TO ADD ADDITIONAL INTELLECTUAL PROPERTY TO THIS
LIST FOR A PARTICULAR PSA.]

 

(C)                                  [SECTION 2.02(E) OF EXHIBIT I TO THE ARMOA
STATES THAT PROVIDER WILL HAVE NO LICENSE TO ANY CUSTOMER LICENSED TECHNOLOGY
FOLLOWING THE TERMINATION OF THE ARMOA OR ANY RELATED PSA, UNLESS THE ARMOA OR
PSA PROVIDES OTHERWISE.  THEREFORE, TO THE EXTENT THE PARTIES DESIRE THAT
PROVIDER CONTINUE TO LICENSE CERTAIN CUSTOMER LICENSED TECHNOLOGY AFTER
TERMINATION, THIS SHOULD BE INSERTED IN THIS SECTION 8.]

 

C-4

--------------------------------------------------------------------------------


 

(D)                                  [SECTION 5.03(A) OF EXHIBIT I TO THE ARMOA
STATES THAT CUSTOMER, ON BEHALF OF ITSELF AND ITS AFFILIATES, ASSUMES ALL RISK
AND LIABILITY WITH THEIR USE OF THE PROVIDER LICENSED TECHNOLOGY, SUBJECT TO ANY
EXCLUSIONS SET FORTH IN THE ARMOA OR PSA.  THEREFORE, ANY EXCLUSIONS TO THIS
RULE SHOULD BE INSERTED IN THIS SECTION 8.]

 

(E)                                  [SECTION 5.03(B) OF EXHIBIT I TO THE ARMOA
STATES THAT PROVIDER, ON BEHALF OF ITSELF AND ITS AFFILIATES, ASSUMES ALL RISK
AND LIABILITY WITH THEIR USE OF THE CUSTOMER LICENSED TECHNOLOGY, SUBJECT TO ANY
EXCLUSIONS SET FORTH IN THE ARMOA OR PSA.  THEREFORE, ANY EXCLUSIONS TO THIS
RULE SHOULD BE INSERTED IN THIS SECTION 8.]

 

(F)                                    [SECTION 5.04 OF EXHIBIT I TO THE ARMOA
STATES THAT THE PARTIES MAY AGREE IN ANY PSA TO AMEND THE TERMS AND CONDITIONS
OF LICENSES GRANTED UNDER EXHIBIT I TO THE ARMOA.  THEREFORE, ANY ADDITIONAL OR
DIFFERENT LICENSING TERMS SHOULD BE INCLUDED IN THIS SECTION 8.]

 

(9)                       OTHER MATTERS.

 

(A)                                  PROVIDER WILL HAVE ACCESS TO THE SYSTEM
DURING THE FOLLOWING TIME PERIODS: [INSERT TIME PERIODS] (“SERVICE HOURS”). 
[PLEASE REFER TO SECTION 6.1 OF THE ARMOA WHICH CONTEMPLATES THAT EACH PSA WILL
DEFINE THE “SERVICE HOURS” APPLICABLE TO SUCH PSA.  CUSTOMER MAY ALSO DESIRE TO
DEFINE THE PARAMETERS OR SCOPE OF “ACCESS” IN THIS SECTION 9 OF THE PSA.]

 

(B)                                  [SECTION 16.0 OF THE ARMOA CONTAINS NOTICE
INFORMATION FOR THE PARTIES.  IF REPRESENTATIVES AT THE PSA LEVEL ARE DIFFERENT
THAN THE ARMOA LEVEL REPRESENTATIVES, THE PARTIES SHOULD CONSIDER INSERTING
ADDITIONAL NOTICE INFORMATION UNDER THIS SECTION 9.]

 

(C)                                  IF KNOWN, THE PROCESS OWNERS FOR EACH PARTY
SHOULD BE INSERTED INTO THIS SECTION 9.

 

(D)                                 PROVIDER REPRESENTS AND WARRANTS TO CUSTOMER
THAT

 

(i)                                     PROVIDER has the necessary power and
authority to execute, deliver and perform its

 

C-5

--------------------------------------------------------------------------------


 

obligations under this PSA and this PSA has been or will be duly executed and
delivered by PROVIDER and constitutes or will constitute the valid and binding
agreement of PROVIDER, enforceable in accordance with its terms; and

 

(ii)                                  The execution and delivery of this PSA by
PROVIDER and the consummation by PROVIDER of the transactions herein
contemplated will not contravene any provision of applicable Law, and will not
constitute a breach of or default under any agreement or other instrument or any
decree, judgment or order to which PROVIDER is currently a party or by which
PROVIDER is bound.

 

(E)                                  CUSTOMER REPRESENTS AND WARRANTS TO
PROVIDER THAT

 

(i)                                     CUSTOMER has the necessary power and
authority to execute, deliver and perform its obligations under this PSA and
this PSA has been or will be duly executed and delivered by CUSTOMER and
constitutes or will constitute the valid and binding agreement of CUSTOMER,
enforceable in accordance with its terms; and

 

(ii)                                  The execution and delivery of this PSA by
CUSTOMER and the consummation by CUSTOMER of the transactions herein
contemplated will not contravene any provision of applicable Law, and will not
constitute a breach of or default under any agreement or other instrument or any
decree, judgment or order to which CUSTOMER is currently a party or by which
CUSTOMER is bound.

 

(10)                 FURTHER, THE PARTIES AGREE THAT THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN THE PARTIES RELATING TO THIS SUBJECT SHALL
CONSIST OF 1) THIS PSA AND 2) THE ARMOA, INCLUDING AMENDMENTS TO THOSE DOCUMENTS
FROM TIME TO TIME EXECUTED BY THE PARTIES.  THIS STATEMENT OF THE AGREEMENT
BETWEEN THE PARTIES SUPERSEDES ALL PROPOSALS OR OTHER PRIOR AGREEMENTS, ORAL OR
WRITTEN, AND ALL OTHER COMMUNICATIONS BETWEEN THE

 

C-6

--------------------------------------------------------------------------------


 

PARTIES RELATING TO THE SUBJECT DESCRIBED HEREIN.

 

[signatures appear on the following page]

 

C-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, authorized representatives of the parties have duly executed
this PSA, as of the day and year first written above.

 

[CUSTOMER ENTITY]

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[GE CAPITAL INTERNATIONAL SERVICES]

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

C-8

--------------------------------------------------------------------------------


 

Exhibit A

 

Services

 

 

C-9

--------------------------------------------------------------------------------


 

Exhibit B

 

Agreement Identifier Number: ___

 

PROJECT SPECIFIC AGREEMENT

 

DESCRIPTION OF SERVICES

 

This Description of Services has been prepared pursuant to Section 3 of the
Project Specific Agreement between Customer and GE Capital International
Services dated ____, 200_.

 

Name of Customer affiliate:  ___________________________________________

 

Name of Project (or reference purposes): 
____________________________________________

 

U.S. Based Process Owner (name, title and contact information): 
_________________________

______________________________________________________________________________

 

Description of Services (include tasks to be performed and performance standards
or metrics tracking as appropriate):

________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________

 

CUSTOMER’S guidelines and procedures for performing the Services are attached
hereto as Exhibit(s) ____.

 

The term of this DOS shall be coterminous with the term of the PSA. The Services
described herein shall terminate automatically upon termination of the PSA
pursuant to which this description was prepared.

 

Description of Services acknowledged by:

 

CUSTOMER Process Owner

PROVIDER Process Owner

 

 

 

 

Name:

Name:

 

 

CUSTOMER Legal/ Compliance

PROVIDER Legal/ Compliance

 

 

 

 

Name:

Name:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BCP/DRP Plans

 

As of the Execution Date, CUSTOMER has identified the operational processes set
forth in the table below as “Mission Critical” with respect to the Services
provided under all of the MOAs.  PROVIDER shall provide under this Agreement the
Services described in the referenced BCP/DR Plans to the extent the related
processes are included within the Services performed under this Agreement.  The
references to the BCP/DR Plans set forth in the table below include such BCP/DR
Plans as they may be amended or supplemented from time to time by agreement of
the parties.

 

 

Business

 

Process ID

 

BCP/DR Plan Reference

GEMICO

 

2052

 

*

GEMICO

 

2051

 

*

GEMICO

 

2050

 

*

GEMICO

 

2049

 

*

GEMICO

 

2048

 

*

GEMICO

 

2047

 

*

GEFA

 

2627

 

*

GEFA

 

1761

 

*

GEFA

 

1284

 

*

GEFA

 

1969

 

*

GEFA

 

1754

 

*

GEFA

 

1747

 

*

GEFA

 

1746

 

*

GEFA

 

1745

 

*

GEFA

 

1744

 

*

 

--------------------------------------------------------------------------------


 

GEFA

 

1272

 

*

GEFA

 

1991

 

*

GEFA

 

2658

 

*

GEFA

 

3145

 

*

GEFA

 

1266

 

*

GEFA

 

1741

 

*

GEFA

 

2311

 

*

GEFA

 

1739

 

*

GEFA

 

1962

 

*

GEFA

 

2491

 

*

GEFA

 

1243

 

*

GEFA

 

1257

 

*

GEFA

 

2246

 

*

GEFA

 

1960

 

*

GEFA

 

1759

 

*

GEFA

 

3381

 

*

GEFA

 

3384

 

*

 

--------------------------------------------------------------------------------

*As provided by PROVIDER to CUSTOMER by email from       to         on
         , 2004.

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Security Procedures

 

After the Execution Date, Provider shall comply with (i) the security procedures
and policies generally applicable within the General Electric Company and its
subsidiaries and as observed by PROVIDER immediately prior to the Execution
Date, and (ii) such other security procedures and policies as CUSTOMER may
direct, provided, that GECIS shall be entitled to recover its cost of complying
with such procedures and policies as part of the Charges for the Services
established pursuant to Section 2 and Schedule F.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Pricing Template

 

**

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Dispute Resolution

 

The following provisions shall govern any Dispute arising under the Agreement or
the PSAs:

 

1.1                                 General Provisions.

 

(a)                                  Any dispute, controversy or claim arising
out of or relating to this Agreement or any PSA, or the validity,
interpretation, breach or termination thereof (a “Dispute”), shall be resolved
in accordance with the procedures set forth in this Exhibit G, which shall be
the sole and exclusive procedures for the resolution of any such Dispute unless
otherwise specified below.

 

(b)                                 Commencing with a request contemplated by
Section 1.2 set forth below, all communications between the parties or their
representatives in connection with the attempted resolution of any Dispute,
including any mediator’s evaluation referred to in Section 1.3 set forth below,
shall be deemed to have been delivered in furtherance of a Dispute settlement
and shall be exempt from discovery and production, and shall not be admissible
in evidence for any reason (whether as an admission or otherwise), in any
arbitral or other proceeding for the resolution of the Dispute.

 

(c)                                  The parties expressly waive and forego any
right to (i) punitive, exemplary, statutorily-enhanced or similar damages in
excess of compensatory damages, and (ii) trial by jury.

 

(d)                                 The specific procedures set forth below,
including but not limited to the time limits referenced therein, may be modified
by agreement of the parties in writing.

 

(e)                                  All applicable statutes of limitations and
defenses based upon the passage of time shall be tolled while the procedures
specified in this Exhibit G are pending.  The parties will take such action, if
any, required to effectuate such tolling.

 

1.2                                 Consideration by Senior Executives.

 

If a Dispute is not resolved in the normal course of business at the operational
level, the parties shall attempt in good faith to resolve such Dispute by
negotiation between executives who hold, at a minimum, the office of President
and CEO of the respective business entities involved in such Dispute.  Either
party may initiate the executive negotiation process by providing a written
notice to the other (the “Initial Notice”).  Fifteen (15) days after delivery of
the Initial Notice, the receiving party shall submit to the other a written
response (the “Response”).  The Initial Notice and the Response shall include
(i) a statement of the Dispute and of each party’s position, and (ii) the name
and title of the executive who will represent that party and of any other person
who will accompany the executive.  Such executives will meet in

 

--------------------------------------------------------------------------------


 

person or by telephone within thirty (30) days of the date of the Initial Notice
to seek a resolution of the Dispute.

 

1.3                                 Mediation.

 

If a Dispute is not resolved by negotiation as provided in Section 1.2 within
forty-five (45) days from the delivery of the Initial Notice, then either party
may submit the Dispute for resolution by mediation pursuant to the CPR Institute
for Dispute Resolution (the “CPR”) Model Mediation Procedure as then in effect. 
The parties will select a mediator from the CPR Panels of Distinguished
Neutrals.  Either party at commencement of the mediation may ask the mediator to
provide an evaluation of the Dispute and the parties’ relative positions.

 

1.4                                 Arbitration.

 

(a)                                  If a Dispute is not resolved by mediation
as provided in Section 1.3 within thirty (30) days of the selection of a
mediator (unless the mediator chooses to withdraw sooner), either party may
submit the Dispute to be finally resolved by arbitration pursuant to the CPR
Rules for Non-Administered Arbitration as then in effect (the “CPR Arbitration
Rules”).  The parties consent to a single, consolidated arbitration for all
known Disputes existing at the time of the arbitration and for which arbitration
is permitted.

 

(b)                                 The neutral organization for purposes of the
CPR Arbitration Rules will be the CPR. The arbitral tribunal shall be composed
of three arbitrators, of whom each party shall appoint one in accordance with
the “screened” appointment procedure provided in Rule 5.4 of the CPR Arbitration
Rules.  The arbitration shall be conducted in New York City.  Each party shall
be permitted to present its case, witnesses and evidence, if any, in the
presence of the other party.  A written transcript of the proceedings shall be
made and furnished to the parties.  The arbitrators shall determine the Dispute
in accordance with the law of the State of New York, without giving effect to
any conflict of law rules or other rules that might render such law inapplicable
or unavailable, and shall apply this Agreement, or the applicable MOA or PSA,
according to its terms, provided that the provisions relating to arbitration
shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq.

 

(c)                                  The parties agree to be bound by any award
or order resulting from any arbitration conducted in accordance with this
Section 1.4 and further agree that judgment on any award or order resulting from
an arbitration conducted under this Section 1.4 may be entered and enforced in
any court having jurisdiction thereof.

 

(d)                                 Except as expressly permitted by this
Agreement, no party will commence or voluntarily participate in any court action
or proceeding concerning a Dispute, except (i) for enforcement as contemplated
by Section 1.4(c) above, (ii) to restrict or vacate an arbitral decision based
on the grounds specified under applicable law, or (iii) for interim relief as
provided in paragraph (e) below. For purposes of the foregoing, the parties
hereto submit to the non-exclusive jurisdiction of the courts of the State of
New York.

 

G-2

--------------------------------------------------------------------------------


 

(e)                                  In addition to the authority otherwise
conferred on the arbitral tribunal, the tribunal shall have the authority to
make such orders for interim relief, including injunctive relief, as it may deem
just and equitable.  If the tribunal shall not have been appointed, either party
may seek interim relief from a court having jurisdiction if the award to which
the applicant may be entitled may be rendered ineffectual without such interim
relief.  Upon appointment of the tribunal following any grant of interim relief
by a court, the tribunal may affirm or disaffirm such relief, and the parties
will seek modification or rescission of the court action as necessary to accord
with the tribunal’s decision.

 

Each party will bear its own attorneys’ fees and costs incurred in connection
with the resolution of any Dispute in accordance with this Exhibit G.

 

1.5                                 Continued Performance.

 

The parties agree to continue to perform their respective obligations under this
Agreement and any related PSA during a Dispute.

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Carve-Out Option

 

1.0                                 Affected Carve-Out Resources.  (a)  If the
Carve-Out Option is exercised in connection with any Carve-Out Condition other
than a PROVIDER Divestiture, the Carve-Out Option shall be exercisable for all,
but not less than all, of the Carve-Out Resources used by PROVIDER in connection
with all of the then-outstanding MOAs and related PSAs.

 

(b)                                 If the Carve-Out Option is exercised in
connection with a PROVIDER Divestiture, the Carve-Out Option shall be
exercisable for all, but not less than all, of the Carve-Out Resources used by
PROVIDER in connection with Services transferred to the acquiror as part of the
PROVIDER Divestiture.

 

2.0                                 Warranty.  As of the date hereof, PROVIDER
represents and warrants that to its knowledge there is no law or existing
contractual obligation of PROVIDER that would materially impair the exercise of
the Carve-Out Option by CUSTOMER with relation to any material Hardware,
Third-Party Software or PROVIDER Licensed Technology, or to any PROVIDER
Employees, except to the extent expressly disclosed to and approved in writing
by CUSTOMER.

 

3.0                                 Notice. CUSTOMER shall notify PROVIDER of
its exercise of the Carve-Out Option (i) at the expiration of the Initial Term,
within fifteen (15) days following the Notification Date; (ii) within fifteen
(15) days of notice to PROVIDER of its intent to terminate the affected PSAs in
the case of a Material Breach, (iii) within one hundred twenty (120) days
following a Change of Control of PROVIDER, and (iv) within thirty (30) days of
PROVIDER’s notice to CUSTOMER of a PROVIDER Divestiture.

 

4.0                                 Consents. CUSTOMER and PROVIDER shall
cooperate with each other and shall use commercially reasonable efforts to
obtain any approvals, permissions, consents or grants required for CUSTOMER to
exercise the Carve-Out Option with relation to all Carve-Out Resources,
including Third Party Software and Third Party Agreements.

 

5.0                                 No Carve-Out Option for Acquiror.  No
acquiror of a business operation divested by CUSTOMER shall be entitled to
exercise the Carve-Out Option.

 

6.0                                 Definitions. As used in this Exhibit H, the
following capitalized terms shall have the following meaning:

 

(a)                                  “PROVIDER” refers to PROVIDER and each
Affiliate of PROVIDER providing Services under any MOA or PSA, as applicable.

 

(b)                                 “Carve-Out Resources” refers to the
Hardware, Third Party Software, PROVIDER Licensed Technology, PROVIDER
Employees, Third Party Agreements, and the Facility, to the extent that they are
severable and identifiable, as described below.

 

--------------------------------------------------------------------------------


 

(c)                                  “Carve-Out Conditions” means (a) any Change
in Control of PROVIDER, (b) a Material Breach, (c) CUSTOMER’s becoming entitled
to terminate the Agreement under Section 8.4 of the Agreement, (d) the
expiration of the Initial Term, or (e) the occurrence of a PROVIDER Divestiture.

 

For the purposes of this provision only, a “Material Breach” shall refer to any
breach or a series of breaches resulting in the termination of one or more PSAs
where: (i) such breach or breaches are material and relate to Excluded Matters
(other than matters involving the gross negligence of PROVIDER), (ii) CUSTOMER
is entitled to recover damages from PROVIDER in excess of $2,000,000 relating to
such breach or breaches, or (iii) such PSAs accounted for ten percent (10%) or
more of the aggregate billings by PROVIDER to CUSTOMER and its Affiliates under
all of the MOAs during the immediately preceding twelve (12) months, provided,
that any dispute as to whether a matter constitutes a Material Breach shall be
resolved pursuant to the dispute resolution provisions set forth in Exhibit G
and any exercise of the Carve-Out Option by CUSTOMER based on any such matter
shall be deferred until such dispute is resolved.

 

(d)                                 A “Change of Control” of PROVIDER means any
(i) consolidation or merger of PROVIDER with or into another entity or entities
(whether or not PROVIDER is the surviving entity), excluding any such
consolidation or merger with or into GE or an Affiliate of GE, (ii) any sale or
transfer by PROVIDER of fifty percent (50%) or more of its assets, excluding any
such sale to GE or an Affiliate of GE, (iii) any sale, transfer or issuance or
series of sales, transfers or issuances of shares or other voting securities of
PROVIDER by PROVIDER or the holders thereof, as a result of which one holder, or
a group of holders acting in concert (other than GE or an Affiliate of GE),
acquires the voting power (under ordinary circumstances) to elect a majority of
the board of directors (or similar managing group) of PROVIDER.  Notwithstanding
the foregoing, no transaction of the type described in clauses (i), (ii) or
(iii) shall constitute a Change of Control of PROVIDER if, as of immediately
following such transaction, persons that possess the voting power (under
ordinary circumstances) to elect a majority of the board of directors (or
similar managing group) of PROVIDER as of immediately prior to such transaction
continue to hold (directly or indirectly) such voting power.

 

(e)                                  “Fair Market Value” shall mean the fair
market value of the Carve-Out Resources as proposed by CUSTOMER in its Carve-Out
Option notice, served prior to the Notification Date, and agreed by PROVIDER. In
the event of disagreement between the parties as to the fair market value of the
Carve-Out Resources as specified in the Carve-Out Option notice, the parties
shall appoint one (1) appraiser each and such two (2) appraisers will jointly
appoint a third (3rd) appraiser within thirty (30) days of such disagreement.
Within sixty (60) days of their appointment, the three (3) appraisers will each
determine and certify in writing the Fair Market Value of the Carve-Out
Resources consistent with the methodology described below.  The Fair Market
Value shall be the average of the three (3) appraised values, which value shall
be final and binding on the parties.  For the purposes of this provision, an
appraiser shall be an investment banker of international repute.  Fair Market
Value shall be determined by the appraisers pursuant to the methodology set
forth in Schedule H-1 to this Exhibit H .

 

7.0                                 Terms and Conditions of Option.  If the
Carve-Out Option is exercised, the parties agree to consider in good faith and
agree upon commercially reasonable terms and conditions for

 

H-2

--------------------------------------------------------------------------------


 

the exercise of such option proposed by either party, including, without
limitation, the terms and conditions (A) to optimize the consequences for both
parties on their respective tax and regulatory positions (B) to optimize the
fulfillment of the obligations of PROVIDER to its employees, or (C) to optimize
the execution of the transition of the Carve-Out Resources from PROVIDER to
CUSTOMER or its designee, or (D) to optimize the transaction structure, or
combination of transaction structures, to minimize any adverse financial impact
to either party, including, but not limited to, the consideration of joint
ventures or equity ownership or asset sales or some combination thereof
provided, that such optimization does not materially expand or reduce the rights
of CUSTOMER relating to the Carve-Out Option.

 

8.0                                 Services Transfer Assistance. PROVIDER shall
be obligated to provide Services Transfer Assistance to CUSTOMER until the
Carve-Out is completed, but shall not be required to provide any portion of the
Services provided to CUSTOMER under the MOAs after CUSTOMER has acquired from
PROVIDER the Carve-Out Resources used by PROVIDER to provide such Services or to
provide Services Transfer Assistance for (i) in the case of an exercise of the
Carve-Out Option relating to the expiration of the Initial Term or a PROVIDER
Divestiture, more than fourteen (14) months, and (ii) eighteen (18) months, in
the case of an exercise of the Carve-Out Option relating to a Change of Control
of PROVIDER; AND (iii) in any other case, twenty-four (24) months.

 

9.0                                 Payment Obligations.  Upon completion of the
Carve-Out, all outstanding MOAs and PSAs shall automatically terminate.  The
monetary consideration to be paid by CUSTOMER for the Carve-Out Resources upon
the exercise of the Carve-Out Option shall be equal to (i) the Fair Market Value
of the Carve-Out Resources if CUSTOMER exercises the Carve-out Option upon the
expiration of the Initial Term, (ii) the book value and all related transition
costs of the Carve-Out Resources at the time of transfer if CUSTOMER exercises
the Carve-out Option following (a) a Material Breach of any MOA or PSA by
PROVIDER, and (b) a Change of Control of PROVIDER or (iii) if CUSTOMER exercises
the Carve-Out Option in connection with a PROVIDER Divestiture, the lesser of
(y) the book value of the assets to be purchased by CUSTOMER or (z) the value of
the divested operations relating to CUSTOMER implied by the consideration to be
paid by the acquiror in the PROVIDER Divestiture.  The methodology for
calculating book value for purposes of this paragraph is set forth in
Schedule H-2 to this Exhibit H.

 

10.                                 Transfer of Carve-Out Resources.  The
Carve-Out Resources shall be transferred to CUSTOMER as set forth below (subject
to any limitations on such transfer referred to in Section 2.0, above):

 

(a)                                  Hardware.  “Hardware” means the hardware
and other furniture, fixtures and equipment owned or leased and then currently
being used by PROVIDER exclusively to perform the Services under any MOA or PSA
or to support such performance. To the extent any such items are not used by
PROVIDER exclusively to perform the Services, PROVIDER shall assist CUSTOMER or
its designee in purchasing, leasing or otherwise obtaining the use of comparable
items.

 

H-3

--------------------------------------------------------------------------------


 

(b)                                 Third-Party Software.  If PROVIDER has
licensed or purchased and is using any Software licensed from a third-party
exclusively to provide or support the provision of the Services under any MOA or
PSA (“Third-Party Software”), CUSTOMER may elect to take, or elect to direct to
its designee, a transfer or an assignment of any and all of the licenses for
such software and any attendant maintenance agreements, provided that such
licenses are by their terms transferable or assignable.  To the extent any such
licenses and the attendant current maintenance agreements are not used
exclusively to provide Services to CUSTOMER or are not transferable or
assignable by PROVIDER to CUSTOMER or its designee, PROVIDER shall assist
CUSTOMER or its designee, in obtaining in the name of CUSTOMER or its designee
and at the expense of CUSTOMER, a license for such software and a maintenance
agreement for such software.

 

(c)                                  PROVIDER Employees.  CUSTOMER or its
designee shall have the right to make offers of employment to any or all
PROVIDER employees exclusively performing or supporting the performance of the
Services (“PROVIDER Employees”). To the extent any PROVIDER Employees perform or
support the performance of the Services on other than an exclusive basis
(including all employees indirectly supporting the performance of the Services
by providing administrative services, including legal, human resources,
compliance and other services, (“Non-exclusive Employees”), PROVIDER and
CUSTOMER shall use commercially reasonable efforts to allocate such
Non-exclusive Employees in an equitable manner between the parties.

 

(d)                                 Third-Party Agreements.  “Third Party
Agreements” means any third party agreements not otherwise treated in this
Exhibit H, and used by PROVIDER exclusively in connection with Services being
provided under any MOA or PSA, including, third party agreements for
maintenance, business continuity and disaster recovery services and other
necessary third party services then being used by PROVIDER to perform the
Services.  To the extent any such agreements are not used by PROVIDER
exclusively to provide such Services or are not transferable by PROVIDER to
CUSTOMER, PROVIDER shall assist CUSTOMER in obtaining in CUSTOMER’s name, an
agreement for comparable services.

 

(e)                                  Facilities.  PROVIDER will use commercially
reasonable efforts to assist CUSTOMER in obtaining a facility comparable to the
facility used by PROVIDER to provide the Services (the “Facility”).

 

H-4

--------------------------------------------------------------------------------


 

Schedule H-1

 

Fair Market Value Calculation

 

General methods for calculation shall be: (1) a Discounted Cash Flow (DCF)
analysis based on the contractual cash flows represented by the aggregate
Genworth MOAs and adjusted for carve-out costs; (2) multiples of Revenue,
Earnings before Interest, Taxes, Depreciation and Amortization (EBITDA) and EBIT
for comparable transactions at the time of carve out.  Projected net cash flow
will be discounted on the basis outlined below.  The final valuation will
consider market factors, making appropriate adjustments to the variables below.

 

1.  DCF Methodology

 

Cash Flows In.

 

Cash flows in (revenue) will be calculated using Genworth Group payments as of
the valuation date and projected forward over the Initial Term and Renewal
Period, taking into account any future contractual margin reductions, historical
volume trends, and any known events as documented in the most recent quarterly
capacity management processes.

 

Cash Flows Out.

 

Expenses will be calculated as of the valuation date using actual expenses and
projected forward taking into account the following categories and trends:

 

(a)

 

C&B up 12%

(b)

 

FX up 6%

(c)

 

Facility down 4%

(d)

 

Technology & Telecom down 8% and 15% respectively

(e)

 

Direct support down 13%

(f)

 

Other variable down 6%

(g)

 

Overhead down 3%

 

NOTE:  Expense trends will change over time and will be re-calculated based on
the prevailing trends supported by the most recent annual pricing process.

 

Carve Out Costs Subtracted From DCF Valuation

 

Carve-out costs will include one-time costs including, without limitation, legal
entity set-up, transaction costs, capital investments, and the costs to replace
assets and personnel required for the Genworth Group to continue the operations
of its Insurance business on a stand-alone basis

 

--------------------------------------------------------------------------------


 

in substantially the same manner as immediately prior to the exercise of the
Carve-Out Option, but which are not to be transferred from GECIS to Genworth at
the time of the carve-out.

 

Term

 

The term shall be the initial term of the contract and the renewal term.

 

Discount Rates

 

The discount rate applied to the cash flows shall be determined to take into
account the following factors:

 

 

(1)  private company with a single customer.

 

(1)  Cost of Capital of Comparable companies

 

(2)  sufficient to generate an after tax equity return

 

(3)  growth rate.

 

Final DCF Valuation.

 

The final DCF valuation shall take into consideration NPV of future cash flows
over the Initial Term and Renewal Period and may be adjusted for any market
conditions that apply to companies of similar characteristics with respect to
market space, company maturity, cash flow profile and general market conditions.

 

2.  Multiples Valuation Methodology

 

The multiples valuations will be based upon the stated revenue and pre-tax
earnings for the PROVIDER insurance segment servicing the Genworth Group under
the MOAs in the most recent year.  Multiples will be applied from comparable
transactions to the calculated EBITDA and EBIT amounts, and to the stated
revenue.

 

Final Valuation

 

In case of disagreement, the final valuation shall be developed by the
appraisers appointed in accordance with Section 6.0(e) of Exhibit H, taking into
account the factors outlined above.

 

H-1-2

--------------------------------------------------------------------------------


 

Schedule H-2

 

Book Value Calculation

 

General method for calculating book value shall be aggregation of transferable
assets and transferable liabilities. An illustrative asset category list is
included below for the purposes of describing the form analysis to be completed
as of the valuation date.

 

Un-audited Initial Asset Value

 

Total

 

$K

 

 

 

Account Head

 

 

 

Assets

 

 

 

Cash & Bank Balance

 

 

 

Receivables

 

236

 

Accrued Revenues

 

2,529

 

Loans to Employees

 

241

 

Travel Advances

 

265

 

Security Deposit / Adv. Rent

 

504

 

Project Advances

 

—

 

Fixed Assets (Net)

 

6,973

 

Inter Company Deposits/Loans

 

—

 

Investment in Countrywide by Mauritius

 

—

 

Inter Co Balances(cost sharing)

 

—

 

Other Assets

 

706

 

 

 

 

 

Total Assets

 

11,455

 

 

Assets

 

At the time the Carve-Out Option is exercised under circumstances requiring
payment of the book value of the Carve-Out Resources (a “book value carve out”),
the parties will analyze each asset and evaluate its transferability to the
Genworth Group in accordance with Exhibit H (i.e. those that are indentifiable
and severable).  Only such Carve-Out Resources as are actually transferred shall
be included in the calculation of Book Value.

 

Liabilities

 

The above calculation assumes that no liabilities (other than Carve-Out
Resources) are transferred to Genworth in a book value carve out situation.  At
the time of a book value carve out, Genworth and PROVIDER will evaluate the
transferability of liabilities pertaining directly to the Genworth Group and may
agree that such liabilities will be transferred to the Genworth Group All such
transferred liabilities will be deducted from the asset values to arrive at book
value to be paid to PROVIDER.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Intellectual Property

 

ARTICLE I

Ownership

 

Section 1.01.  Ownership of Pre-Closing IP and Solely Developed IP.

 

As between CUSTOMER and PROVIDER (i) all Technology and Intellectual Property
owned or licensed by CUSTOMER or its Affiliates or PROVIDER or its Affiliates
prior to the Execution Date shall continue to be so owned or licensed after the
Execution Date, (ii) all Technology and Intellectual Property acquired,
developed or licensed solely by or on behalf of CUSTOMER or its Affiliates or
solely by or on behalf of PROVIDER or its Affiliates after the Execution Date
and used in connection with the Services provided under the Agreement and PSAs
shall continue to be owned or licensed by the applicable acquiror, developer or
licensee.

 

Section 1.02.  Ownership of Post-Closing IP Jointly-Developed - Default Rule and
Modification of Default Rule.

 

After the Execution Date, as between CUSTOMER and PROVIDER, all Technology and
Intellectual Property developed jointly by or on behalf of PROVIDER and CUSTOMER
pursuant to, or in connection with, the Agreement and PSAs shall be owned by
PROVIDER.  PROVIDER and CUSTOMER may agree in any PSA executed after the
Execution Date that certain Technology or Intellectual Property that would
otherwise be owned by PROVIDER shall be owned, as between the parties, by
CUSTOMER.  This Agreement and the PSAs shall not assign any rights to Technology
or Intellectual Property between the parties other than as specifically set
forth herein or in a PSA.

 

Section 1.03.  Residual Knowledge.

 

Notwithstanding anything to the contrary contained in this Agreement or any PSA,
PROVIDER and CUSTOMER may further develop their generalized knowledge, skills
and experience, and the mere subsequent use by the parties of such knowledge,
skills and experience shall not constitute a breach of this Agreement, subject
to their obligations respecting CUSTOMER’s Confidential Information or PROVIDER
Confidential Information, as the case may be, pursuant to the Agreement.

 

ARTICLE II

License Grant

 

Section 2.01.                         Grant from PROVIDER to CUSTOMER and its
Affiliates.

 

(a)                                  PROVIDER hereby grants, and will cause its
Affiliates to grant, to CUSTOMER and its Affiliates a non-exclusive,
irrevocable, royalty-free, fully paid up,

 

--------------------------------------------------------------------------------


 

worldwide, perpetual right and license, with no right to sublicense except as
provided herein, under the PROVIDER Licensed Technology:  (i) to allow
employees, directors and officers of CUSTOMER and its Affiliates to use and
practice the PROVIDER Licensed Technology for internal purposes, (ii) to make,
have made, use, sell, have sold, import, and otherwise commercialize Licensed
Products and Services and (iii) to create Improvements in accordance with
Section 2.03 of this Exhibit I.

 

(b)                                 Subject to paragraph (e), below, CUSTOMER
and its Affiliates may grant sublicenses of the right and license granted under
this Section 2.01 of this Exhibit I to an acquiror of any of the businesses,
operations or assets of CUSTOMER or its Affiliates to which this Agreement
relates, which acquiror executes an agreement to be bound by all obligations of
CUSTOMER and its Affiliates under this Exhibit I relating to such right and
license (a copy of which agreement is provided to PROVIDER).  CUSTOMER and its
Affiliates may assign the right and license granted under this Section 2.01 of
this Exhibit I in accordance with Section 5.01 of this Exhibit I.

 

(c)                                  Subject to Section 11.0 (Confidentiality)
of the Agreement, CUSTOMER and its Affiliates may permit their suppliers,
contractors and consultants to exercise the right and license granted to
CUSTOMER and its Affiliates under this Section 2.01 of this Exhibit I on behalf
of and at the direction of CUSTOMER and its Affiliates (and not solely for the
benefit of such suppliers, contractors and consultants).

 

(d)                                 Subject to Section 11.0 (Confidentiality),
CUSTOMER and its Affiliates may permit employees, directors and officers of
their customers and suppliers in the ordinary course of CUSTOMER’s business (and
not Persons who are customers or suppliers merely to access and use the PROVIDER
Licensed Technology) to use training and productivity-enhancing Software and
documentation that is subject to the right and license granted under this
Section 2.01 of this Exhibit I and is for general use by customers and
suppliers, provided that CUSTOMER’s or its Affiliates’ purpose in permitting
such use is to benefit the business of CUSTOMER or its Affiliates, provided
further that such customers and suppliers may not use any such Software and
documentation in advertising, publicity or marketing activities without
PROVIDER’S prior written approval, which approval will not be unreasonably
withheld.

 

(e)                                  Notwithstanding anything in this Agreement
or any PSA to the contrary, CUSTOMER and its Affiliates shall not sublicense,
assign or otherwise provide to any third party (including any acquiring entity,
contractor, consultant, customer or supplier of CUSTOMER or its Affiliates) any
of the Technology or Intellectual Property set forth on Schedule I-1, without
the prior written consent of General Electric Company, which will not be
unreasonably withheld.  For the avoidance of doubt, it shall not be unreasonable
to withhold such consent if any such acquiring entity, contractor, consultant,
customer or supplier is a competitor of PROVIDER or its Affiliates.  The parties
may mutually agree in a PSA executed after the Execution Date to amend
Schedule I-1 to include additional Technology or Intellectual Property.

 

I-2

--------------------------------------------------------------------------------


 

Section 2.02.                         Grant from CUSTOMER to PROVIDER and its
Affiliates.

 

(a)                                  (i)                                    
CUSTOMER hereby grants, and will cause its Affiliates to grant, to PROVIDER and
its Affiliates a non-exclusive, royalty-free, irrevocable subject to paragraph
(e) below, fully paid up, worldwide right and license, with no right to
sublicense except as provided herein, under the CUSTOMER Licensed Technology: 
(A) to allow employees, directors and officers of PROVIDER and its Affiliates to
use and practice the CUSTOMER Licensed Technology for internal purposes, (B) to
make, have made, use, sell, have sold, import, and otherwise commercialize
Licensed Products and Services and (C) to create Improvements in accordance with
Section 2.03 of this Exhibit I.

 

(ii)                                  In addition to the foregoing right and
license, CUSTOMER hereby grants, and shall cause its Affiliates to grant, to
PROVIDER a non-exclusive, royalty-free, fully paid up, worldwide right and
license, irrevocable during the term of this Agreement and with no right to
sublicense, to use all CUSTOMER Licensed Technology, trademarks, service marks,
trade dress, logos and other identifiers of source owned by CUSTOMER or its
Affiliates and provided to PROVIDER for the sole purpose of providing Services
to CUSTOMER and its Affiliates under the Agreement and PSAs.  PROVIDER shall
comply with all reasonable quality control standards and guidelines provided by
CUSTOMER to PROVIDER in writing that are intended to protect the goodwill
associated with such trademarks, service marks, trade dress, logos and other
identifiers of source.  PROVIDER may permit its suppliers, contractors and
consultants to exercise such right and license on behalf of and at the direction
of PROVIDER (and not for the benefit of such suppliers, contractors and
consultants), subject to the prior written consent of CUSTOMER (which shall not
be required in the case of temporary employees of PROVIDER and which, otherwise,
shall not be unreasonably withheld) and the receipt of any necessary regulatory
approval.

 

(b)                                 Subject to the provisions of Section 10.0
(Assignment and Subcontracting) of the Agreement, PROVIDER and its Affiliates
may grant sublicenses of the right and license granted under this Section 2.02
of this Exhibit I to an acquiror of any of the businesses, operations or assets
of PROVIDER or its Affiliates to which this Agreement relates, which acquiror
executes an agreement to be bound by all obligations of PROVIDER and its
Affiliates under this Exhibit I relating to such right and license (a copy of
which agreement is provided to CUSTOMER).  PROVIDER and its Affiliates may
assign the right and license granted under this Section 2.02 of this Exhibit I
in accordance with Section 5.01 of this Exhibit I.

 

(c)                                  Subject to the provisions of Section 11.0
(“Confidentiality”) and Section 10 (“Assignment and Subcontracting”) of the
Agreement, PROVIDER and its Affiliates may permit their suppliers, contractors
and consultants to exercise the right and license granted to PROVIDER and its
Affiliates under this Section 2.02 of this Exhibit I on behalf of and at the
direction of PROVIDER and its Affiliates (and not solely for the benefit of such
suppliers, contractors and consultants).

 

(d)                                 Subject to the provisions of Section 11.0
(“Confidentiality”) of the Agreement, PROVIDER and its Affiliates may permit
employees, directors and officers of their customers and suppliers in the
ordinary course of PROVIDER’ business (and not Persons who

 

I-3

--------------------------------------------------------------------------------


 

are customers or suppliers merely to access and use the CUSTOMER Licensed
Technology) to use training and productivity-enhancing Software and
documentation that is subject to the right and license granted under this
Section 2.02 of this Exhibit I and is for general use by customers and
suppliers, provided that PROVIDER’ or its Affiliates’ purpose in permitting such
use is to benefit the business of PROVIDER or its Affiliates, provided further
that such customers and suppliers may not use any such Software and
documentation in advertising, publicity or marketing activities without
CUSTOMER’s prior written approval, which approval will not be unreasonably
withheld.

 

(e)                                  PROVIDER, its Affiliates and their
respective sub-licensees shall have no license to any CUSTOMER Licensed
Technology following the expiration or termination of the Agreement or all PSAs
to which such CUSTOMER Licensed Technology relates (including any termination in
connection with the exercise by CUSTOMER of the Carve-Out Option), unless
otherwise specifically agreed in the Agreement or any PSA.  For the avoidance of
doubt, the licenses under this Section 2.02 of this Exhibit I shall continue
during the provision of any Services Transfer Assistance.

 

Section 2.03.                         Improvements.  Improvements and all
Intellectual Property rights therein made solely by or on behalf of the Licensee
shall be owned by the Licensee.  Improvements jointly developed by Licensee and
Licensor shall be owned by PROVIDER.  For the avoidance of doubt, (i) Licensee
shall not own any Intellectual Property rights or Technology licensed to
Licensee hereunder and (ii) each party may freely assign or license Improvements
owned by it but shall not have the right to assign any Intellectual Property or
Technology of the other party and shall only have the right to sublicense
Intellectual Property or Technology of the other party as expressly set forth
herein.  No rights are granted to the other party to any Improvements owned by
each party, unless such Improvements are otherwise subject to the provisions of
Sections 2.01 or 2.02 of this Exhibit I.

 

Section 2.04.                         Section 365(n) of the Bankruptcy Code. 
All rights and licenses granted under this Exhibit I are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code (the “Bankruptcy Code”), licenses of rights to “intellectual property” as
defined under Section 101(35A) of the Bankruptcy Code.  The parties shall retain
and may fully exercise all of their respective rights and elections under the
Bankruptcy Code.

 

Section 2.05.                         Customers.  Each party agrees that it will
use reasonable efforts to not knowingly bring any legal action or proceeding
against, or otherwise communicate with, any customer of the other party with
respect to any alleged infringement, misappropriation or violation of any
Intellectual Property of such party licensed hereunder based on such customer’s
use of the other party’s products or services without first providing the other
party written notice of such alleged infringement, misappropriation or
violation.

 

Section 2.06.                         Reservation of Rights.  All rights not
expressly granted by a party hereunder are reserved by such party.  Without
limiting the generality of the foregoing, the parties expressly acknowledge that
nothing contained herein shall be construed or interpreted as a grant, by
implication or otherwise, of any licenses other than the licenses expressly set
forth in

 

I-4

--------------------------------------------------------------------------------


 

this Article II.  The licenses granted in Sections 2.01 and 2.02 of this Exhibit
I are subject to, and limited by, any and all licenses, rights, limitations and
restrictions with respect to, as applicable, the PROVIDER Licensed Technology
and the CUSTOMER Licensed Technology previously granted to or otherwise obtained
by any third party that are in effect as of the Execution Date.

 

Section 2.07.                         Delivery of Software.

 

(a)                                  Either party may request one (1) copy of
Software or other electronic or written documentation (“Electronic Materials”)
that (i) is subject to the license granted to such requesting party under this
Article II and (ii) has not already been provided to the requesting party since
the Execution Date.  The delivering party shall make available or deliver to the
requesting party a copy of any such Software or Electronic Materials that are in
existence at the time of such request.

 

(b)                                 All Software and Electronic Materials
required to be made available to or delivered to a Licensee pursuant to
Section 2.07(a) of this Exhibit I will be delivered by the Licensor to the
Licensee electronically, or with the assistance of the Licensor, downloaded by
the Licensee from the Internet, provided that the Licensee complies with all
reasonable security measures implemented by the Licensor.

 

Section 2.08.                         Liability for Acts of Permitted Users and
Sublicensees.

 

Each Licensee shall be liable to the Licensor for the acts and omissions of the
Licensee’s sublicensees and other persons permitted to use any Intellectual
Property or Technology of the Licensor in accordance with this Article II as
though such persons were licensees thereunder.

 

ARTICLE III

Covenants

 

Section 3.01.                         Ownership.  No party shall represent that
it has any ownership interest in any Intellectual Property or Technology of the
other party licensed hereunder.

 

Section 3.02.                         Prosecution and Maintenance.  Each party
retains the sole right to protect at its sole discretion the Intellectual
Property and Technology owned by such party, including, without limitation,
deciding whether to file and prosecute applications to register patents,
copyrights and mask work rights included in such Intellectual Property, whether
to abandon prosecution of such applications, and whether to discontinue payment
of any maintenance or renewal fees with respect to any patents included in such
Intellectual Property.

 

Section 3.03.                         Third Party Infringements,
Misappropriations, Violations.

 

(a)                                  Subject to any confidentiality restrictions
that would prevent such disclosure, each party shall promptly notify the other
party in writing of any actual or possible infringements, misappropriations or
other violations of the Technology or Intellectual Property of the other party
being licensed hereunder by a third party that come to such party’s attention,
as

 

I-5

--------------------------------------------------------------------------------


 

well as the identity of such third party or alleged third party and any evidence
of such infringement, misappropriation or other violation within such party’s
custody or control.  The other party shall have the sole right to determine at
its sole discretion whether any action shall be taken in response to such
infringements, misappropriations or other violations.

 

(b)                                 Subject to any confidentiality restrictions
that would prevent such disclosure, each party shall promptly notify the other
party in writing upon learning of the existence or possible existence of rights
held by any third party that may be infringed, misappropriated or otherwise
violated by the use or practice of the Technology or Intellectual Property of
the other party (or any element or portion thereof) licensed hereunder, as well
as the identity of such third party and any evidence relating to such purported
infringement, misappropriation or other violation within such party’s custody or
control.  Such party shall cooperate fully with the other party to avoid
infringing, misappropriating or violating any third party intellectual property
rights, and shall discontinue all use and practice of such Technology or
Intellectual Property that is the subject of such purported infringement,
misappropriation or other violation upon the reasonable request of the other
party.

 

(c)                                  Subject to any confidentiality restrictions
that would prevent such disclosure, each party shall promptly notify the other
party in writing upon learning of the existence or possible existence of rights
held by any third party that may be infringed, misappropriated or otherwise
violated by the use or practice of the Technology or Intellectual Property (or
any element or portion thereof) licensed to the other party hereunder, as well
as the identity of such third party.  The other party shall cooperate fully with
such party to avoid infringing, misappropriating or violating any third party
intellectual property rights, and shall discontinue all use and practice of such
Technology or Intellectual Property that is the subject of such purported
infringement, misappropriation or other violation upon the reasonable request of
such party, and shall provide such party any evidence relating to such purported
infringement, misappropriation or other violation within the other party’s
custody or control.

 

Section 3.04.                         Patent Marking.  Each party acknowledges
and agrees that it will comply with all reasonable requests of the other party
relative to patent markings required to comply with or obtain the benefit of
statutory notice or other provisions.

 

ARTICLE IV

No Termination

 

Notwithstanding anything to the contrary contained herein or in the Agreement,
but subject to Section 2.02(e) of this Exhibit I, the terms and conditions of
this Exhibit I may only be terminated upon the mutual written agreement of the
parties.  In the event of a breach of the terms or conditions of this Exhibit I,
the sole and exclusive remedy of the non-breaching party shall be to recover
monetary damages and/or to obtain injunctive or equitable relief as otherwise
provided in the Agreement.

 

I-6

--------------------------------------------------------------------------------


 

ARTICLE V

General Provisions

 

Section 5.01.                         Assignment.

 

(a)                                  The rights and duties under this Exhibit I
shall not be assignable or delegable, in whole or in part, by any party hereto
to any third party, including, without limitation, Affiliates of any party,
without the prior written consent of the other party hereto and any necessary
regulatory approval, and any attempted assignment or delegation without such
consent shall be null and void.  Notwithstanding the foregoing, the rights and
duties under this Exhibit I may be assigned by any party as follows without
obtaining the prior written consent of the other party hereto:

 

(i)                                     PROVIDER, in its sole discretion, may
assign any or all of its rights under this Exhibit I, and may delegate any or
all of its duties under this Exhibit I to any Affiliate of PROVIDER at any time,
which expressly accepts such assignment in writing and assumes, as applicable,
any such obligations, provided that PROVIDER shall continue to remain liable for
the performance by such assignee;

 

(ii)                                  CUSTOMER, in its sole discretion, may
assign any or all of its rights under this Exhibit I, and may delegate any or
all of its duties under this Exhibit I to any Affiliate of CUSTOMER at any time,
which expressly accepts such assignment in writing and assumes, as applicable,
any such obligations, provided that CUSTOMER shall continue to remain liable for
the performance by such assignee; and

 

(iii)                               Subject to Section 2.01(e) of this Exhibit
I, each party may assign any or all of its rights, or delegate any or all of its
duties, under this Exhibit I to (i) an acquiror of all or substantially all of
the equity or assets of the business of such party to which this Agreement
relates or (ii) the surviving entity in any merger, consolidation, equity
exchange or reorganization involving such party, provided that such acquiror or
surviving entity, as the case may be, executes an agreement to be bound by all
the obligations of such party under this Exhibit I (a copy of which agreement is
provided to the other party).

 

(b)                                 If a party requests the written consent of
the other party to any assignment of this Agreement, the other party agrees to
negotiate in good faith with such party regarding such consent.  The terms and
conditions of this Exhibit I shall also be binding upon and inure to the benefit
of and be enforceable by the successors, legal representatives and permitted
assigns of each party hereto.  All license rights and covenants contained herein
shall run with all Intellectual Property of any party licensed hereunder and
shall be binding on any successors in interest or assigns thereof.

 

Section 5.02.                         Warranty and Disclaimer.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN OR IN ANY PSA, BUT SUBJECT TO THE INDEMNITIES
CONTAINED IN SECTION 12 OF THE AGREEMENT, THE INTELLECTUAL PROPERTY AND
TECHNOLOGY LICENSED BY EACH PARTY TO THE OTHER PARTY PURSUANT TO THIS AGREEMENT
IS FURNISHED “AS IS”, WITH

 

I-7

--------------------------------------------------------------------------------


 

ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR ANY PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT, QUALITY,
USEFULNESS, COMMERCIAL UTILITY, ADEQUACY, COMPLIANCE WITH ANY LAW, DOMESTIC OR
FOREIGN AND IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF
PERFORMANCE.

 

Section 5.03.                         Assumption of Risk.

 

(a)                                  Except as provided in Section 15.1(f)of the
Agreement or any PSA entered into after the Execution Date, CUSTOMER, on behalf
of itself and its Affiliates, hereby assumes all risk and liability in
connection with their use of the PROVIDER Licensed Technology.

 

(b)                                 Except as provided in Section 12.2 of the
Agreement or any PSA executed after the Execution Date, PROVIDER, on behalf of
itself and its Affiliates, hereby assumes all risk and liability in connection
with their use of the CUSTOMER Licensed Technology.

 

Section 5.04.                         Amendment by PSA.  The parties may agree
in any PSA to amend the terms and conditions of the licenses granted under this
Exhibit I.

 

I-8

--------------------------------------------------------------------------------


 

Schedule I-1

 

Restricted Intellectual Property

 

 

 

Name of Restricted
Intellectual Property
Innovation

 

US Business
alignment and COE

 

Brief Notes

1

 

Migration Toolkit

 

GECIS

 

 

2

 

Multi Collinearity Macro

 

GEFA -ACOE

 

Macro uses advanced features of SAS.  This basically performs the data
diagnostics before the modeling process begins.

3

 

Reconciliation Reporting tool

 

GEFA -FCOE

 

Used across GECIS Finance processes -has the capability to capture information
at item level (open items for purpose of reconciliation).

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Business Associate Addendum

 

I.                                         Purpose.

 

In order to disclose certain information to PROVIDER under this Addendum, some
of which may constitute Protected Health Information (“PHI”) (defined below),
CUSTOMER and PROVIDER mutually agree to comply with the terms of this Addendum
for the purpose of satisfying the requirements of the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) and its implementing
privacy regulations at 45 C.F.R. Parts 160-164 (“HIPAA Privacy Rule”).  These
provisions shall apply to PROVIDER to the extent that PROVIDER is considered a
“Business Associate” under the HIPAA Privacy Rule and all references in this
section to Business Associates shall refer to PROVIDER.  Capitalized terms not
otherwise defined herein shall have the meaning assigned in the Agreement. 
Notwithstanding anything else to the contrary in the Agreement, in the event of
a conflict between this Addendum and the Agreement, the terms of this Addendum
shall prevail.

 

II.                                     Permitted Uses and Disclosures.

 

A.                                   Business Associate agrees to use or
disclose Protected Health Information (“PHI”) that it creates for or receives
from CUSTOMER or any other member of the Genworth Group only as follows.  The
capitalized term “Protected Health Information or PHI” has the meaning set forth
in 45 C.F.R. Section 164.501, as amended from time to time.  Generally, this
term means individually identifiable health information including, without
limitation, all information, data and materials, including without limitation,
demographic, medical and financial information, that relates to the past,
present, or future physical or mental health or condition of an individual; the
provision of health care to an individual; or the past present, or future
payment for the provision of health care to an individual; and that identifies
the individual or with respect to which there is a reasonable basis to believe
the information can be used to identify the individual.  This definition shall
include any demographic information concerning members and participants in, and
applicants for, health benefit plans of the Genworth Group.  All other terms
used in this Addendum shall have the meanings set forth in the applicable
definitions under the HIPAA Privacy Rule.

 

B.                                     Functions and Activities on Company’s
Behalf.  Business Associate is permitted to use and disclose PHI it creates for
or receives from the Genworth Group only for the purposes described in this
Addendum or the Agreement that are not inconsistent with the provisions of this
Addendum, or as required by law, or following receipt of prior written approval
from members of the Genworth Group for which the relevant PHI was created or
from which the relevant PHI was received.  In addition to these specific
requirements below, Business Associate may use or disclose PHI only in a manner
that would not violate the HIPAA Privacy Rule if done by the applicable members
of the Genworth Group.

 

C.                                     Business Associate’s Operations. 
Business Associate is permitted by this Agreement to use PHI it creates for or
receives from the Genworth Group: (i) if such use is

 

--------------------------------------------------------------------------------


 

reasonably necessary for Business Associate’s proper management and
administration; and (ii) as reasonably necessary to carry out Business
Associate’s legal responsibilities. Business Associate is permitted to disclose
PHI it creates for or receives from the Genworth Group for the purposes
identified in this Section only if the following conditions are met:

 

(1)                                  The disclosure is required by law; or

 

(2)                                  The disclosure is reasonably necessary to
Business Associate’s proper management and administration, and Business
Associate obtains reasonable assurances in writing from any person or
organization to which Business Associate will disclose such PHI that the person
or organization will:

 

a.                                       Hold such PHI as confidential and use
or further disclose it only for the purpose for which Business Associate
disclosed it to the person or organization or as required by law; and

 

b.                                      Notify Business Associate (who will in
turn promptly notify the members of the Genworth Group for which the relevant
PHI was created or from which the relevant PHI was received) of any instance of
which the person or organization becomes aware in which the confidentiality of
such PHI was breached.

 

D.                                    Minimum Necessary Standard.  In performing
the functions and activities on behalf of the Genworth Group pursuant to the
Agreement, Business Associate agrees to use, disclose or request only the
minimum necessary PHI to accomplish the purpose of the use, disclosure or
request.  Business Associate must have in place policies and procedures that
limit the PHI disclosed to meet this minimum necessary standard.

 

E.                                      Prohibition on Unauthorized Use or
Disclosure.  Business Associate will neither use nor disclose PHI it creates or
receives for or from the Genworth Group, or from another business associate of
the Genworth Group, except as permitted or required by this Addendum or the
Agreement that are not inconsistent with the provisions of this Addendum, or as
required by law, or following receipt of prior written approval from members of
the Genworth Group for which the relevant PHI was created or from which the
relevant PHI was received.

 

F.                                      De-identification of Information. 
Business Associate agrees neither to de-identify PHI it creates for or receives
from the Genworth Group or from another business associate of the Genworth
Group, nor use or disclose such de-identified PHI, unless such de-identification
is expressly permitted under the terms and conditions of this Addendum or the
Agreement and related to the Genworth Group’s activities for purposes of
“treatment”, “payment” or “health care operations”, as those terms are defined
under the HIPAA Privacy Rule.  De-identification of PHI, other than as expressly
permitted under the terms and conditions of the Addendum for Business Associate
to perform services for the Genworth Group, is not a permitted use of PHI under
this Addendum.  Business Associate further agrees that it will not create a
“Limited Data Set” as defined by the HIPAA Privacy Rule using PHI it creates or
receives, or receives from another business associate of the Genworth Group, nor
use or disclose such Limited Data Set unless: (i) such creation, use or
disclosure is expressly permitted under the terms and conditions

 

J-2

--------------------------------------------------------------------------------


 

of this Addendum or the Agreement that are not inconsistent with the provisions
of this Addendum; and such creation, use or disclosure is for services provided
by Business Associate that relate to the Genworth Group’s activities for
purposes of “treatment”, “payment” or “health care operations”, as those terms
are defined under the HIPAA Privacy Rule.

 

G.                                     Information Safeguards.  Business
Associate will develop, document, implement, maintain and use appropriate
administrative, technical and physical safeguards to preserve the integrity and
confidentiality of and to prevent non-permitted use or disclosure of PHI created
for or received from the Genworth Group.  These safeguards must be appropriate
to the size and complexity of Business Associate’s operations and the nature and
scope of its activities.  Business Associate agrees that these safeguards will
meet any applicable requirements set forth by the U.S. Department of Health and
Human Services, including (as of the effective date or as of the compliance
date, whichever is applicable) any requirements set forth in the final HIPAA
security regulations.  Business Associate agrees to mitigate, to the extent
practicable, any harmful effect that is known to Business Associate resulting
from a use or disclosure of PHI by Business Associate in violation of the
requirements of this Addendum.

 

III.                                 Conducting Standard Transactions.  In the
course of performing services for the Genworth Group, to the extent that
Business Associate will conduct Standard Transactions for or on behalf of the
Genworth Group, Business Associate will comply, and will require any
subcontractor or agent involved with the conduct of such Standard Transactions
to comply, with each applicable requirement of 45 C.F.R. Part 162.  “Standard
Transaction(s)” shall mean a transaction that complies with the standards set
forth at 45 C.F.R. parts 160 and 162.  Further, Business Associate will not
enter into, or permit its subcontractors or agents to enter into, any trading
partner agreement in connection with the conduct of Standard Transactions for or
on behalf of the Genworth Group that:

 

a.                                       Changes the definition, data condition,
or use of a data element or segment in a Standard Transaction;

 

b.                                      Adds any data element or segment to the
maximum defined data set;

 

c.                                       Uses any code or data element that is
marked “not used” in the Standard Transaction’s implementation specification or
is not in the Standard Transaction’s implementation specification; or

 

d.                                      Changes the meaning or intent of the
Standard Transaction’s implementation specification.

 

IV.                                 Sub-Contractors, Agents or Other
Representatives.  Business Associate will require any of its subcontractors,
agents or other representatives to which Business Associate is permitted by this
Addendum or the Agreement (or is otherwise given by the applicable member of the
Genworth Group’s prior written approval) to disclose any of the PHI Business
Associate creates or receives for or from the Genworth Group, to provide
reasonable assurances in writing that subcontractor or agent will comply with
the same restrictions and conditions that apply to the Business Associate under
the terms and conditions of this Addendum with respect to such PHI.

 

J-3

--------------------------------------------------------------------------------


 

IV                                    Protected Health Information Access,
Amendment and Disclosure Accounting.

 

A.                                   Access.  Business Associate will promptly
upon the request of a member of the Genworth Group make available to such
member, or, such members, or, at the direction of the applicable member of the
Genworth Group, to the individual (or the individual’s personal representative)
for inspection and obtaining copies any PHI about the individual which Business
Associate created for or received from the Genworth Group and that is in
Business Associate’s custody or control, so that the Genworth Group may meet its
access obligations under 45 Code of Federal Regulations § 164.524.

 

B.                                     Amendment.  Upon the request of a member
of the Genworth Group, Business Associate will promptly amend or permit such
member access to amend any portion of the PHI which Business Associate created
for or received from such member of the Genworth Group, and incorporate any
amendments to such PHI, so that the members of the Genworth Group may meet their
amendment obligations under 45 Code of Federal Regulations § 164.526.

 

C.                                     Disclosure Accounting.  So that the
members of the Genworth Group may meet their disclosure accounting obligations
under 45 Code of Federal Regulations § 164.528:

 

1.                                       Disclosure Tracking.  Business
Associate will record for each disclosure, not excepted from disclosure
accounting under Section V.C.2 below, that Business Associate makes to the
Genworth Group of PHI that Business Associate creates for or receives from the
Genworth Group, (i) the disclosure date, (ii) the name and member or other
policy identification number of the person about whom the disclosure is made,
(iii) the name and (if known) address of the person or entity to whom Business
Associate made the disclosure, (iv) a brief description of the PHI disclosed,
and (v) a brief statement of the purpose of the disclosure (items i-v,
collectively, the “disclosure information”).  For repetitive disclosures
Business Associate makes to the same person or entity (including the Genworth
Group) for a single purpose, Business Associate may provide a) the disclosure
information for the first of these repetitive disclosures, (b) the frequency,
periodicity or number of these repetitive disclosures and (c) the date of the
last of these repetitive disclosures.  Business Associate will make this
disclosure information available to the Genworth Group promptly upon the
Genworth Group’s request.

 

2.                                       Exceptions from Disclosure Tracking. 
Business Associate need not record disclosure information or otherwise account
for disclosures of PHI that this Addendum or the applicable member of the
Genworth Group in writing permits or requires (i) for the purpose of treatment
activities of the Genworth Group’s payment activities, or health care
operations, (ii) to the individual who is the subject of the PHI disclosed or to
that individual’s personal representative; (iii) to persons involved in that
individual’s health care or payment for health care; (iv) for notification for
disaster relief purposes, (v) for national security or intelligence purposes,
(vi) to law enforcement officials or correctional institutions regarding
inmates; or (vii) pursuant to an authorization; (viii) for disclosures of
certain PHI made as part of a Limited Data Set; (ix) for certain incidental
disclosures that may occur where reasonable safeguards have been implemented;
and (x) for disclosures prior to April 14, 2003.

 

J-4

--------------------------------------------------------------------------------


 

3.                                       Disclosure Tracking Time Periods. 
Business Associate must have available for the Genworth Group the disclosure
information required by this section for the 6 years preceding their request for
the disclosure information (except Business Associate need have no disclosure
information for disclosures occurring before April 14, 2003).

 

VI.                                 Additional Business Associate Provisions.

 

A.                                   Reporting of Breach of Privacy
Obligations.  Business Associate will provide written notice to the members of
the Genworth Group for which the relevant PHI was created or from which the
relevant PHI was received of any use or disclosure of PHI that is neither
permitted by this Addendum nor given prior written approval by the applicable
member of the Genworth Group promptly after Business Associate learns of such
non-permitted use or disclosure.  Business Associate’s report will at least:

 

(i)                                     Identify the nature of the non-permitted
use or disclosure;

 

(ii)                                  Identify the PHI used or disclosed;

 

(iii)                               Identify who made the non-permitted use or
received the non-permitted disclosure;

 

(iv)                              Identify what corrective action Business
Associate took or will take to prevent further non-permitted uses or
disclosures;

 

(v)                                 Identify what Business Associate did or will
do to mitigate any deleterious effect of the non-permitted use or disclosure;
and

 

(vi)                              Provide such other information, including a
written report, as the applicable member of the Genworth Group may reasonably
request.

 

B.                                     Amendment.  Upon the effective date of
any final regulation or amendment to final regulations promulgated by the U.S.
Department of Health and Human Services with respect to PHI, including, but not
limited to the HIPAA privacy and security regulations, this Addendum and the
Agreement will automatically be amended so that the obligations they impose on
Business Associate remain in compliance with these regulations.

 

In addition, to the extent that new state or federal law requires changes to
Business Associate’s obligations under this Addendum, this Addendum shall
automatically be amended to include such additional obligations, upon notice by
any member of the Genworth Group to Business Associate of such obligations. 
Business Associate’s continued performance of services under the Agreement shall
be deemed acceptance of these additional obligations.

 

C.                                     Audit and Review of Policies and
Procedures.  Business Associate agrees to provide, upon request by any member of
the Genworth Group, access to and copies of any policies and procedures
developed or utilized by Business Associate regarding the protection of PHI. 
Business Associate agrees to provide, upon such request, access to Business
Associate’s internal practices, books, and records, as they relate to Business
Associate’s services, duties and

 

J-5

--------------------------------------------------------------------------------


 

obligations set forth in this Addendum and the Agreement(s) under which Business
Associate provides services and / or products to or on behalf of the Genworth
Group, for purposes of their review of such internal practices, books, and
records.

 

J-6

--------------------------------------------------------------------------------


 

EXHIBIT K

 

Change Control Procedure

 

PURPOSE:  Establish an efficient and effective means to control updates,
modifications and other changes to the Agreement, including, without limitation,
the scope of the Services, Dedicated FTEs, Performance Standards, Charges,
Exhibits, Schedules and PSAs.

 

PROCESS:  Consistent with the Agreement, the following process shall be followed
to originate, process and maintain control over Change Order Requests and Change
Orders under the Agreement.

 

A.                                   Either PROVIDER or CUSTOMER may identify
and submit for consideration a proposed change to the Agreement.

 

B.                                     All requests for changes shall be
submitted in writing to the Account Executives designated by PROVIDER and
CUSTOMER.  The following areas should be clearly addressed in each Change Order
Request:

 

1.                                       Origination;

 

2.                                       Clear statement of requested change;

 

3.                                       Rationale for change;

 

4.                                       Impact of requested change in terms of
operations, cost, schedule and compliance with the matters referred to in
Section 19.0 of this Agreement;

 

5.                                       Effect of change if accepted;

 

6.                                       Effect of rejection of change;

 

7.                                       Recommended level of priority;

 

8.                                       Date final action is required; and

 

9.                                       Areas for signature by the approval
authorities of each party.

 

C.                                     The Account Executives shall review all
Change Order Requests, determine whether to recommend the Change Order Request
be accepted or rejected by the parties and forward the Change Order Request,
their individual recommendations and the basis for their recommendations to
PROVIDER and CUSTOMER for a final decision.

 

D.                                    The Account Executives will be responsible
for the final approval of all Change Order Requests.

 

--------------------------------------------------------------------------------


 

E.                                      The Account Executives will be
responsible for the implementation of all Change Orders approved pursuant to
Change Order Requests, including the coordination of the preparation and
execution by the parties of addendums to the Agreement and/or its associated
Exhibits to incorporate each requested and agreed change into the Agreement, as
applicable.

 

F.                                      No Change Order or change shall be
effective or binding upon the parties to the Agreement until an addendum to the
Agreement and/or its associated Exhibits , as applicable, incorporating such
change into the Agreement and/or its associated Exhibits has been executed by
PROVIDER and CUSTOMER.

 

G.                                     Requests for changes shall use the format
provided below:

 

K-2

--------------------------------------------------------------------------------


 

CHANGE ORDER REQUEST FORM

 

CHANGE ORDER REQUEST NUMBER:

 

ORIGINATOR:

 

REQUESTED CHANGE:

 

RATIONALE FOR CHANGE:

 

EFFECT OF CHANGE ACCEPTANCE:

 

IMPACT OF CHANGE REJECTION:

 

PRIORITY:

 

DATE FINAL ACTION ON CHANGE ORDER IS REQUIRED:

 

DISPOSITION OF REQUEST:

 

CHANGE ORDER NUMBER:

 

[Note:  Attach any documents, comments or notes that explain, describe or
otherwise support the Change Order Request.]

 

 

 

APPROVED

 

 

 

APPROVED

 

 

REJECTED

 

 

 

REJECTED

 

 

REJECTED WITH

 

 

 

REJECTED WITH

 

 

COMMENT

 

 

 

COMMENT

 

Approved as of:

 

 

 

 

 

 

 

 

 

 

 

CUSTOMER Account Executive

PROVIDER Account Executive

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

PSAs and Base Costs

 

Original MOA: Master Outsourcing Agreement between GE Life and Annuity Assurance
Company and GE Capital International Services dated March 31, 2000.

 

The following PSAs are governed by this Agreement:

 

 

 

 

 

FTE Rates

 

PSA PPC ID No.

 

PSA &
Amendments
Index No.

 

Y(0) Base
Cost per
FTE (2003)

 

Y(0) Baseline
Charges per
FTE (2003)

 

New Charges per
FTE for Initial
Contract Year
(2004)

 

GELAAC-1284-01

 

M18

 

**

 

**

 

**

 

GELAAC-1734-01

 

M31, M43

 

**

 

**

 

**

 

GELAAC-1735-01

 

M31, M43

 

**

 

**

 

**

 

GELAAC- 1737-01

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 1738-01

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 1744-01

 

M21

 

**

 

**

 

**

 

GELAAC – 1753-01

 

M22

 

**

 

**

 

**

 

GELAAC – 1759-01

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 1759-02

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 1761-01

 

M9

 

**

 

**

 

**

 

GELAAC – 1761-02

 

M9

 

**

 

**

 

**

 

GELAAC – 1959-01

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 1959-90

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 1960-01

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 1962-01

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 1964-01

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 1967-01

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 1967-90

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 1969-01

 

M7

 

**

 

**

 

**

 

GELAAC – 1982-01

 

M18

 

**

 

**

 

**

 

GELAAC – 1990-01

 

M23

 

**

 

**

 

**

 

GELAAC – 1991-01

 

M8

 

**

 

**

 

**

 

GELAAC – 2182-01

 

M31, M43

 

**

 

**

 

**

 

 

--------------------------------------------------------------------------------


 

GELAAC – 2246-01

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 2306-01

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 2491-01

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 2541-01

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 2924-01

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 2941-01

 

M31, M43

 

**

 

**

 

**

 

GELAAC – 2941-02

 

M31, M43

 

**

 

**

 

**

 

GELAAC - 3110801

 

M29

 

**

 

**

 

**

 

GELAAC - 3112801

 

M29

 

**

 

**

 

**

 

GELAAC - 1151-99

 

M37, M42

 

**

 

**

 

**

 

 

--------------------------------------------------------------------------------
